CHS INC.
_______________________________
MASTER NOTE PURCHASE AGREEMENT
_______________________________
Dated as of June 9, 2011
$130,000,000 4.08% Series L Senior Notes due June 9, 2019
$160,000,000 4.52% Series M Senior Notes due June 9, 2021
$130,000,000 4.67% Series N Senior Notes due June 9, 2023
$80,000,000 4.82% Series O Senior Notes due June 9, 2026





                 
1.
  AUTHORIZATION OF NOTES     1  
 
               

                                    1.1    
Description of Notes to be Issued
    1             1.2    
Additional Series of Notes
    1     2.     SALE AND PURCHASE OF NOTES     2     3.     CLOSING  
 
    2     4.     CONDITIONS TO CLOSING  
 
    3             4.1    
Representations and Warranties
    3             4.2    
Performance; No Default
    3             4.3    
Compliance Certificates
    3             4.4    
Opinions of Counsel
    4             4.5    
Purchase Permitted By Applicable Law, etc
    4             4.6    
Sale of Other 2011 Notes
    4             4.7    
Payment of Special Counsel Fees
    4             4.8    
Private Placement Number
    4             4.9    
Changes in Corporate Structure
    4             4.10    
Funding Instructions
    5             4.11    
Offeree Letter
    5             4.12    
Proceedings and Documents
    5     5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY     5            
5.1    
Organization; Power and Authority
    5             5.2    
Authorization, etc
    5             5.3    
Disclosure
    6             5.4    
Organization and Ownership of Shares of Subsidiaries; Affiliates
    6             5.5    
Financial Statements; Material Liabilities
    7             5.6    
Compliance with Laws, Other Instruments, etc
    7             5.7    
Governmental Authorizations, etc
    8             5.8    
Litigation; Observance of Agreements, Statutes and Orders
    8             5.9    
Taxes
    8             5.10    
Title to Property; Leases
    9             5.11    
Permits and Other Operating Rights
    9             5.12    
Intellectual Property
    9             5.13    
Compliance with ERISA
    10             5.14    
Private Offering by the Company
    11             5.15    
Use of Proceeds; Margin Regulations
    11             5.16    
Existing Debt; Future Liens
    11             5.17    
Foreign Assets Control Regulations, etc
    12             5.18    
Status under Certain Statutes
    12             5.19    
Environmental Matters
    13             5.20    
Solvency
    13             5.21    
Hostile Tender Offers
    13             5.22    
Ranking of 2011 Notes
    13     6.     REPRESENTATIONS OF THE PURCHASER     14             6.1    
Purchase for Investment
    14             6.2    
Source of Funds
    14     7.     INFORMATION AS TO COMPANY  
 
    16             7.1    
Financial and Business Information
    16             7.2    
Officer’s Certificate
    18             7.3    
Inspection
    19     8.     INTEREST; PAYMENT OF THE NOTES     19             8.1    
Interest Payments
    19             8.2    
Offer to Pay Notes Upon Change in Control
    19             8.3    
Optional Prepayments with Make-Whole Amount
    21             8.4    
Allocation of Partial Prepayments
    21             8.5    
Maturity; Surrender, etc
    21             8.6    
Purchase of Notes
    21             8.7    
Make-Whole Amount
    22     9.     AFFIRMATIVE COVENANTS  
 
    23             9.1    
Compliance with Laws
    23             9.2    
Insurance
    24             9.3    
Maintenance of Properties
    24             9.4    
Payment of Taxes and Claims
    24             9.5    
Corporate Existence, etc
    24             9.6    
Pari Passu
    25     10.     NEGATIVE COVENANTS  
 
    25             10.1    
Transactions with Affiliates
    25             10.2    
Merger, Consolidation, etc
    25             10.3    
Consolidated Funded Debt to Consolidated Cash Flow
    26  



  10.4   Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity 26  

                                            10.5    
Priority Debt
    26                     10.6    
Liens
    27                     10.7    
Sale of Assets
    29                     10.8    
Line of Business
    33                     10.9    
Subsidiary Distribution Restrictions
    33                     10.10    
[Intentionally Omitted.]
    33                     10.11    
[Intentionally Omitted.]
    33                     10.12    
Terrorism Sanctions Regulations
    33             11.     EVENTS OF DEFAULT  
 
    33             12.     REMEDIES ON DEFAULT, ETC  
 
    35                     12.1    
Acceleration
    35                     12.2    
Other Remedies
    36                     12.3    
Rescission
    36                     12.4    
No Waivers or Election of Remedies, Expenses, etc
    37             13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     37
                    13.1    
Registration of Notes
    37                     13.2    
Transfer and Exchange of Notes
    37                     13.3    
Replacement of Notes
    38             14.     PAYMENTS ON NOTES  
 
    38                     14.1    
Place of Payment
    38                     14.2    
Home Office Payment
    38             15.     EXPENSES, ETC  
 
    39                     15.1    
Transaction Expenses
    39                     15.2    
Survival
    39             16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT             39     17.     AMENDMENT AND WAIVER  
 
    40                     17.1    
Requirements
    40                     17.2    
Solicitation of Holders of Notes
    40                     17.3    
Binding Effect, etc
    41                     17.4    
Notes held by Company, etc
    41             18.     NOTICES  
 
    41             19.     REPRODUCTION OF DOCUMENTS  
 
    41             20.     CONFIDENTIAL INFORMATION  
 
    42             21.     SUBSTITUTION OF PURCHASER  
 
    43             22.     MISCELLANEOUS  
 
    43                     22.1    
Successors and Assigns
    43                     22.2    
Payments Due on Non-Business Days
    43                     22.3    
Accounting Terms
    44                     22.4    
Severability
    44                     22.5    
Construction
    44                     22.6    
Counterparts
    44                     22.7    
Governing Law
    45                     22.8    
Jurisdiction and Process; Waiver of Jury Trial
    45          

Schedules and Exhibits

          Schedule A   —  
Information Relating to Purchasers
Schedule B   —  
Defined Terms
Schedule 4.9   —  
Changes in Corporate Structure
Schedule 5.3   —  
Disclosure Materials
Schedule 5.4   —  
Subsidiaries of the Company and Ownership of Subsidiary
Stock
Schedule 5.5   —  
Financial Statements
Schedule 5.6   —  
Restrictions on Debt
Schedule 5.12   —  
Intellectual Property
Schedule 5.16   —  
Existing Debt
Exhibit 1.1(a)   —  
Form of 4.08% Series L Senior Notes due June 9, 2019
Exhibit 1.1(b)   —  
Form of 4.52% Series M Senior Notes due June 9, 2021
Exhibit 1.1(c)   —  
Form of 4.67% Series N Senior Notes due June 9, 2023
Exhibit 1.1(d)   —  
Form of 4.82% Series O Senior Notes due June, 2026
Exhibit 1.2   —  
Form of Supplement
Exhibit 4.4(a)   —  
Form of Opinion of Special Counsel for the Company
Exhibit 4.4(b)   —  
Form of Opinion of Special Counsel for the Purchasers

CHS INC.
5500 Cenex Drive
Inver Grove Heights, MN 55077
$130,000,000 4.08% Series L Senior Notes due June 9, 2019
$160,000,000 4.52% Series M Senior Notes due June 9, 2021
$130,000,000 4.67% Series N Senior Notes due June 9, 2023
$80,000,000 4.82% Series O Senior Notes due June 9, 2026

Dated as of June 9, 2011

To Each of The Purchasers Listed in
Schedule A Hereto:

Ladies and Gentlemen:

CHS Inc., a nonstock agricultural cooperative corporation organized under the
laws of the State of Minnesota (the “Company”), agrees with each of the
purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:

1. AUTHORIZATION OF NOTES.

1.1 Description of Notes to be Issued.

The Company will authorize the issue and sale of (a) $130,000,000 aggregate
principal amount of its 4.08% Series L Senior Notes due June 9, 2019 (the
“Series L Notes”), (b) $160,000,000 aggregate principal amount of its 4.52%
Series M Senior Notes due June 9, 2021 (the “Series M Notes”), (c) $130,000,000
aggregate principal amount of its 4.67% Series N Senior Notes due June 9, 2023
(the “Series N Notes”) and (d) $80,000,000 aggregate principal amount of its
4.82% Series O Senior Notes due June 9, 2026 (the “Series O Notes” and together
with the Series N Notes, the Series O Notes and the Series N Notes,
collectively, the “2011 Notes”, such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Series L
Notes, the Series M Notes, the Series N Notes and the Series O Notes shall be
substantially in the form set out in Exhibit 1.1(a), Exhibit 1.1(b),
Exhibit 1.1(c) and Exhibit 1.1(d), respectively. Certain capitalized terms used
in this Agreement are defined in Schedule B hereto; references to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement; and references to a “Section” are, unless otherwise
specified, references to a Section of this Agreement.

1.2 Additional Series of Notes.

In addition to the issuance and sale of the 2011 Notes, the Company may from
time to time issue and sell one or more additional Series of notes (the
“Additional Notes” and together with the 2011 Notes, the “Notes”, such term to
include any such Notes issued in substitution therefor pursuant to Section 13 of
this Agreement) pursuant to this Agreement; provided that the aggregate
principal amount of all Notes issued pursuant to this Agreement that may be
outstanding at any time shall not exceed $1,500,000,000. Each Series of
Additional Notes will be issued pursuant to a supplement to this Agreement (a
“Supplement”) in substantially the form of Exhibit 1.2, and will be subject to
the following terms and conditions:

(a) the designation of each Series of Additional Notes shall distinguish such
Series from the Notes of all other Series;

(b) each Series of Additional Notes may consist of different and separate
tranches and may differ as to outstanding principal amounts, maturity dates,
interest rates, make-whole amounts, if any, and price and terms of redemption or
payment prior to maturity;

(c) all Notes issued under this Agreement, including pursuant to any Supplement,
shall rank pari passu with each other;

(d) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory or optional prepayments, if any, on the dates and with the make-whole
amounts, if any, as are provided in the Supplement under which such Additional
Notes are issued, and shall have such additional or different conditions
precedent to closing and such additional or different representations and
warranties or other terms and provisions as shall be specified in such
Supplement;

(e) any additional or more restrictive covenants, Events of Default, rights
(including, without limitation, any additional put rights) or similar provisions
that are added by a Supplement for the benefit of the Series of Notes to be
issued pursuant to such Supplement shall apply to all outstanding Notes, whether
or not the Supplement so provides, so long as the Notes outstanding under such
Supplement remain outstanding (an “Incorporated Provision”); and

(f) except to the extent provided in foregoing clause (d), all of the provisions
of this Agreement shall apply to all Additional Notes.

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, 2011 Notes in the principal amount and in
the Series specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

3. CLOSING.

The sale and purchase of the 2011 Notes to be purchased by each Purchaser shall
occur at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New
York 10022 at 10:00 a.m., local time, at a closing (the “Closing”) on June 9,
2011. At the Closing, the Company will deliver to each Purchaser the 2011 Notes
to be purchased by such Purchaser in the form of a single Note of each Series to
be purchased by such Purchaser (or such greater number of 2011 Notes of each
such Series in denominations of at least $500,000 as such Purchaser may
request), dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), as indicated in Schedule A, against delivery by
such Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to Wells Fargo Bank, San Francisco,
California, routing number 121000248, account number 0000044070, Beneficiary:
CHS Inc. If at the Closing the Company shall fail to tender such 2011 Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the 2011 Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

4.1 Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.

4.2 Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Company prior to or at the Closing and after giving effect to the issue and sale
of the 2011 Notes (and the application of the proceeds thereof as contemplated
by Section 5.15), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Sections 10.1, 10.3, 10.4, 10.5, 10.7 or 10.12 hereof had such Sections applied
since such date.

4.3 Compliance Certificates.

(a) Officer’s Certificate.  The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate, signed on its behalf by its Secretary or its Assistant Secretary,
and one other officer of the Company, dated the date of the Closing, certifying
as to (i) the resolutions attached thereto and other corporate proceedings
relating to the authorization, execution and delivery of the 2011 Notes and this
Agreement and (ii) the Company’s organizational documents.

4.4 Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Dorsey & Whitney LLP,
counsel for the Company, covering the matters set forth in Exhibit 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Bingham McCutchen LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

4.5 Purchase Permitted By Applicable Law, etc.

On the date of the Closing, such Purchaser’s purchase of 2011 Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

4.6 Sale of Other 2011 Notes.

Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the 2011 Notes to be purchased
by it at the Closing as specified in Schedule A.

4.7 Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one (1) Business Day
prior to the Closing.

4.8 Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of the 2011
Notes.

4.9 Changes in Corporate Structure.

Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

4.10 Funding Instructions.

At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the 2011 Notes is to be deposited.

4.11 Offeree Letter.

SunTrust Robinson Humphrey, Inc. and U.S. Bancorp Investments, Inc. shall have
delivered to the Company, their counsel, such Purchaser, and its special counsel
an offeree letter, in form and substance satisfactory to such Purchaser,
confirming the manner of the offering of the 2011 Notes by SunTrust Robinson
Humphrey, Inc. and U.S. Bancorp Investments, Inc.

4.12 Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          The Company represents and warrants to each Purchaser that:   5.1    
Organization; Power and Authority.

The Company is a nonstock agricultural cooperative corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota,
and is duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the 2011 Notes and to perform the provisions hereof
and thereof.

5.2 Authorization, etc.

The Company has all requisite corporate power to own and operate its respective
properties and to conduct its business as currently conducted and as currently
proposed to be conducted. The Company has all requisite corporate power to
execute, deliver and perform its obligations under this Agreement and the 2011
Notes. The Company has taken all necessary corporate action to authorize the
execution and delivery of, and the performance of its obligations under, this
Agreement and the 2011 Notes, and this Agreement constitutes, and upon execution
and delivery thereof each 2011 Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except, in each case, as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.3 Disclosure.

The Company, through its agents, SunTrust Robinson Humphrey, Inc. and U.S.
Bancorp Investments, Inc., has delivered to each Purchaser a copy of a Private
Placement Memorandum, dated May, 2011 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. Except as disclosed in Schedule 5.3, this
Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements herein or therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since August 31, 2010, there has been no
change in the financial condition, operations, business or properties of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company or its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, where applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

5.5 Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

5.6 Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
2011 Notes will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other agreement or instrument to which the Company or any Subsidiary is bound or
by which the Company or any Subsidiary or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary. The Company is not a party to any contract or agreement or subject
to any charter or other corporate restrictions which materially and adversely
affects its business, property, assets, financial condition or results of
operations, and the Company is not a party to, or otherwise subject to any
provision contained in, any instrument evidencing Debt of the Company, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company of the type to be evidenced by the 2011 Notes
except as set forth in the agreements listed in Schedule 5.6 attached hereto.
The provisions of this Agreement and the 2011 Notes do not contravene any
agreement listed in Schedule 5.6.

5.7 Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the 2011 Notes.

5.8 Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any Subsidiary or any properties or rights of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is (i) in default under any term of
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA PATRIOT Act or any of the others
laws and regulations that are referred to in Section 5.17), which default or
violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.9 Taxes.

The Company and its Subsidiaries have filed all U.S. federal, state and, to the
knowledge of the officers of the Company, other tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of U.S. federal, state or other
taxes for all fiscal periods are adequate. The U.S. federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended August 31, 2005. The Company is a cooperative association
taxed under the provisions of “subchapter T” of the Code and the Company does
not presently intend to alter its status as a subchapter T cooperative
association for U.S. federal income tax purposes.

5.10 Title to Property; Leases.

Except for minor defects in title which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, the Company has
and each of its Subsidiaries has good and indefeasible title to its respective
real properties (other than properties which it leases) and good title to all of
its other respective properties and assets that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.

5.11 Permits and Other Operating Rights.

The Company and each Subsidiary of the Company has all such valid and sufficient
certificates of convenience and necessity, franchises, licenses, permits,
operating rights and other authorizations from all Governmental Authorities
having jurisdiction over the Company or any Subsidiary or any of its properties,
as are necessary for the ownership, operation and maintenance of its businesses
and properties, as presently conducted and as proposed to be conducted while the
2011 Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
all Governmental Authorities or any of its properties are free from restrictions
or conditions which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.12 Intellectual Property.

Except as disclosed in Schedule 5.12,

(a) the Company and its Subsidiaries own or possess all patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;

(b) to the best knowledge of the Company, no product or practice of the Company
or any Subsidiary infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

5.13 Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA (aside from
ordinary claims for benefits under the Plans) or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could reasonably be expected to result in the incurrence of any such liability
by the Company or any ERISA Affiliate, or in the imposition of any Lien on any
of the rights, properties or assets of the Company or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 430 or 436 of the Code or section 4068 of ERISA, other
than such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $25,000,000 for any single
Plan or by more than $40,000,000, in the aggregate, for all such Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the 2011 Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.13(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the 2011 Notes to be purchased by such Purchaser.

5.14 Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has, directly or indirectly,
offered the 2011 Notes or any similar Securities for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Purchasers and not more than 60
other Institutional Investors (as defined in clause (c) of the definition of
such term), each of which has been offered the 2011 Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the 2011 Notes
to the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or “blue sky” laws of any applicable
jurisdiction.

5.15 Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the 2011 Notes for working
and general capital requirements. No part of the proceeds from the sale of the
2011 Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

5.16 Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.16 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries in excess of
$10,000,000 or having commitments in excess thereof as of the date of the
Closing. Neither the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Debt of the Company or such Subsidiary and no event or condition exists with
respect to any Debt of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) The aggregate amount of all outstanding Debt of the Company and its
Subsidiaries not set forth on Schedule 5.16 does not exceed $10,000,000.

(c) Except as disclosed in Schedule 5.16, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6.

(d) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.16.

5.17 Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Affiliated Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”), (ii) a Person that is otherwise a sanctions
target of the OFAC sanctions programs, or (iii) a Person that is a department,
agency or instrumentality of, or otherwise controlled by or acting on behalf of,
directly or indirectly, (A) any OFAC Listed Person or Person that is otherwise a
sanctions target, or (B) the government of a country subject to comprehensive
U.S. economic sanctions administered by OFAC, currently Iran, Sudan, Cuba,
Burma, Syria and North Korea, (each OFAC Listed Person and each other entity
described in clauses (ii) and (iii), collectively, a “Blocked Person”).

(b) No part of the proceeds from the sale of the 2011 Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be applied, directly by the Company or indirectly through any
Affiliated Entity, in any transactions or dealings with, any Blocked Person.

(c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that the Company and each Affiliated Entity is and will continue to be
in compliance with all applicable Anti-Money Laundering Laws.

(d) No part of the proceeds from the sale of the 2011 Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable anti-corruption laws and
regulations.

5.18 Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

5.19 Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

5.20 Solvency.

The Company, after giving effect to the transactions contemplated by this
Agreement and the 2011 Notes, will not be engaged in any business or
transaction, or about to engage in any business or transaction, for which the
Company has unreasonably small assets or capital (within the meaning of the
Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act and
Section 548 of Title 11 of the United States Code), and the Company does not
have any intent to hinder, delay or defraud any Person to which it is, or will
become, on or after the date of Agreement, indebted to or to incur debts that
would be beyond its ability to pay as they mature.

5.21 Hostile Tender Offers.

None of the proceeds of the sale of any 2011 Note will be used to finance a
Hostile Tender Offer.

5.22 Ranking of 2011 Notes.

The Company’s obligations under the 2011 Notes and this Agreement will, upon
issuance of the 2011 Notes, rank at least pari passu, without preference or
priority, with all of its other outstanding unsecured and unsubordinated
obligations, except for those obligations that are, or are liable to be,
mandatorily preferred by law.

6. REPRESENTATIONS OF THE PURCHASER.

6.1 Purchase for Investment.

Each Purchaser severally represents that (a) it is an “accredited investor”
under Rule 501(a) of Regulation D under the Securities Act and (b) it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

6.2 Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by QPAM in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, represent more than 20% of
the total client assets managed by such QPAM, the conditions of Part I(c) and
(g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer of by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d) of the INHAM Exemption) owns a 10% or
more interest in the Company (as determined under Part IV(d) of the INHAM
Exemption, as amended effective April 1, 2011) and (i) the identity of such
INHAM and (ii) the name(s) of the employee benefit plan(s) whose assets
constitute the Source have been disclosed to the Company in writing pursuant to
this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

7. INFORMATION AS TO COMPANY.

7.1 Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Quarterly Statements — within 45 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in members’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.chsinc.com) and shall have given each
holder of Notes prior notice of such availability on EDGAR and on its home page
in connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);

(b) Annual Statements — within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,

(i) consolidated and consolidating balance sheets of the Company and its
Subsidiaries, as at the end of such year, and

(ii) consolidated and consolidating statements of income and cash flows and a
consolidated statement of members’ equity of the Company and its Subsidiaries,
for such year,

setting forth in each case, in comparative form, the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to members, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(b), provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-K if it shall
have timely made Electronic Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes; and

(h) Information Required by Rule 144A – with reasonable promptness, upon the
request of any such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act.

7.2 Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through and including 10.5, Section 10.7 hereof,
inclusive, and each Incorporated Provision, if applicable, during the quarterly
or annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3 Inspection.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company or any Subsidiary, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

8. INTEREST; PAYMENT OF THE NOTES.

8.1 Interest Payments.

Interest on the 2011 Notes shall accrue on the unpaid principal balance of the
2011 Notes at the rates and shall be computed on the basis as described in the
applicable 2011 Note. Interest shall be due and payable as provided in the 2011
Notes.

8.2 Offer to Pay Notes Upon Change in Control.

(a) Notice and Offer. The Company will not take any action that consummates or
finalizes a Change in Control unless at least thirty (30) days prior to such
action it shall have given to each holder of the Notes written notice of such
impending Change in Control. The Company will, within five (5) Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes
in the manner set forth in Section 18. If a Change in Control has occurred, such
written notice shall contain, and shall constitute an irrevocable offer to
prepay all or (at such holder’s option) any portion of the Notes held by such
holder on a date specified in such notice (the “Proposed Prepayment Date”) that
is not less than thirty (30) days and not more than sixty (60) days after the
date of such notice. If the Proposed Prepayment Date shall not be specified in
such notice, the Proposed Prepayment Date shall be the 30th day after the date
such notice shall have been sent by the Company. In no event will the Company
take any action to consummate or finalize a Change in Control unless the Company
has given the notice required by this Section 8.2(a) and, contemporaneously with
such action, the Company prepays all Notes required to be prepaid in accordance
with Section 8.2(b) hereof.

(b) Acceptance and Payment. A holder of Notes may accept the offer to prepay
made pursuant to Section 8.2(a) by causing a notice of acceptance of such
offered prepayment (specifying in such notice the amount of Notes with respect
to which such acceptance applies) to be delivered to the Company prior to the
Proposed Prepayment Date (it being understood that the failure by a holder to
respond to such written offer of prepayment prior to the Proposed Prepayment
Date shall be deemed to constitute a rejection of such offer with respect to all
Notes held by such holder). If so accepted, such offered prepayment shall be due
and payable on the Proposed Prepayment Date. Such offered prepayment shall be
made at 100% of the principal amount of such Notes so prepaid, plus interest on
all such Notes accrued to the Proposed Prepayment Date. If the Company shall at
any time receive an acceptance of an offer to prepay Notes pursuant to this
Section 8.2(b) from some, but not all of, the holders of the Notes, then the
Company will, within two (2) Business Days after the receipt of such acceptance,
give written notice of such acceptance to each other holder of the Notes.

(c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.2 shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying:

(i) the Proposed Prepayment Date;

(ii) that such payment is to be made pursuant to the provisions of this Section
8.2;

(iii) the outstanding principal amount as of the Proposed Prepayment Date of
each Note offered to be prepaid;

(iv) the unpaid interest that would be due on each such Note offered to be
prepaid, accrued to the date fixed for payment;

(v) that the conditions of this Section 8.2 have been fulfilled; and

(vi) in reasonable detail, the nature and date or proposed date of the Change in
Control.

8.3 Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in integral multiples of
$1,000,000 and in a minimum amount of $5,000,000, at 100% of the principal
amount so prepaid, plus interest thereon to the prepayment date and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.3 not less than ten (10) Business
Days and not more than sixty (60) days prior to the date fixed for such
prepayment. Each such notice shall specify such prepayment date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two (2) Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.

8.4 Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.3, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment, without regard to the Series of Notes.

8.5 Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and, in the case of any such prepayment
pursuant to Section 8.3, the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

8.6 Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes or (b) pursuant to a written offer to
purchase made by the Company or an Affiliate pro rata to the holders of the
Notes outstanding upon the same terms and conditions. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 15
Business Days. If the holders of more than 33?% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

8.7 Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note of any Series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note of such
Series over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.3, or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Series of Notes is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, 0.50% plus the yield to maturity calculated by using (i) the yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date on screen “PX 1” on the Bloomberg Financial Market
Service (or such other display on the Bloomberg Financial Market Service as may
be agreed upon by the Company and the Required Holders having the same
information if “PX-1” is replaced by Bloomberg Financial Market Service) for the
most recently issued, actively traded, on-the-run benchmark U.S. Treasury
securities, having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable,
(including by way of interpolation), the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for the most recently issued actively traded on-the-run U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. In either case, the yield will be
determined using the applicable screen or report as determined above, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly on a straight line basis between (1) the applicable most recently
issued actively traded on-the-run U.S. Treasury security with the maturity
closest to and greater than the Remaining Average Life and (2) the applicable
most recently issued actively traded on-the-run U.S. Treasury security with the
maturity closest to and less than the Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Series of Note.

“Remaining Average Life” means, with respect to any Called Principal of any
Series of Notes, the number of years obtained by dividing (a) such Called
Principal into (b) the sum of the products obtained by multiplying (i) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (ii) the number of years that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.3 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.3, or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

9. AFFIRMATIVE COVENANTS.

          The Company covenants that so long as any of the Notes are
outstanding:   9.1    
Compliance with Laws.

The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.17, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.2 Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated;
provided, however, the Company may, to the extent permitted by law, provide for
appropriate self-insurance with respect to workers’ compensation.

9.3 Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4 Payment of Taxes and Claims.

The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, and to pay and discharge all amounts payable for
work, labor and materials, in each case to the extent such taxes, assessments,
charges, levies and amounts have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or amount payable if (a) the amount,
applicability or validity thereof is being actively contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and amounts payable
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

9.5 Corporate Existence, etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence and will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries,
except to the extent that, with respect to Subsidiaries, in the good faith
judgment of the Company, the failure to do so could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect. The
Company will at all times preserve and keep in full force and effect all
certificates of convenience and necessity, rights and franchises, licenses,
permits, operating rights and other authorization from any Governmental
Authorities as are necessary for the ownership, operation and maintenance of its
and its Subsidiaries’ respective businesses and properties, unless the
termination of or failure to preserve and keep in full force and effect such
right, certificate or franchise, license, permit, operating right or other
authorization would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

9.6 Pari Passu.

The Company covenants that all Debt owing under the Notes and under this
Agreement will rank at least pari passu with all its other present and future
unsecured Senior Debt.

10. NEGATIVE COVENANTS.

          The Company covenants that so long as any of the Notes are
outstanding:   10.1    
Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
except in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

10.2 Merger, Consolidation, etc.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person, except that:

(a) any Subsidiary may consolidate with, or merge into, the Company or any
Wholly-Owned Subsidiary if the Company or such Wholly-Owned Subsidiary is the
surviving corporation; and

(b) the Company may consolidate with, or merge into, any other Person, or permit
any other Person to consolidate with, or merge into, it, if

(i) the successor formed by such consolidation or the survivor of such merger
(the “Surviving Corporation”), is a solvent corporation organized under the laws
of the United States of America or any State thereof (including the District of
Columbia),

(ii) if the Company is not the Surviving Corporation, (A) the Surviving
Corporation shall have executed and delivered to each holder of the Notes its
written assumption of the due and punctual performance and payment of each
covenant and condition of the Company in this Agreement and the Notes, which
assumption shall be in form and substance approved in writing by the Required
Holders, and (B) the Company shall have caused to be delivered to each holder of
the Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and

(iii) immediately after giving effect to such transaction,

(A) no Default or Event of Default shall exist, and

(B) the Surviving Corporation and its Subsidiaries are permitted to incur at
least $1.00 of additional Priority Debt under the provisions of Section 10.5,
and

(c) CoFina may transfer CoFina Loan Assets to a Wholly-Owned Subsidiary in the
ordinary course of business.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.

10.3 Consolidated Funded Debt to Consolidated Cash Flow.

The Company will not permit the ratio of (a) Consolidated Funded Debt to
(b) Consolidated Cash Flow determined as of the end of the four fiscal quarter
period then most recently ended, to exceed 3.00 to 1.00 at any time.

10.4 Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity.

The Company shall not permit the ratio of Adjusted Consolidated Funded Debt to
Consolidated Members’ and Patrons’ Equity to exceed .80 to 1.00 at any time.

10.5 Priority Debt.

(a) The Company covenants that it will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, issue, incur or assume any
Priority Debt if after giving effect thereto the aggregate outstanding principal
amount of all Priority Debt would exceed 20% of Consolidated Net Worth at the
time of such creation, issuance, incurrence or assumption.

(b) The Company will not at any time permit any Subsidiary to guaranty, become a
co-borrower or otherwise become obligated in respect of any Debt owing under any
Primary Bank Facility unless contemporaneously such Subsidiary guaranties, or
becomes similarly obligated in respect of, the Notes, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Required
Holders.

10.6 Liens.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or suffer to be created, incurred or assumed
or to exist (upon the happening of a contingency or otherwise), any Lien on or
with respect to any property of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired (unless provision is made whereby the Notes
will be equally and ratably secured with any and all other obligations thereby
secured as provided in the last paragraph of this Section 10.6), except:

(a) Liens for taxes, assessments or other governmental charges or levies
securing obligations not overdue, or if overdue, being actively contested in
good faith by appropriate proceedings that will prevent the forfeiture or sale
of any property, provided that adequate reserves are established in accordance
on the books of the Company or a Subsidiary of the Company in accordance with
GAAP;

(b) attachment, judgment and other similar Liens arising in connection with
court proceedings, provided the execution or other enforcement of such Lien(s)
is effectively stayed and the claims secured thereby are being actively
contested in good faith in such manner that the property subject to such Lien(s)
is not subject to forfeiture or sale, and further provided that adequate
reserves are established on the books of the Company or a Subsidiary of the
Company in accordance with GAAP;

(c) Liens incidental to the normal conduct of the business of the Company or a
Subsidiary of the Company or to the ownership by the Company or a Subsidiary of
its property which were not incurred in connection with the borrowing of money
or the obtaining of credit or advances and which do not in the aggregate
materially detract from the value of the property of the Company or any
Subsidiary of the Company for the purpose of such business or materially impair
the use thereof in the operation of the business of the Company or any
Subsidiary of the Company, including, without limitation, Liens

(i) in connection with workers’ compensation, unemployment insurance, social
security and other like laws,

(ii) to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other
than set forth in Section 10.6(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,

(iii) to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and

(iv) in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property;

provided that any amounts secured by such Liens are not yet due and payable.

(d) Liens existing as of the date of this Agreement securing Debt and set forth
on Schedule 5.16 hereto;

(e) any Lien renewing, extending or refunding any Lien permitted by clause
(d) of this Section 10.6, provided that (i) the principal amount of the Debt
secured by such Lien immediately prior to such extension, renewal or refunding
is not increased or the maturity thereof reduced, (ii) such Lien is not extended
to any other property, and (iii) immediately after such extension, renewal or
refunding no Default or Event of Default would exist;

(f) Liens on property of the Company or any of its Subsidiaries securing Debt
owing to the Company or to any of its Wholly-Owned Subsidiaries;

(g) any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by the Company or a Subsidiary of the Company
after the date of the Closing, provided that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),

(ii) the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to the Company or such
Subsidiary of the property (or improvement thereon) being acquired or
constructed or (B) the Fair Market Value (as determined in good faith by the
Company) of such property, determined at the time of such acquisition or at the
time of substantial completion of such construction, and

(iii) such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);

(h) any Lien existing on property acquired by the Company or any Subsidiary of
the Company at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by the Company or such Subsidiary) or any Lien
existing on property of a Person immediately prior to the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company,
provided that

(i) no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,

(ii) such Lien shall extend only to the property acquired or the property of
such Person merged into or consolidated with the Company or Subsidiary which was
subject to such Lien as of the time of such consolidation or merger, and

(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of the Company or such Subsidiary) of the
property subject thereto at the time of the acquisition thereof or at the time
of such merger or consolidation;

(i) Liens to CoBank and other cooperatives with respect to equity held by the
Company in such banks or other cooperatives securing Debt, provided that the
aggregate Fair Market Value of such equity securing Debt shall not exceed
$50,000,000 at any one time;

(j) Liens consisting of the cash collateralization of reimbursement obligations
in an aggregate amount not to exceed $200,000,000 in respect of letters of
credit required to be pledged because the expiry date of such letters of credit
occurs later than the maturity date of the lending facility under which such
letters of credit were issued, but only to the extent and for so long as no
Default or Event of Default has occurred and is continuing and no “potential
default” or “event of default” has occurred and is continuing under and as
defined in such lending facility; and

(k) other Liens not otherwise permitted under clause (a) through (j) of this
Section 10.6 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 10.3, 10.4 and
10.5 hereof.

If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of paragraphs (a) through (k) of this Section 10.6 (but including any
Liens in respect of the Primary Bank Facility whether or not permitted by
paragraphs (a) – (k) of this Section 10.6 (but excluding clause (j)), it will
make or cause to be made effective provision whereby the Notes will be secured
equally and ratably with any and all other obligations thereby secured, such
security to be pursuant to agreements reasonably satisfactory to the Required
Holders (including intercreditor arrangements providing for the pari passu
treatment of the Notes and all such secured Debt) and, in any such case, the
Notes shall have the benefit, to the fullest extent that, and with such priority
as, the holders of the Notes may be entitled under applicable law, of an
equitable Lien on such property. For the avoidance of doubt, the Company
acknowledges that it will not, and will not permit any Subsidiary to, secure or
grant any Liens in respect of the Primary Bank Facility (other than Liens
permitted by paragraph (j) of this Section 10.6) unless an equal and ratable
Lien is granted in respect of the Notes.

10.7 Sale of Assets.

(a) Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:

(i) the property that is the subject of such Transfer constitutes either (A)
inventory held for sale, or (B) equipment, fixtures, supplies or materials no
longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);

(ii) such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary, so long as immediately before and immediately after the consummation
of such transaction, and after giving effect thereto, no Default or Event of
Default exists or would exist (each such Transfer, collectively with any
Ordinary Course Transfers, “Excluded Transfers”); or

(iii) such Transfer is a lease of the assets of the Company or any Subsidiary of
the Company to any joint venture entity, of which the Company or any Subsidiary
of the Company holds an ownership interest and shares in the earnings; provided
that the terms of any such lease and the division of the joint venture’s
earnings, when viewed as a whole, can be reasonably expected to generate the
same or greater book earnings and cash flow for the Company or Subsidiary of the
Company as would be generated absent such lease.

(b) Debt Prepayment Applications and Reinvested Transfers.

(i) Notwithstanding the provisions of Section 10.7(a), the Company or any
Subsidiary may Transfer any of its properties at the Fair Market Value thereof;
provided that

(A) either (1) such Transfer is not an Excluded Transfer and does not involve a
Substantial Portion of the property of the Company and its Subsidiaries, or,
(2) the Net Proceeds Amount with respect to such Transfer (the “Designated
Portion”) is either (x) applied to the acquisition by the Company or the
Subsidiary making such Transfer of assets of a nature similar to, and of at
least an equivalent value of, the assets which were the subject of such Transfer
(a “Reinvested Transfer”), or (y) applied to a Debt Prepayment Application, in
either case, within one year of the consummation of such Transfer, as specified
in an Officer’s Certificate delivered to each holder of Notes prior to, or
contemporaneously with, the consummation of such Transfer; and

(B) immediately after giving effect to such Transfer (1) no Default or Event of
Default shall exist and (2) the Company is able to incur at least $1.00 of
additional Priority Debt under the provisions of Section 10.5 hereof.

(ii) If, notwithstanding the certificate referred to in the foregoing clause
10.7(b)(i)(A), the Company shall fail to apply the entire amount of the
Designated Portion as specified in such certificate within the period stated in
Section 10.7(b)(i), an Event of Default shall be deemed to have existed as of
the expiration of such period and shall be deemed to be continuing.

(c) Certain Definitions. The following terms have the following meanings:

(i) “Debt Prepayment Application” means, with respect to any Transfer by the
Company or any Subsidiary, the application by the Company or such Subsidiary of
cash in an amount equal to the Net Proceeds Amount with respect to such Transfer
to pay the outstanding principal of all Funded Debt of the Company or such
Subsidiary (other than Funded Debt owing to any of the Subsidiaries or any
Affiliate and Funded Debt in respect of any revolving credit or similar facility
providing the Company or such Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Funded Debt, the availability of loans or other extensions
of credit under such credit facility is permanently reduced by an amount not
less than the amount of such proceeds applied to the payment of such Funded
Debt), provided that in the course of making such application the Company shall
offer to prepay each outstanding Note in a principal amount that equals the
Ratable Portion for such Note plus interest on all such Notes accrued to the
date of such payment. The Company will give each holder of Notes written notice
of such offered prepayment not less than ten (10) Business Days and not more
than sixty (60) days prior to the date fixed for such prepayment, specifying
such prepayment date, the aggregate principal amount of the Notes to be prepaid
on such date and the Ratable Portion payable with respect to each such Note. A
holder of Notes may accept or reject such offer to prepay by causing a notice of
such acceptance or rejection to be delivered to the Company at least two (2)
Business Days prior to the prepayment date specified by the Company in such
offer. If a holder of Notes has not responded to such offer by a date which is
at least two (2) Business Days prior to such specified prepayment date, such
holder shall be deemed to have rejected such offer of prepayment. If any holder
of a Note rejects or is deemed to have rejected such offer of prepayment, then,
for purposes of determining the extent to which any Net Proceeds Amount has been
applied to a Debt Prepayment Application, the Company nevertheless will be
deemed to have paid Funded Debt in an amount equal to the Ratable Portion for
such Note.

As used in this definition,

(i) “Ratable Portion” means, for any Note, an amount equal to the product of

(a) the Net Proceeds Amount (or any portion thereof) being so offered to be
applied to the payment of Funded Debt, multiplied by

(b) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate outstanding principal
amount of Funded Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.

(ii) “Disposition Value” means, at any time, with respect to any Transfer,

(a) in the case of property that does not constitute capital stock of or other
ownership interests in any Subsidiary of the Company, the book value thereof,
valued at the time of such Transfer in good faith by the board of directors of
the Company, and

(b) in the case of property that constitutes capital stock of or other ownership
interests in any Subsidiary of the Company, an amount equal to that percentage
of the book value of the assets of the Subsidiary that issued such capital stock
or other ownership interests as is equal to the percentage that the book value
that such capital stock or other ownership interests represents of the book
value of all of the outstanding capital stock of or other ownership interests in
such Subsidiary (assuming, in making such calculations, that all securities
convertible into such capital stock or other ownership interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion), determined as of time of such
Transfer in good faith by the board of directors of the Company.

(iii) “Net Proceeds Amount” means, with respect to any Transfer of any property
by any Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer and any income taxes
fairly attributable to such Transfer.

(iv) “Substantial Portion” means, at any time, any property subject to a
Transfer if the Disposition Value of such property, when added to the
Disposition Value of all other property of the Company and its Subsidiaries that
shall have been the subject of a Transfer (other than an Excluded Transfer and
Transfers of such other property to the extent the Net Proceeds Amount arising
therefrom has been applied to a Reinvested Transfer or a Debt Prepayment
Application) during the then current fiscal year of the Company, exceeds an
amount equal to 25% of Consolidated Total Assets as of the end of the fiscal
year of the Company then most recently ended.

(v) “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, capital stock of or other ownership interests in,
any other Person.

10.8 Line of Business.

The Company will not, and will not permit any Subsidiary to, engage to any
Material extent in any business activity or operations other than operations or
activities (a) in or reasonably related to the agriculture industry, (b) in the
food industry or (c) in which the Company and its Subsidiaries are otherwise
engaged on the date hereof as described in the Memorandum or businesses
reasonably related thereto or in furtherance thereof.

10.9 Subsidiary Distribution Restrictions.

The Company covenants that it will not, and will not permit any Subsidiary
(other than NCRA) of the Company to, enter into, or be otherwise subject to, any
contract or agreement (including its certificate of incorporation) which limits
the amount of, or otherwise imposes restrictions on the payment of,
Distributions by any Subsidiary of the Company.

      10.10
10.11
10.12  
[Intentionally Omitted.]
[Intentionally Omitted.]
Terrorism Sanctions Regulations.

The Company will not and will not permit any Affiliated Entity to (a) become a
Blocked Person or (b) have any investments in or engage in any dealings or
transactions with any Blocked Person.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in any of Section 7.1(d), Section 8.2 (other than any payment default
occurring under Sections 11(a) and/or 11(b)), Section 10 (other than
Section 10.8) hereof or any Incorporated Provision; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in clauses (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this clause (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $25,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any agreement, term or condition contained in
any instrument or agreement evidencing any Debt in an aggregate outstanding
principal amount of at least $25,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Debt has become, or has been declared (or one
or more Persons are entitled to declare such Debt to be) due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of Debt to
convert such Debt into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Debt before its regular maturity or before
its regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $25,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Debt; or

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
30 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 436 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed five percent (5%) of Consolidated Net Worth for
any period of ten (10) consecutive calendar days or more, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1 Acceleration.

(a) If an Event of Default with respect to the Company described in clause
(g) or (h) of Section 11 (other than an Event of Default described in subclause
(i) of clause (g) or described in subclause (vi) of clause (g) by virtue of the
fact that such clause encompasses subclause (i) of clause (g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in clause (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2 Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3 Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders may, by written notice
to the Company, rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes of any Series, at
the Default Rate for such Series, (b) all Events of Default and Defaults, other
than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

12.4 No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or any Note upon any holder of any Note shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1 Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2 Transfer and Exchange of Notes.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or its attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes of
such Series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of such Note for such
Series as set forth in Exhibit 1.1(a), 1.1(b), 1.1(c) or 1.1(d), as applicable.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $500,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

13.3 Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1 Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Wells Fargo Bank, National Association in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

14.2 Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Qualified Institutional Buyer or Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

15. EXPENSES, ETC.

15.1 Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

15.2 Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

17. AMENDMENT AND WAIVER.

17.1 Requirements.

This Agreement, the Notes and any Supplement may be amended, and the observance
of any term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof (or any similar provision in
any Supplement), or any defined term (as it is used therein), will be effective
as to any Purchaser unless consented to by such Purchaser in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20 (or any similar
provision in any Supplement).

17.2 Solicitation of Holders of Notes.

(a) Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any Note unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

17.3 Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4 Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of David A. Kastelic, Executive Vice President
and Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic, electronic or digital, or other similar
process and such Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any Federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

22. MISCELLANEOUS.

22.1 Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2 Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Sections 8.2 or 8.3 that the notice of any
optional prepayment specify a Business Day as the date fixed for such
prepayment), any payment of principal of or Make-Whole Amount or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Notes is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

22.3 Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company to measure an item of Debt using fair value (as
permitted by FASB ASC 825-10-25 — Fair Value Option (formerly known as FASB 159)
or any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.

Notwithstanding the foregoing, if the Company notifies the holders of Notes
that, in Company’s reasonable opinion, or if the Required Holders notify the
Company that, in the Required Holders’ reasonable opinion, as a result of a
change in GAAP after the date hereof, any covenant contained in Sections 10.2,
10.3, 10.4, 10.5, 10.6 or 10.7, or any of the defined terms used therein no
longer apply as intended such that such covenants are materially more or less
restrictive to the Company than as at the date of this Agreement, the Company
shall negotiate in good faith with the holders of Notes to make any necessary
adjustments to such covenant or defined term to provide the holders of the Notes
with substantially the same protection as such covenant provided prior to the
relevant change in GAAP. Until the Company and the Required Holders so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 10.2, 10.3, 10.4, 10.5, 10.6 and 10.7, together
with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Agreement and (b) each set of financial statements delivered to holders of Notes
pursuant to Section 7.1(a) or (b) during such time shall include detailed
reconciliations reasonably satisfactory to the Required Holders as to the effect
of such change in GAAP.

22.4 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.5 Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

22.6 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7 Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

22.8 Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

Very truly yours,

CHS, INC.

      By:  
/s/ David A. Kastelic
Name: David A. Kastelic Title:  
Executive Vice President and
Chief Financial Officer

1



    This Agreement is hereby

Accepted and agreed to as
of the date hereof.

          THE VARIABLE ANNUITY LIFE INSURANCE COMPANY     By:   AIG Asset
Management (U.S.) LLC, Investment Adviser
   
By: /s/ William H. Hasson
Name:
Title:
 
William H. Hasson
Managing Director

2

              NEW YORK LIFE INSURANCE COMPANY       By: /s/ Christopher H. Carey
      Name:     Christopher H. Carey     Title:     Vice President

          NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION By:   New York Life
Investment Management LLC,     Its Investment Manager     By: /s/ Christopher H.
Carey     Name: Christopher H. Carey     Title: Managing Director

          NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED
LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C) By:   New York Life Investment
Management LLC,     Its Investment Manager     By: /s/ Christopher H. Carey    
Name: Christopher H. Carey     Title: Managing Director NEW YORK LIFE INSURANCE
AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT
(BOLI 3-2)

          By:   New York Life Investment Management LLC,
   
Its Investment Manager
 
    By: /s/ Christopher H. Carey
    Name: Christopher H. Carey
   
Title:
  Managing Director

3

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

      By: /s/ Timothy S. Collins
Name: Timothy S. Collins

Title:
  Its Authorized Representative

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

      By: /s/ Timothy S. Collins
Name: Timothy S. Collins

Its:
  Authorized Representative

4

          MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY       By:     Babson
Capital Management LLC           as Investment Adviser           By: /s/ Emeka
O. Onukwugha           Name: Emeka O. Onukwugha           Title: Managing
Director

          C.M. LIFE INSURANCE COMPANY       By:     Babson Capital Management
LLC           as Investment Adviser           By: /s/ Emeka O. Onukwugha        
  Name: Emeka O. Onukwugha           Title: Managing Director

5

          MASSMUTUAL ASIA LIMITED       By:     Babson Capital Management LLC  
        as Investment Adviser           By: /s/ Emeka O. Onukwugha          
Name: Emeka O. Onukwugha           Title: Managing Director

6

      ING LIFE INSURANCE AND ANNUITY COMPANY ING USA ANNUITY AND LIFE INSURANCE
COMPANY RELIASTAR LIFE INSURANCE COMPANY By:   ING Investment Management LLC, as
Agent     By: /s/ Paul Aronson     Name: Paul Aronson     Title: Senior Vice
President

7

          AVIVA LIFE AND ANNUITY COMPANY       ROYAL NEIGHBORS OF AMERICA      
By:     Aviva Investors North America, Inc.,           Its authorized
attorney-in-fact           By: /s/ Roger D. Fors           Name: Roger D. Fors  
        Title: VP-Private Fixed Income ALLIANZ LIFE INSURANCE COMPANY OF NORTH
AMERICA

      By: /s/ Axel Zehren

Name:
Title:
  Axel Zehren
Chief Investment Officer

8

      UNUM LIFE INSURANCE COMPANY OF AMERICA By:   Provident Investment
Management, LLC, its Agent     By: /s/ Ben Vance     Name: Ben Vance     Title:
Managing Director

      PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY By:   Provident Investment
Management, LLC, its Agent     By: /s/ Ben Vance     Name: Ben Vance     Title:
Managing Director

9

      PROVIDENT LIFE AND CASUALTY INSURANCE COMPANY By:   Provident Investment
Management, LLC, its Agent     By: /s/ Ben Vance     Name: Ben Vance     Title:
Managing Director

          HARTFORD LIFE INSURANCE COMPANY       By:     Hartford Investment
Management Company           its Agent and Attorney-in-Fact           By: /s/
Ralph Witt           Name: Ralph Witt           Title: Vice President

          HARTFORD LIFE AND ANNUITY INSURANCE COMPANY       By:     Hartford
Investment Management Company           its Agent and Attorney-in-Fact          
By: /s/ Ralph Witt           Name: Ralph Witt           Title: Vice President

10

          PHYSICIANS LIFE INSURANCE COMPANY       By:     Hartford Investment
Management Company           its Agent and Attorney-in-Fact           By: /s/
Ralph Witt           Name: Ralph Witt           Title: Vice President USAA LIFE
INSURANCE COMPANY

      By: /s/ John Spear

Name:
Title:
  John Spear
Vice President

CASUALTY INSURANCE COMPANY

      By: /s/ John Spear

Name:
Title:
  John Spear
Vice President

CATASTROPHE REINSURANCE COMPANY

      By: /s/ John Spear

Name:
Title:
  John Spear
Vice President

11

12

      AMERICAN FIDELITY ASSURANCE COMPANY AMERICAN-AMICABLE LIFE INSURANCE
COMPANY OF TEXAS VANTIS LIFE INSURANCE COMPANY OCCIDENTAL LIFE INSURANCE COMPANY
OF NORTH CAROLINA AMERICAN REPUBLIC INSURANCE COMPANY TRUSTMARK INSURANCE
COMPANY BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC. GUIDEONE SPECIALTY MUTUAL
INSURANCE COMPANY GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY CATHOLIC UNITED
FINANCIAL INDUSTRIAL ALLIANCE PACIFIC INSURANCE AND FINANCIAL SERVICES, INC. MTL
INSURANCE COMPANY FORT DEARBORN LIFE INSURANCE COMPANY NEW ERA LIFE INSURANCE
By:   Advantus Capital Management, Inc.     By: /s/ Robert G. Diedrich     Name:
Robert G. Diedrich     Title: Vice President GREAT-WEST LIFE & ANNUITY INSURANCE
COMPANY

      By: /s/ Eve Hampton

Name:
Title:
  Eve Hamptom
VP, Investments

13

          By: /s/ Paul Runnalls       Name:     Paul Runnalls     Title:    
Manager, Investments PHOENIX LIFE INSURANCE COMPANY

      By: /s/ John H. Beers

Name:
Title:
  John H. Beers
Vice President

PHL VARIABLE INSURANCE COMPANY

      By: /s/ John H. Beers

Name:
Title:
  John H. Beers
Vice President

14

MODERN WOODMEN OF AMERICA

      By: /s/ Michael E. Dau

Name:
Title:
  Michael E. Dau
Treasurer & Investment Manager

15

THE PHOENIX INSURANCE COMPANY

      By: /s/ Annette M. Masterson

Name:
Title:
  Annette M. Masterson
Vice President

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

      By: /s/ Annette M. Masterson

Name:
Title:
  Annette M. Masterson
Vice President

16

LIFE INSURANCE COMPANY OF THE SOUTHWEST

      By: /s/ R. Scott Higgins Name:
Title:  
R. Scott Vice President
Senior Vice President
Sentinel Asset Management

17

THE OHIO NATIONAL LIFE INSURANCE COMPANY

      By: /s/ Jed R. Martin

Name:
Title:
  Jed R. Martin
Vice President, Private Placements

MONTGOMERY RE, INC.

      By: /s/ Jed R. Martin

Name:
Title:
  Jed R. Martin
Authorized Signer

18

ASSURITY LIFE INSURANCE COMPANY

      By: /s/ Victor Weber

Name:
Title:
  Victor Weber
Senior Director — Investments

19

      THE UNION CENTRAL LIFE INSURANCE COMPANY   By:   Summit Investment
Advisors, Inc., as Agent       By: /s/ Andrew S. White       Name: Andrew S.
White       Title:     Managing Director - Private Placements

      AMERITAS LIFE INSURANCE CORP. By:   Summit Investment Advisors, Inc., as
Agent     By: /s/ Andrew S. White     Name: Andrew S. White     Title: Managing
Director - Private Placements

      ACACIA LIFE INSURANCE COMPANY By:   Summit Investment Advisors, Inc., as
Agent     By: /s/ Andrew S. White     Name: Andrew S. White     Title: Managing
Director - Private Placements

      AMERITAS LIFE INSURANCE CORP. – Closed Block   By:   Summit Investment
Advisors, Inc., as Agent       By: /s/ Andrew S. White       Name: Andrew S.
White       Title:     Managing Director - Private Placements SCHEDULE A        
        INFORMATION AS TO PURCHASERS

      Purchaser Name   THE VARIABLE ANNUITY LIFE INSURANCE COMPANY Name in which
to register Note(s)  
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-1; $70,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York Mellon
ABA #: 021-000-018
Account # GLA111566
For Credit to: Variable Annuity Life Insurance Co.; Account No.
260735
Ref. “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes due June
9, 2021
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
The Variable Annuity Life Insurance Company (260735)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Portfolio Operations
Fax: (713) 831-1072
or
Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com
Duplicate payment notices to:
   
The Variable Annuity Life Insurance Company (260735)
c/o The Bank of New York Mellon
Attn: P & I Department
Fax: (718) 315-3076
   
 
Address / Fax # for all other
notices  
The Variable Annuity Life Insurance Company (260735)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Portfolio Operations
Fax: (713) 831-1072
or
Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com
With a copy of compliance reporting information to:
   
 
   
AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Compliance
Email: Complianceprivateplacements@aig.com
   
 
Instructions re Delivery of Notes  
The Bank of New York Mellon
One Wall Street – 3rd Floor Window — A
New York, N.Y. 10286
Attention: Sammy Yankanah, Phone: (212) 635-7077
Ref: Account Name: The Variable Annuity Life Insurance Company
Account Number: 260735
Cc: rose.dehoyos@aig.com and jon.heiny@aig.com.
Upon receipt of executed versions of the transmittal letter
from the custodian, please forward a copy of the same to
rachel.lewis@aig.com
   
 
Signature Block  
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
By: AIG Asset Management (U.S.) LLC, Investment Adviser
By:     
Name:
   
Title:
   
 
Tax identification number  
74-1625348
   
 

      Purchaser Name   NEW YORK LIFE INSURANCE COMPANY Name in which to register
Note(s)   NEW YORK LIFE INSURANCE COMPANY Note Registration Number(s);   RL-1;
$27,500,000 Principal Amount(s)     Payment on account of Note(s)   Federal
Funds Wire Transfer Method   JPMorgan Chase Bank Account information   New York,
New York     ABA No.: 021-000-021     Credit: New York Life Insurance Company  
  General Account No.: 008-9-00687     Ref: “Accompanying information” below
Accompanying information   Name of Company: CHS INC.     Description of
Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operations, Private Group
Fax #: (908) 840-3385
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
   
 
Address / Fax # for all other
notices  
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
Attention: Fixed Income Investors Group, Private Finance
Fax #: (212) 447-4122
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
with a copy of any notices regarding defaults or Events of Default
under the operative documents to:
   
Attention: Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
   
 
Instructions re Delivery of Notes  
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attn: Rebecca Strutton, Esq
   
 
Signature Block  
NEW YORK LIFE INSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax identification number  
13-5582869
   
 

      Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Name in
which to register Note(s)   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Note
Registration Number(s);   RL-2; $38,500,000 Principal Amount(s)     Payment on
account of Note(s)   Federal Funds Wire Transfer Method   JPMorgan Chase Bank
Account information   New York, New York     ABA No.: 021-000-021     Credit:
New York Life Insurance and Annuity Corporation     General Account No.:
323-8-47382     Ref: “Accompanying information” below Accompanying information  
Name of Company: CHS INC.     Description of Security: 4.08% Series L Senior
Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operations, Private Group
Fax #: (908) 840-3385
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
   
 
Address / Fax # for all other
notices  
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
Attention: Fixed Income Investors Group, Private Finance
Fax #: (212) 447-4122
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
with a copy of any notices regarding defaults or Events of Default
under the operative documents to:
   
Attention: Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
   
 
Instructions re Delivery of Notes  
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attn: Rebecca Strutton, Esq
   
 
Signature Block  
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By: New York Life Investment Management LLC,
Its Investment Manager
By:     
Name:
   
Title:
   
 
Tax identification number  
13-3044743
   
 

      Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY     OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C) Name in
which to register Note(s)   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY     OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C) Note
Registration Number(s);   RL-3; $3,000,000 Principal Amount(s)     Payment on
account of Note(s)   Federal Funds Wire Transfer Method   JPMorgan Chase Bank
Account information   New York, New York     ABA No.: 021-000-021     Credit:
NYLIAC Separate BOLI 30C     General Account No.: 304-6-23970     Ref:
“Accompanying information” below Accompanying information   Name of Company: CHS
INC.     Description of Security: 4.08% Series L Senior Notes due June 9,    
2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
New York Life Insurance and Annuity Corporation Institutionally
Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operation Private Group
Fax #: (908) 840-3385
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
   
 
Address / Fax # for all other
notices  
New York Life Insurance and Annuity Corporation Institutionally
Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010-1603
Attention: Fixed Income Investor Group, Private Finance
Fax #: (212) 447-4122
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
with a copy of any notices regarding defaults or Events of Default
under the operative documents to:
   
Attention: Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
   
 
Instructions re Delivery of Notes  
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attn: Rebecca Strutton, Esq
   
 
Signature Block  
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)
By: New York Life Investment Management LLC,
Its Investment Manager
By:     
Name:
   
Title:
   
 
Tax identification number  
13-3044743
   
 

      Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY     OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2) Name in
which to register Note(s)   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY     OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2) Note
Registration Number(s);   RL-4; $1,000,000 Principal Amount(s)     Payment on
account of Note(s)   Federal Funds Wire Transfer Method   JPMorgan Chase Bank
Account information   New York, New York     ABA No.: 021-000-021     Credit:
NYLIAC Separate BOLI 3-2     General Account No.: 323-9-56793     Ref:
“Accompanying information” below Accompanying information   Name of Company: CHS
INC.     Description of Security: 4.08% Series L Senior Notes due June 9,    
2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
New York Life Insurance and Annuity Corporation Institutionally
Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operation Private Group
Fax #: (908) 840-3385
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
   
 
Address / Fax # for all other
notices  
New York Life Insurance and Annuity Corporation Institutionally
Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010-1603
Attention: Fixed Income Investor Group, Private Finance
Fax #: (212) 447-4122
With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com
with a copy of any notices regarding defaults or Events of Default
under the operative documents to:
   
Attention: Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
   
 
Instructions re Delivery of Notes  
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attn: Rebecca Strutton, Esq
   
 
Signature Block  
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
By: New York Life Investment Management LLC,
Its Investment Manager
By:     
Name:
   
Title:
   
 
Tax identification number  
13-3044743
   
 

20

      Purchaser Name   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Name in
which to register Note(s)  
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-2; $24,000,000
RN-1; $21,000,000
   
 
Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022
For the account of: Northwestern Mutual Life
Account No. 182380324521
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among principal,
interest and Make-Whole Amount) of the
payment being made:
   
 
Address / Fax # for notices
related to payments  
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
Email: privates@northwesternmutual.com
   
 
Address / Fax # for all other
notices  
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
Email: privateinvest@northwesternmutual.com
   
 
Instructions re Delivery of Notes  
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower, Law Department
   
 
Signature Block  
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By:      
Name:
   
Title: Its Authorized Representative
   
 
Tax identification number  
39-0509570
   
 

21

      Purchaser Name   THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY     FOR
ITS GROUP ANNUITY SEPARATE ACCOUNT Name in which to register Note(s)  
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
FOR ITS GROUP ANNUITY SEPARATE ACCOUNT
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-3; $1,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
US Bank
777 East Wisconsin Avenue
Milwaukee, WI 53202
ABA #075000022
For the account of: Northwestern Mutual Life-GASA
Account No. 182380324018
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior
Notes due June 9, 2021
PPN: 12542R C@7
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment
being made:
   
 
Address / Fax # for notices
related to payments  
The Northwestern Mutual Life Insurance Company for
its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Investment Operations
Email: privates@northwesternmutual.com
   
 
Address / Fax # for all other
notices  
The Northwestern Mutual Life Insurance Company for
its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Securities Department
Email: privateinvest@northwesternmutual.com
   
 
Instructions re Delivery of Notes  
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower, Law Department
   
 
Signature Block  
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
FOR ITS GROUP ANNUITY SEPARATE ACCOUNT
By:     
Name:
   
Its: Authorized Representative
   
 
Tax identification number  
39-0509570
   
 

22

      Purchaser Name   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Name in which
to register Note(s)  
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-4; $17,800,000
RN-2; $19,500,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual Co-Owned Account
Account No. 30510685
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes
due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N Senior Notes
due June 9, 2023
PPN: 12542R C#5
Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 200
PO Box 15189
Springfield, MA 01115-5189
Attn: Securities Custody and Collection Department
With telephone advice of payment to the Securities
Custody and Collection Department of Babson Capital
Management LLC at (413) 226-1754 or (413) 226-1803.
   
 
Address / Fax # for all other
notices  
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
PO Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
   
 
Instructions re Delivery of Notes  
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attn: Steven J. Katz, Esq.
   
 
Signature Block  
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Babson Capital Management LLC
as Investment Adviser
By:     
Name:
   
Title:
   
 
Tax identification number  
04-1590850
   
 

23

      Purchaser Name   C.M. LIFE INSURANCE COMPANY Name in which to register
Note(s)  
C.M. LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-5; $1,500,000
RN-3; $1,700,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual Co-Owned Account
Account No. 30510685
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes
due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N Senior Notes
due June 9, 2023
PPN: 12542R C#5
Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 200
PO Box 15189
Springfield, MA 01115-5189
Attn: Securities Custody and Collection Department
With telephone advice of payment to the Securities
Custody and Collection Department of Babson Capital
Management LLC at (413) 226-1754 or (413) 226-1803.
   
 
Address / Fax # for all other
notices  
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
PO Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
   
 
Instructions re Delivery of Notes  
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attn: Steven J. Katz, Esq.
   
 
Signature Block  
C.M. LIFE INSURANCE COMPANY
By: Babson Capital Management LLC
as Investment Adviser
By:     
Name:
   
Title:
   
 
Tax identification number  
06-1041383
   
 

24

      Purchaser Name   MASSMUTUAL ASIA LIMITED Name in which to register Note(s)
 
GERLACH & CO.
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-6; $700,000
RN-4; $800,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
Gerlach & Co.
c/o Citibank, N.A.
ABA Number 021000089
Concentration Account 36112805
Attn: Judy Rock
FFC: MassMutual Asia 849195
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes
due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N Senior Notes
due June 9, 2023
PPN: 12542R C#5
Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street, Suite 200
Springfield, MA 01115
Attn: Securities Custody and Collection Department
With telephone advice of payment to the Securities
Custody and Collection Department of Babson Capital
Management LLC at (413) 226-1803 or (413) 226-1889.
   
 
Address / Fax # for all other
notices  
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115
Attn: Securities Investment Division
Send Corporate Action Notice to:
   
Citigroup Global Securities Services
Attn: Corporate Action Dept
3800 Citibank Center Tampa
Building B Floor 3
Tampa, FL 33610-9122
   
 
Instructions re Delivery of Notes  
Citibank NA
399 Park Avenue
Level B Vault
New York, NY 10022
Acct. #849195
   
 
Signature Block  
MASSMUTUAL ASIA LIMITED
By: Babson Capital Management LLC
as Investment Adviser
By:     
Name:
   
Title:
   
 
Tax identification number  
N/A
   
 

25

      Purchaser Name   AVIVA LIFE AND ANNUITY COMPANY Name in which to register
Note(s)   HARE & CO. Note Registration Number(s);   RL-5; $8,000,000 Principal
Amount(s)   RN-5; $12,000,000 Payment on account of Note(s)   Federal Funds Wire
Transfer Method   The Bank of New York Account information   New York, NY    
ABA #021000018     Credit A/C# GLA111566     A/C Name: Institutional Custody
Insurance Division     Custody Account Name: Aviva Life and Annuity Co-Annuity  
  Custody Account Number: 010048     Ref: “Accompanying Information” below
Accompanying information   Name of Company: CHS INC.     Description of
Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Description of Security: 4.67% Series N Senior Notes due June 9,
2023
PPN: 12542R C#5
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Email for all Notices,  
PREFERRED REMITTANCE:
including Financials, Compliance
and Requests  
privateplacements@avivainvestors.com
—
Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA 50309
Attn: Private Fixed Income Dept.
   
 
Instructions re Delivery of Notes  
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: Aviva Life and Annuity Co-Annuity, A/C #010048
   
 
Signature Block  
AVIVA LIFE AND ANNUITY COMPANY
By: Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
By:     
Name:
   
Title:
   
 
Tax identification number  
42-0175020 (Aviva Life and Annuity Company
13-6062916 (Hare & Co.)
   
 

26

      Purchaser Name   AVIVA LIFE AND ANNUITY COMPANY Name in which to register
Note(s)  
HARE & CO.
   
 
Note Registration Number(s);
Principal Amount(s)  
RO-1; $17,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: Institutional Custody Insurance Division
Custody Account Name: ALA Custody
Custody Account Number: 010041
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.82% Series O Senior
Notes due June 9, 2026
PPN: 12542R D*8
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment
being made:
   
 
Address / Fax # for notices  
PREFERRED REMITTANCE:
related to payments  
privateplacements@avivainvestors.com
   
 
   
Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA 50309
Attn: Private Fixed Income Dept.
   
 
Instructions re Delivery of Notes  
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: ALA Custody, A/C #010041
   
 
Signature Block  
AVIVA LIFE AND ANNUITY COMPANY
By: Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
By:     
Name:
   
Title:
   
 
Tax identification number  
42-0175020 (Aviva Life and Annuity Company
13-6062916 (Hare & Co.)
   
 

27

      Purchaser Name   ROYAL NEIGHBORS OF AMERICA Name in which to register
Note(s)  
ELL & CO.
   
 
Note Registration Number(s);
Principal Amount(s)  
RO-2; $3,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
Northern Chgo/Trust
ABA #071000152
Credit wire account 5186041000
F/C 26-73769/Royal Neighbors
Ref: INC/DIVR and “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.82% Series O Senior
Notes due June 9, 2026
PPN: 12542R D*8
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment
being made:
   
 
Address / Fax # for notices  
PREFERRED REMITTANCE:
related to payments  
Ell & Co.
c/o Northern Trust Co.
P.O.Box 92395
Chicago, IL 60675
With a copy to:
   
privateplacements@avivainvestors.com
   
 
   
Royal Neighbors of America
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA 50309
Attn: Private Fixed Income Dept.
   
 
Address / Fax # for all other  
PREFERRED REMITTANCE:
notices  
privateplacements@avivainvestors.com
   
 
   
Royal Neighbors of America
c/o Aviva Investors North America, Inc.
215 10th Street, Suite 1000
Des Moines, IA 50309
Attn: Private Fixed Income Dept
   
 
Instructions re Delivery of Notes  
Northern Trust Co. NY
Harborside Financial Center Co.
Suite 1401
3 Second St.
Jersey City, NJ 07311
   
 
Signature Block  
ROYAL NEIGHBORS OF AMERICA
By: Aviva Investors North America, Inc.,
Its authorized attorney-in-fact
By:     
Name:
   
Title:
   
 
Tax identification number  
36-1711198 (Royal Neighbors of America)
36-6412623 (Ell & Co.)
   
 

      Purchaser Name   ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Name in
which to register Note(s)  
MAC & CO.
   
 
Note Registration Number(s);
Principal Amount(s)  
RN-6; $17,000,000
RO-3; $20,000,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
MAC & CO.
The Bank of New York Mellon
ABA # 011001234
BNY Mellon Account No. ***
DDA 125261
Cost Center 1253
For Credit to Portfolio Account: AZL Special Investments ***
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.67% Series N Senior Notes due June
9, 2023
PPN: 12542R C#5
Description of Security: 4.82% Series O Senior Notes due June
9, 2026
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
Attn: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Phone: 203-221-8580
Fax: 203-221-8539
Email: PrivatePlacements@azoa.com
   
 
   
With a copy to:
   
 
   
Kathy Muhl
Supervisor – Income Group
The Bank of New York Mellon
Three Mellon Center – Room 153-1818
Pittsburgh, Pennsylvania 15259
Phone: 412-234-5192
Fax: 412-236-0800
Email: Kathy.muhl@bnymellon.com
   
 
Address / Fax # for all other
notices  
Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
Attn: Private Placements
55 Greens Farms Road
P.O. Box 5160
Westport, Connecticut 06881-5160
Phone: 203-221-8580
Fax: 203-221-8539
Email: PrivatePlacements@azoa.com
   
 
Instructions re Delivery of Notes  
Mellon Securities Trust Company
One Wall Street
3rd Floor Receive Window C
New York, NY 10286
For Credit to: Allianz Life Insurance Company of North America,
AZL Special Investments ***
   


Signature Block  
ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
By:      
Name:
   
Title:
   
 
Tax identification number  
41-1366075
   
 

      Purchaser Name   UNUM LIFE INSURANCE COMPANY OF AMERICA Name in which to
register Note(s)  
CUDD & CO.
   
 
Note Registration Number(s);
Principal Amount(s)  
RO-4; $10,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
CUDD & CO.
c/o JPMorgan Chase Bank
New York, NY
ABA # 021-000-021
Attn: SSG Private Income Processing
A/C: 900-9-000200
Custodial Account # G08287
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.82% Series O Senior Notes due
June 9, 2026
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Unum Life Insurance Company of America
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402
Attn: Private Placements
Fax: 423-294-3351
Email: PrivateCompliance@unum.com
   
 
Address / Fax # for all other
notices  
Unum Life Insurance Company of America
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402
Attn: Private Placements
Fax: 423-294-3351
Email: PrivateCompliance@unum.com
   
 
Instructions re Delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept
Ref: Unum Life Insurance Company of America, Account # G08287
   
 
Signature Block  
UNUM LIFE INSURANCE COMPANY OF AMERICA
By: Provident Investment Management, LLC, its Agent
By—
Name:
   
Title:
   
 
Tax identification number  
13-6022143
   
 

28

      Purchaser Name   PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY Name in
which to register Note(s)  
CUDD & CO.
   
 
Note Registration Number(s);
Principal Amount(s)  
RO-5; $10,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
CUDD & CO.
c/o JPMorgan Chase Bank
New York, NY
ABA # 021-000-021
Attn: SSG Private Income Processing
A/C: 900-9-000200
Custodial Account # G06704
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.82% Series O Senior
Notes due June 9, 2026
PPN: 12542R D*8
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment
being made:
   
 
Address / Fax # for notices
related to payments  
Provident Life and Accident Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402
Attn: Private Placements
Fax: 423-294-3351
Email: PrivateCompliance@unum.com
   
 
Address / Fax # for all other
notices  
Provident Life and Accident Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402
Attn: Private Placements
Fax: 423-294-3351
Email: PrivateCompliance@unum.com
   
 
Instructions re Delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept
Ref: Provident Life and Accident Insurance
Company, Account # G06704
   
 
Signature Block  
PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
By: Provident Investment Management, LLC, its Agent
By—
Name:
   
Title:
   
 
Tax identification number  
13-6022143
   
 

      Purchaser Name   PROVIDENT LIFE AND CASUALTY INSURANCE COMPANY Name in
which to register Note(s)   CUDD & CO. Note Registration Number(s);   RO-6;
$10,000,000 Principal Amount(s)     Payment on account of Note(s)   Federal
Funds Wire Transfer Method   CUDD & CO. Account information   c/o JPMorgan Chase
Bank     New York, NY     ABA # 021-000-021     Attn: SSG Private Income
Processing     A/C: 900-9-000200     Custodial Account # ***     Ref:
“Accompanying Information” below Accompanying information   Name of Company: CHS
INC.     Description of Security: 4.82% Series O Senior Notes due June 9,    
2026    
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Provident Life and Casualty Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402
Attn: Private Placements
Fax: 423-294-3351
Email: PrivateCompliance@unum.com
   
 
Address / Fax # for all other
notices  
Provident Life and Casualty Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402
Attn: Private Placements
Fax: 423-294-3351
Email: PrivateCompliance@unum.com
   
 
Instructions re Delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept
Ref: Provident Life and Casualty Insurance Company, Account # ***
   
 
Signature Block  
PROVIDENT LIFE AND CASUALTY INSURANCE COMPANY
By: Provident Investment Management, LLC, its Agent
By—
Name:
   
Title:
   
 
Tax identification number  
13-6022143
   
 

29

      Purchaser Name   HARTFORD LIFE INSURANCE COMPANY Name in which to register
Note(s)   HARTFORD LIFE INSURANCE COMPANY Note Registration Number(s);   RL-6;
$5,000,000 Principal Amount(s)   RL-7; $5,000,000 Payment on account of Note(s)
  Federal Funds Wire Transfer Method   JP Morgan Chase Account Information   4
New York Plaza     New York New York 10004     Bank ABA No.: 021000021     Chase
NYC/Cust     A/C # 900-9-000200 for F/C/T G06616-LSO-B     Attn: Bond Interest
/Principal - and“Accompanying Information” below Accompanying Information   Name
of Company: CHS INC.     Description of Security: 4.08% Series L Senior Notes
due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Hartford Investment Management Company
c/o Portfolio Support
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8875/8876
   


Address / Fax # for all other notices  
Hartford Investment Management Company
c/o Investment Department – Private Placements
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8884
   
 
Instructions re: delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept.
Custody Account Number: G06616-LSO-B (must appear on outside of
envelope)
   
 
Form signature block  
HARTFORD LIFE INSURANCE COMPANY
By: Hartford Investment Management Company
its Agent and Attorney-in-Fact
By:     
Name:
   
Title:
   
 
Tax Identification Number  
06-0974148
   
 

30

      Purchaser Name   HARTFORD LIFE INSURANCE COMPANY Name in which to register
Note(s)   HARTFORD LIFE INSURANCE COMPANY Note Registration Number(s);   RL-8;
$5,000,000 Principal Amount(s)   RL-9; $2,000,000 Payment on account of Note(s)
  Federal Funds Wire Transfer Method   JP Morgan Chase Account Information   4
New York Plaza     New York New York 10004     Bank ABA No.: 021000021     Chase
NYC/Cust     A/C # 900-9-000200 for F/C/T G06607-LGA-B     Attn: Bond Interest
/Principal - and“Accompanying Information” below Accompanying Information   Name
of Company: CHS INC.     Description of Security: 4.08% Series L Senior Notes
due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Hartford Investment Management Company
c/o Portfolio Support
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8875/8876
   


Address / Fax # for all other notices  
Hartford Investment Management Company
c/o Investment Department – Private Placements
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8884
   
 
Instructions re: delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept.
Custody Account Number: G06607-LGA-B (must appear on outside of
envelope)
   
 
Form signature block  
HARTFORD LIFE INSURANCE COMPANY
By: Hartford Investment Management Company
its Agent and Attorney-in-Fact
By:     
Name:
   
Title:
   
 
Tax Identification Number  
06-0974148
   
 

31

      Purchaser Name   HARTFORD LIFE AND ANNUITY INSURANCE COMPANY Name in which
to register Note(s)   HARTFORD LIFE AND ANNUITY INSURANCE COMPANY Note
Registration Number(s);   RL-10; $5,000,000 Principal Amount(s)   RL-11;
$1,000,000 Payment on account of Note(s)   Federal Funds Wire Transfer Method  
JP Morgan Chase Account Information   4 New York Plaza     New York New York
10004     Bank ABA No.: 021000021     Chase NYC/Cust     A/C # 900-9-000200 for
F/C/T G06583-ILA-B     Attn: Bond Interest /Principal - and“Accompanying
Information” below Accompanying Information   Name of Company: CHS INC.    
Description of Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Hartford Investment Management Company
c/o Portfolio Support
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8875/8876
   


Address / Fax # for all other notices  
Hartford Investment Management Company
c/o Investment Department – Private Placements
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8884
   
 
Instructions re: delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept.
Custody Account Number: G06583-ILA-B (must appear on outside of
envelope)
   
 
Form signature block  
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY
By: Hartford Investment Management Company
its Agent and Attorney-in-Fact
By:     
Name:
   
Title:
   
 
Tax Identification Number  
39-1052598
   
 

      Purchaser Name   PHYSICIANS LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RL-12; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   The Northern Trust Company Account Information   ABA
#071000152     Account 5186041000     F/C/T Physicians Life Insurance Company -
***     Ref: INC/DIV and “Accompanying Information” below Accompanying
Information   Name of Company: CHS INC.     Description of Security: 4.08%
Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Physicians Life Insurance Company
2600 Dodge St.
Omaha, NE 68131
Attn: Steven Scanlon
Fax: 402-633-1096
   
 
Address / Fax # for all other notices  
Hartford Investment Management Company
c/o Investment Department – Private Placements
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8884
   
 
Instructions re: delivery of Notes  
Northern Trust Company of New York
Harborside Financial Center 10, Ste. 1401
3 Second Street
Jersey City, NJ 07311
Re: Northern Acct # *** — Physicians Life Insurance Company
   
 
Form signature block  
PHYSICIANS LIFE INSURANCE COMPANY
By: Hartford Investment Management Company
its Investment Manager
By:     
Name:
   
Title:
   
 
Tax Identification Number  
47-0529583
   
 

      Purchaser Name   PHYSICIANS LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RL-13; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   The Northern Trust Company Account Information   ABA
#071000152     Account 5186041000     F/C/T Physicians Life Insurance Company -
26-27103-QPL     Ref: INC/DIV and “Accompanying Information” below Accompanying
Information   Name of Company: CHS INC.     Description of Security: 4.08%
Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Physicians Life Insurance Company
2600 Dodge St.
Omaha, NE 68131
Attn: Steven Scanlon
Fax: 402-633-1096
   
 
Address / Fax # for all other notices  
Hartford Investment Management Company
c/o Investment Department – Private Placements
55 Farmington Avenue
Hartford, CT 06105
Fax: 860-297-8884
   
 
Instructions re: delivery of Notes  
Northern Trust Company of New York
Harborside Financial Center 10, Ste. 1401
3 Second Street
Jersey City, NJ 07311
Re: Northern Acct #26-27103 — Physicians Life Insurance Company
   
 
Form signature block  
PHYSICIANS LIFE INSURANCE COMPANY
By: Hartford Investment Management Company
its Investment Manager
By:     
Name:
   
Title:
   
 
Tax Identification Number  
47-0529583
   
 

32

      Purchaser Name   USAA LIFE INSURANCE COMPANY Name in which to register
Note(s)   ELL & CO. Note Registration Number(s);   RL-14; $12,000,000 Principal
Amount(s)     Payment on account of Note(s)   Federal Funds Wire Transfer Method
  Northern Chgo/Trust Account information   ABA#071000152     Credit Wire
Account # 5186041000     26-11042/ Life Company     Ref: “Accompanying
Information” below Accompanying information   Name of Company: CHS INC.    
Description of Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Ell & Co
c/o Northern Trust Company
PO Box 92395
Chicago, IL 60675-92395
Attn: Income Collections
Please include the cusip and shares/par for the dividend/interest
payment
   
 
Address / Fax # for all other
notices  
John Spear
VP Insurance Portfolios
9800 Fredericksburg Road
San Antonio, TX 78288
(210) 498-8661
   
 
Instructions re Delivery of Notes  
Northern Trust Company of New York
Account: 26-11042
Harborside Financial Center 10, Ste. 1401
3 Second Street
Jersey City, NJ 07311
   
 
Signature Block  
USAA LIFE INSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax identification number  
74-1472662
   
 

      Purchaser Name   CASUALTY INSURANCE COMPANY Name in which to register
Note(s)   ELL & CO. Note Registration Number(s);   RL-15; $5,000,000 Principal
Amount(s)     Payment on account of Note(s)   Federal Funds Wire Transfer Method
  Northern Chgo/Trust Account information   ABA#071000152     Credit Wire
Account # 5186041000     *** / CIC     Ref: “Accompanying Information” below
Accompanying information   Name of Company: CHS INC.     Description of
Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Ell & Co
c/o Northern Trust Company
PO Box 92395
Chicago, IL 60675-92395
Attn: Income Collections
Please include the cusip and shares/par for the dividend/interest
payment
   
 
Address / Fax # for all other
notices  
Donna Baggerly
VP Insurance Portfolios
9800 Fredericksburg Road
San Antonio, TX 78288
(210) 498-8661
   
 
Instructions re Delivery of Notes  
Northern Trust Company of New York
Harborside Financial Center 10, Ste. 1401
3 Second Street
Jersey City, NJ 07311
Ref: Account *** / CIC
   
 
Signature Block  
CASUALTY INSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax identification number  
20-3019540
   
 

33

      Purchaser Name   CATASTROPHE REINSURANCE COMPANY Name in which to register
Note(s)   ELL & CO. Note Registration Number(s);   RL-16; $3,000,000 Principal
Amount(s)     Payment on account of Note(s)   Federal Funds Wire Transfer Method
  Northern Chgo/Trust Account information   ABA#071000152     Credit Wire
Account # 5186041000     *** / CRC     Ref: “Accompanying Information” below
Accompanying information   Name of Company: CHS INC.     Description of
Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Ell & Co
c/o Northern Trust Company
PO Box 92395
Chicago, IL 60675-92395
Attn: Income Collections
Please include the cusip and shares/par for the dividend/interest
payment
   
 
Address / Fax # for all other
notices  
Donna Baggerly
VP Insurance Portfolios
9800 Fredericksburg Road
San Antonio, TX 78288
(210) 498-8661
   
 
Instructions re Delivery of Notes  
Northern Trust Company of New York
Harborside Financial Center 10, Ste. 1401
3 Second Street
Jersey City, NJ 07311
Ref: Account *** / CRC
   
 
Signature Block  
CATASTROPHE REINSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax identification number  
20-4729999
   
 

      Purchaser Name   AMERICAN FIDELITY ASSURANCE COMPANY Name in which to
register Note(s)   FFB REGISTRATION Note Registration Number(s);   RO-7;
$1,800,000 Principal Amount(s)     Payment on account of Note(s)   Federal Funds
Wire Transfer Method   First Fidelity Bank, N.A. Account Information   ABA
#103002691     Account name: InvesTrust     Acct #: 2000528686     FFC: American
Fidelity Assurance Company     Account #: 52010414     Attn: Debbie Sinard (405)
843-7177     Ref: “Accompanying Information” below Accompanying Information  
Name of Company: CHS INC.     Description of Security: 4.82% Series O Senior
Notes due June 9,     2026    
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
American Fidelity Assurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
American Fidelity Assurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
InvesTrust
5101 N Classen Suite 620
Oklahoma City OK 73118
Account Name: American Fidelity Assurance Company
Account Number: 52010414
Contact: Trust Op
Tel: 405-843-7177
   
 
Form signature block  
AMERICAN FIDELITY ASSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
73-0714500
   
 

34

      Purchaser Name   AMERICAN-AMICABLE LIFE INSURANCE COMPANY OF TEXAS Name in
which to register Note(s)  
WELLS FARGO BANK N.A. FBO AMERICAN-AMICABLE LIFE INSURANCE COMPANY
OF TEXAS
   
 
Note Registration Number(s);
Principal Amount(s)  
RO-8; $1,800,000


   


Payment on account of Note(s)
Method
Account Information  
Federal Funds Wire Transfer
Wells Fargo Bank N.A.
ABA #: 121000248
BNFA: 0000840245 (must use all 10 digits)
Beneficiary Acct Name: Trust Wire Clearing
Wells Fargo Acct Name: American-Amicable Life Insurance Company of
Texas
Wells Fargo Acct Number: 24004700
Attn: Duane Johnson (612) 667-6723
Ref: “Accompanying Information” below.
   
 
Accompanying Information  
Name of Company: CHS INC.
Description of Security: 4.82% Series O Senior Notes due June 9,
2026
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
American-Amicable Life Insurance Company of Texas
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
American-Amicable Life Insurance Company of Texas
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Wells Fargo — Investment Mgr Relations
733 Marquette Ave. 3rd Floor
MAC N9306-036
Minneapolis, MN 55479
Account Name: American-Amicable Life Insurance Company of Texas,
Account Number: : 24004700
Attn: Duane Johnson (612) 667-6723
   
 
Form signature block  
AMERICAN-AMICABLE LIFE INSURANCE COMPANY OF TEXAS
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
74-2179909
   
 

35

      Purchaser Name   VANTIS LIFE INSURANCE COMPANY Name in which to register
Note(s)   HARE & CO. Note Registration Number(s);   RM-7; $1,500,000 Principal
Amount(s)     Payment on account of Note(s)   Federal Funds Wire Transfer Method
  The Bank of New York Mellon Account Information   ABA#: 021 000 018     GLA:
111566     ACCT#: 906930     ACCT Name: People’s United Bank     Ref:
“Accompanying Information” below. Accompanying Information   Name of Company:
CHS INC.     Description of Security: 4.52% Series M Senior Notes due June 9,  
  2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Vantis Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Vantis Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
The Bank of New York Mellon
One Wall Street 5th Floor
New York, NY 10286
Attn: Free Receive Dept.
Acct Name: Vantis Life Insurance Company, Acct #90630
   
 
Form signature block  
VANTIS LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
06-0523876
   
 

36

      Purchaser Name   OCCIDENTAL LIFE INSURANCE COMPANY OF NORTH CAROLINA Name
in which to register Note(s)  
WELLS FARGO BANK N.A. FBO OCCIDENTAL LIFE INSURANCE COMPANY OF
NORTH CAROLINA
   
 
Note Registration Number(s);
Principal Amount(s)  
RO-9; $1,400,000


   


Payment on account of Note(s)
Method
Account Information  
Federal Funds Wire Transfer
Wells Fargo Bank N.A.
ABA #: 121000248
BNFA: 0000840245 (must use all 10 digits)
Beneficiary Acct Name: Trust Wire Clearing
Wells Fargo Acct Name: Occidental Life Insurance Company of North
Carolina
Wells Fargo Acct Number: 24005000
Attn: Duane Johnson (612) 667-6723
Ref: “Accompanying Information” below.
   
 
Accompanying Information  
Name of Company: CHS INC.
Description of Security: 4.82% Series O Senior Notes due June 9,
2026
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Occidental Life Insurance Company of North Carolina
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Occidental Life Insurance Company of North Carolina
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Wells Fargo — Investment Mgr Relations
733 Marquette Ave. 3rd Floor
MAC N9306-036
Minneapolis, MN 55479
Account Name: Occidental Life Insurance Company of North Carolina,
Account Number: : 24005000
Attn: Duane Johnson (612) 667-6723
   
 
Form signature block  
OCCIDENTAL LIFE INSURANCE COMPANY OF NORTH CAROLINA
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
56-0343440
   
 

37

      Purchaser Name   AMERICAN REPUBLIC INSURANCE COMPANY Name in which to
register Note(s)  
WELLS FARGO BANK N.A. AS CUSTODIAN FOR AMERICAN REPUBLIC INSURANCE
COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RL-17; $1,300,000


   


Payment on account of Note(s)
Method
Account Information  
Federal Funds Wire Transfer
Wells Fargo Bank N.A.
ABA #: 121000248
BNFA: 0000840245 (must use all 10 digits)
Beneficiary Acct Name: Trust Wire Clearing
FFC Attn: Income Collections, a/c #20983400
For further credit to: American Republic Insurance Company, Account
No. 20983400
Ref: “Accompanying Information” below.
   
 
Accompanying Information  
Name of Company: CHS INC.
Description of Security: 4.08% Series L Senior Notes due June 9,
2019
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Wells Fargo — Investment Mgr Relations
733 Marquette Ave. 3rd Floor
MAC N9306-036
Minneapolis, MN 55479
Account Name: American Republic Insurance Company, Account Number:
   
20983400
Attn: Duane Johnson (612) 667-6723
   
 
Form signature block  
AMERICAN REPUBLIC INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
42-0113630
   
 

38

      Purchaser Name   TRUSTMARK INSURANCE COMPANY Name in which to register
Note(s)   ELL & CO. Note Registration Number(s);   RN-7; $1,000,000 Principal
Amount(s)     Payment on account of Note(s)   Federal Funds Wire Transfer Method
  Northern Chgo/Trust Account Information   ABA #071000152     For Credit to:
Account No. 5186041000     For further Credit to: Account No. 26-11938/Trustmark
Insurance     Company     Attn: Income Collections     Ref: “Accompanying
Information” below Accompanying Information   Name of Company: CHS INC.    
Description of Security: 4.67% Series N Senior Notes due June 9,     2023    
PPN: 12542R C#5
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Trustmark Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Trustmark Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# 26-11938, Trustmark Insurance Company
Attn: Jose Mero
   
 
Form signature block  
TRUSTMARK INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-0792925
   
 

39

      Purchaser Name   BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC. Name in which
to register Note(s)   HARE & CO. Note Registration Number(s);   RL-18; $900,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   Federal Reserve Bank of Boston Account Information   ABA:
#011001234     DDA# 048771     Blue Cross and Blue Shield of Florida,
F1BF5314632     Ref: “Accompanying Information” below. Accompanying Information
  Name of Company: CHS INC.     Description of Security: 4.08% Series L Senior
Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Mellon Securities Trust Co.
One Wall Street 3rd Floor
Receive Window C
New York, NY 10286
Acct Name: Blue Cross and Blue Shield of Florida, Inc. F1BF5314632
   
 
Form signature block  
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
59-2015694
   
 

40

      Purchaser Name   GUIDEONE SPECIALTY MUTUAL INSURANCE COMPANY Name in which
to register Note(s)  
WELLS FARGO BANK, N.A. AS CUSTODIAN FOR GUIDEONE SPECIALTY MUTUAL
INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RL-19; $900,000


   


Payment on account of Note(s)
Method
Account Information  
Federal Funds Wire Transfer
Wells Fargo Bank N.A.
ABA #: 121000248
BNFA: 0000840245 (must use all 10 digits)
Beneficiary Acct Name: Trust Wire Clearing
OBI FFC: 21025100
GuideOne Specialty Mutual Insurance Company
Attn: Jozsef Hegedus (612) 667-7612
Ref: “Accompanying Information” below.
   
 
Accompanying Information  
Name of Company: CHS INC.
Description of Security: 4.08% Series L Senior Notes due June 9,
2019
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
GuideOne Specialty Mutual Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
GuideOne Specialty Mutual Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Wells Fargo Bank Trust Operations Center
733 Marquette Ave. 3rd Floor
MAC N9306-036
Minneapolis, MN 55479
Account Name: Wells Fargo Bank Custodian for GuideOne Specialty
Mutual Insurance Company, Account Number: 21025100
Attn: Jozsef Hegedus (612) 667-7612
   
 
Form signature block  
GUIDEONE SPECIALTY MUTUAL INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
42-0660911
   
 

41

      Purchaser Name   GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY Name in
which to register Note(s)  
WELLS FARGO BANK, N.A. AS CUSTODIAN FOR GUIDEONE PROPERTY &
CASUALTY INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RL-20; $900,000


   


Payment on account of Note(s)
Method
Account Information  
Federal Funds Wire Transfer
Wells Fargo Bank N.A.
ABA #: 121000248
BNFA: 0000840245 (must use all 10 digits)
BNF: Trust Wire Clearing
OBI FFC: 21025400
GuideOne Property & Casualty Insurance Company
Attn: Jozsef Hegedus (612) 667-7612
Ref: “Accompanying Information” below.
   
 
Accompanying Information  
Name of Company: CHS INC.
Description of Security: 4.08% Series L Senior Notes due June 9,
2019
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
GuideOne Property & Casualty Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
GuideOne Property & Casualty Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Wells Fargo Bank Trust Operations Center
733 Marquette Ave. 3rd Floor
MAC N9306-036
Security Control and Transfer
Minneapolis, MN 55479
Account Name: Wells Fargo Bank Custodian for GuideOne Property &
Casualty Insurance Company, Account Number: 21025400
Attn: Jozsef Hegedus (612) 667-7612
   
 
Form signature block  
GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
42-1409999
   
 

42

      Purchaser Name   CATHOLIC UNITED FINANCIAL Name in which to register
Note(s)   WELLS FARGO BANK N.A. FBO CATHOLIC UNITED FINANCIAL Note Registration
Number(s);   RM-8; $750,000 Principal Amount(s)     Payment on account of
Note(s)   Federal Funds Wire Transfer Method   Wells Fargo Bank N.A. Account
Information   ABA #: 121000248     BNFA: 0000840245 (must use all 10 digits)    
Beneficiary Acct Name: Trust Wire Clearing     Wells Fargo Acct Name: Catholic
United Financial     Wells Fargo Acct Number: 23825801     Attn: Duane Johnson
(612) 667-6723     Ref: “Accompanying Information” below. Accompanying
Information   Name of Company: CHS INC.     Description of Security: 4.52%
Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Catholic United Financial
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Catholic United Financial
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Wells Fargo — Investment Mgr Relations
733 Marquette Ave. 3rd Floor
MAC N9306-036
Minneapolis, MN 55479
Account Name: Catholic United Financial, Account Number: 23825801
Attn: Duane Johnson (612) 667-6723
   
 
Form signature block  
CATHOLIC UNITED FINANCIAL
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
41-0182070
   
 

43

      Purchaser Name   INDUSTRIAL ALLIANCE PACIFIC INSURANCE AND FINANCIAL
SERVICES, INC. Name in which to register Note(s)   HARE & CO. Note Registration
Number(s);   RM-9; $750,000 Principal Amount(s)     Payment on account of
Note(s)   Federal Funds Wire Transfer Method   Bank of New York Account
Information   ABA #021000018     GLA: 111-565     Trust #271883     A/C Name:
Industrial Alliance Pacific Insurance and Financial     Services, Inc.     Ref:
“Accompanying Information” below. Accompanying Information   Name of Company:
CHS INC.     Description of Security: 4.52% Series M Senior Notes due June 9,  
  2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Industrial Alliance Pacific Insurance and Financial Services, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Industrial Alliance Pacific Insurance and Financial Services, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
The Bank of New York
One Wall St. — 3rd Floor, Incoming Window
New York, NY 10286
For Acct #271883
Account Name: Industrial Alliance Pacific Insurance and Financial
Services, Inc.
   
 
Form signature block  
INDUSTRIAL ALLIANCE PACIFIC INSURANCE AND FINANCIAL SERVICES, INC.
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
98-0018913
   
 

44

      Purchaser Name   MTL INSURANCE COMPANY Name in which to register Note(s)  
ELL & CO. Note Registration Number(s);   RN-8; $500,000 Principal Amount(s)    
Payment on account of Note(s)   Federal Funds Wire Transfer Method   Northern
Chgo/Trust Account Information   ABA #071000152     For Credit to: Account No.
5186041000     For further Credit to: Account No. 26-00621/MTL Insurance Company
    Attn: Income Collections     Ref: “Accompanying Information” below
Accompanying Information   Name of Company: CHS INC.     Description of
Security: 4.67% Series N Senior Notes due June 9,     2023    
PPN: 12542R C#5
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
MTL Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
MTL Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# 26-00621, MTL Insurance Company
Attn: Jose Mero
   
 
Form signature block  
MTL INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-1516780
   
 

      Purchaser Name   FORT DEARBORN LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RM-10; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   Northern Chgo/Trust Account Information   ABA #071000152    
For Credit to: Account No. 5186041000     For further Credit to: FDLIC-ADV MVA,
Account No. ***     Attn: Income Collections     Ref: “Accompanying Information”
below Accompanying Information   Name of Company: CHS INC.     Description of
Security: 4.52% Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# ***, FDLIC-ADV MVA
Attn: Jose Mero or Ruby Vega
   
 
Form signature block  
FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-2598882
   
 

45

      Purchaser Name   FORT DEARBORN LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RM-11; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   Northern Chgo/Trust Account Information   ABA #071000152    
For Credit to: Account No. 5186041000     For further Credit to: FDLIC-ADV
GENERAL, Account No. ***     Attn: Income Collections     Ref: “Accompanying
Information” below Accompanying Information   Name of Company: CHS INC.    
Description of Security: 4.52% Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# ***, FDLIC-ADV GENERAL
Attn: Jose Mero or Ruby Vega
   
 
Form signature block  
FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-2598882
   
 

46

      Purchaser Name   FORT DEARBORN LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RM-12; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   Northern Chgo/Trust Account Information   ABA #071000152    
For Credit to: Account No. 5186041000     For further Credit to: FDLIC-ADV EIA,
Account No. ***     Attn: Income Collections     Ref: “Accompanying Information”
below Accompanying Information   Name of Company: CHS INC.     Description of
Security: 4.52% Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# ***, FDLIC-ADV EIA
Attn: Jose Mero or Ruby Vega
   
 
Form signature block  
FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-2598882
   
 

      Purchaser Name   FORT DEARBORN LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RM-13; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   Northern Chgo/Trust Account Information   ABA #071000152    
For Credit to: Account No. 5186041000     For further Credit to: FDLIC-ADVANTUS
INSURED, Account No. 2671446     Attn: Income Collections     Ref: “Accompanying
Information” below Accompanying Information   Name of Company: CHS INC.    
Description of Security: 4.52% Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# 2671446, FDLIC-ADVANTUS INSURED
Attn: Jose Mero or Ruby Vega
   
 
Form signature block  
FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-2598882
   
 

47

      Purchaser Name   FORT DEARBORN LIFE INSURANCE COMPANY Name in which to
register Note(s)   ELL & CO. Note Registration Number(s);   RM-14; $500,000
Principal Amount(s)     Payment on account of Note(s)   Federal Funds Wire
Transfer Method   Northern Chgo/Trust Account Information   ABA #071000152    
For Credit to: Account No. 5186041000     For further Credit to: FDLIC-ADVANTUS
C&S, Account No. 2671447     Attn: Income Collections     Ref: “Accompanying
Information” below Accompanying Information   Name of Company: CHS INC.    
Description of Security: 4.52% Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
Northern Trust Co. of NY
Harborside Financial Center 10
Suite 1401
3 Second St.
Jersey City, NJ 07311
For Acct# 2671447, FDLIC-ADVANTUS C&S
Attn: Jose Mero or Ruby Vega
   
 
Form signature block  
FORT DEARBORN LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
36-2598882
   
 

48

      Purchaser Name   NEW ERA LIFE INSURANCE Name in which to register Note(s)
  CUDD & CO. Note Registration Number(s);   RM-15; $500,000 Principal Amount(s)
    Payment on account of Note(s)   Federal Funds Wire Transfer Method  
JPMorgan Chase Account Information   ABA #021000021     FFC to: 9009000127    
Account: P05155     Account Name: New Era Life Insurance     Ref: “Accompanying
Information” below Accompanying Information   Name of Company: CHS INC.    
Description of Security: 4.52% Series M Senior Notes due June 9,     2021    
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
New Era Life Insurance
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Address / Fax # for all other notices  
New Era Life Insurance
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator
   
 
Instructions re: delivery of Notes  
JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attn: Physical Receive Dept.
Account #P05155
   
 
Form signature block  
NEW ERA LIFE INSURANCE
By: Advantus Capital Management, Inc.
By:      
Name:
   
Title:
   
 
Tax Identification Number  
74-2552025
   
 

49

      Purchaser Name   GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Name in which
to register Note(s)  
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-16; $3,500,000
RN-9; $10,000,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York
ABA No.: 021-000-018
BNF Acct No.: IOC566
Further Credit To: : Great-West Life/Acct No. 640935
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes
due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N Senior Notes
due June 9, 2023
PPN: 12542R C#5
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment being
made:
   
 
Address / Fax # for all notices
and communications  
Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111
Attn: Investments Division
Fax: (303) 737-6193
   
 
Instructions re Delivery of Notes  
The Bank of New York Mellon
3rd Floor, Window A
One Wall Street
New York, NY 10286
Attn: Receive/Deliver Dept (Great-West
Life/Acct No. 640935)
   
 
Signature Block  
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
By:     
Name:
   
Title:
   
By:     
Name:
   
Title:
   
 
Tax identification number  
84-0467907
   
 

      Purchaser Name   GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Name in which
to register Note(s)  
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-17; $500,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York
ABA No.: 021-000-018
BNF Acct No.: IOC566
Further Credit To: : Great-West Life/Acct No. ***
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes due
June 9, 2021
PPN: 12542R C@7
Due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for all notices
and communications  
Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111
Attn: Investments Division
Fax: (303) 737-6193
   
 
Instructions re Delivery of Notes  
The Bank of New York Mellon
3rd Floor, Window A
One Wall Street
New York, NY 10286
Attn: Receive/Deliver Dept (Great-West Life/Acct No. ***)
   
 
Signature Block  
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
By:     
Name:
   
Title:
   
By:     
Name:
   
Title:
   
 
Tax identification number  
84-0467907
   
 

      Purchaser Name   PHOENIX LIFE INSURANCE COMPANY Name in which to register
Note(s)   PHOENIX LIFE INSURANCE COMPANY Note Registration Number(s);   RN-10;
$4,000,000 Principal Amount(s)     Payment on account of Note(s)   Federal Funds
Wire Transfer Method   JP Morgan Chase Bank Account Information   ABA #021000021
    New York, NY     Account No. 900-9000-200     Account Name: Income
Processing     Reference A/C # G05123, Phoenix Life Insurance Company and    
“Accompanying information” below Accompanying Information   Name of Company: CHS
INC.     Description of Security: 4.67% Series N Senior Notes due June 9,    
2023    
PPN: 12542R C#5
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Phoenix Life Insurance Company
c/o Goodwin Capital Advisers
One American Row, H-GW-1
P.O. Box 5056
Hartford, CT 06102-5056
Attn: Private Placement Department
Fax 860.403.7248
   
 
Address / Fax # for all other notices  
Phoenix Life Insurance Company
c/o Goodwin Capital Advisers
One American Row, H-GW-1
P.O. Box 5056
Hartford, CT 06102-5056
Attn: Private Placement Department
Fax 860.403.7248
   
 
Instructions re: delivery of Notes  
Phoenix Life Insurance Company
One American Row
Hartford, CT 06102-5056
Attn: Brad Buck
   
 
Form signature block  
PHOENIX LIFE INSURANCE COMPANY
By:      
Name:
   
Title:
   
 
Tax Identification Number  
06-0493340
   
 

50

      Purchaser Name   PHL VARIABLE INSURANCE COMPANY Name in which to register
Note(s)   PHL VARIABLE INSURANCE COMPANY Note Registration Number(s);   RO-10;
$4,000,000 Principal Amount(s)     Payment on account of Note(s)   Federal Funds
Wire Transfer Method   JP Morgan Chase Bank Account Information   ABA #021000021
    New York, NY     Account No. 900-9000-200     Account Name: Income
Processing     Reference A/C # G11923, PHL Variable Insurance Company and    
“Accompanying information” below Accompanying Information   Name of Company: CHS
INC.     Description of Security: 4.82% Series O Senior Notes due June 9,    
2026    
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
PHL Variable Life Insurance Company
c/o Goodwin Capital Advisers
One American Row, H-GW-1
P.O. Box 5056
Hartford, CT 06102-5056
Attn: Private Placement Department
Fax 860.403.7248
   
 
Address / Fax # for all other notices  
PHL Variable Life Insurance Company
c/o Goodwin Capital Advisers
One American Row, H-GW-1
P.O. Box 5056
Hartford, CT 06102-5056
Attn: Private Placement Department
Fax 860.403.7248
   
 
Instructions re: delivery of Notes  
PHL Variable Life Insurance Company
One American Row
Hartford, CT 06102-5056
Attn: Brad Buck
   
 
Form signature block  
PHL VARIABLE INSURANCE COMPANY
By:      
Name:
   
Title:
   
 
Tax Identification Number  
06-1045829
   
 

51

      Purchaser Name   PHL VARIABLE INSURANCE COMPANY Name in which to register
Note(s)   PHL VARIABLE INSURANCE COMPANY Note Registration Number(s);   RO-11;
$1,000,000 Principal Amount(s)     Payment on account of Note(s)   Federal Funds
Wire Transfer Method   JP Morgan Chase Bank Account Information   ABA #021000021
    New York, NY     Account No. 900-9000-200     Account Name: Income
Processing     Reference A/C # G09389, PHL Variable Insurance Company and    
“Accompanying information” below Accompanying Information   Name of Company: CHS
INC.     Description of Security: 4.82% Series O Senior Notes due June 9,    
2026    
PPN: 12542R D*8
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
PHL Variable Life Insurance Company
c/o Goodwin Capital Advisers
One American Row, H-GW-1
P.O. Box 5056
Hartford, CT 06102-5056
Attn: Private Placement Department
Fax 860.403.7248
   
 
Address / Fax # for all other notices  
PHL Variable Life Insurance Company
c/o Goodwin Capital Advisers
One American Row, H-GW-1
P.O. Box 5056
Hartford, CT 06102-5056
Attn: Private Placement Department
Fax 860.403.7248
   
 
Instructions re: delivery of Notes  
PHL Variable Life Insurance Company
One American Row
Hartford, CT 06102-5056
Attn: Brad Buck
   
 
Form signature block  
PHL VARIABLE INSURANCE COMPANY
By:      
Name:
   
Title:
   
 
Tax Identification Number  
06-1045829
   
 

52

      Purchaser Name   MODERN WOODMEN OF AMERICA Name in which to register
Note(s)  
MODERN WOODMEN OF AMERICA
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-18; $6,000,000
RN-11; $3,000,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA No. 071-000-152
Account Name: Modern Woodmen of America
Account No. 84352
Ref: “Accompanying information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among
principal, interest and Make-Whole
Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Modern Woodmen of America
Attn: Investment Accounting Department
1701 First Avenue
Rock Island, IL 61201
Fax: (309) 793-5688
   
 
Address / Fax # for all other
notices  
Modern Woodmen of America
Attn: Investment Department
1701 First Avenue
Rock Island, IL 61201
Email: investments@modern-woodmen.org
Fax: (309) 793-5574
   
 
Instructions re Delivery of Notes  
Modern Woodmen of America
1701 1st Ave
Rock Island, IL  61201
Attn: Douglas A. Pannier
   
 
Signature Block  
MODERN WOODMEN OF AMERICA
By:     
Name:
   
Title:
   
 
Tax identification number  
36-1493430
   
 

53

      Purchaser Name   THE PHOENIX INSURANCE COMPANY Name in which to register
Note(s)   THE PHOENIX INSURANCE COMPANY Note Registration Number(s);   RL-21;
$4,000,000 Principal Amount(s)     Payment on account of Note(s)   Federal Funds
Wire Transfer Method   JP Morgan Chase Bank Account information   ABA #021000021
    New York, NY     Account No. 323954448     Account Name: Travelers Indemnity
Company - Private Placements     Ref: “Accompanying information” below
Accompanying information   Name of Company: CHS INC.     Description of
Security: 4.08% Series L Senior Notes due June 9,     2019    
PPN: 12542R C*9
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
The Phoenix Insurance Company
c/o The Travelers Companies, Inc.
9275-NB11B
385 Washington St.
St. Paul, MN 55102-1396
   
 
Address / Fax # for all other
notices  
The Phoenix Insurance Company
c/o The Travelers Companies, Inc.
9275-NB11B
385 Washington St.
St. Paul, MN 55102-1396
   
 
Instructions re Delivery of Notes  
The Phoenix Insurance Company
c/o The Travelers Companies, Inc.
385 Washington St.
St. Paul, MN 55102
Attn: Nicole Ankeny, Esq.
   
 
Signature Block  
THE PHOENIX INSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax identification number  
06-0303275
   
 

54

      Purchaser Name   TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA Name in
which to register Note(s)  
TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-19; $4,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
JP Morgan Chase Bank
ABA #021000021
New York, NY
Account No. 323954448
Account Name: Travelers Indemnity Company — Private Placements
Ref: “Accompanying information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior Notes due June
9, 2021
PPN: 12542R C@7
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Travelers Casualty and Surety Company of America
c/o The Travelers Companies, Inc.
9275-NB11B
385 Washington St.
St. Paul, MN 55102-1396
   
 
Address / Fax # for all other
notices  
Travelers Casualty and Surety Company of America
c/o The Travelers Companies, Inc.
9275-NB11B
385 Washington St.
St. Paul, MN 55102-1396
   
 
Instructions re Delivery of Notes  
Travelers Casualty and Surety Company of America
c/o The Travelers Companies, Inc.
385 Washington St.
St. Paul, MN 55102
Attn: Nicole Ankeny, Esq.
   
 
Signature Block  
TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
By:     
Name:
   
Title:
   
 
Tax identification number  
06-0907370
   
 

55

      Purchaser Name   LIFE INSURANCE COMPANY OF THE SOUTHWEST Name in which to
register Note(s)  
LIFE INSURANCE COMPANY OF THE SOUTHWEST
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-20; $7,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
JPMorgan Chase & Co.
New York, NY 10010
ABA #021000021
Custody Account No.: G06475
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Due date and application (as among
principal, interest and Make-Whole
Amount) of the payment being made:
   
 
Address / Fax # for all notices
and communications  
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604
Attn: Private Placements
Fax: 802-223-9332
Email: shiggins@nationallife.com
   
 
Instructions re Delivery of Notes  
Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604
Attn: R. Scott Higgins
   
 
Signature Block  
LIFE INSURANCE COMPANY OF THE SOUTHWEST
By:     
Name:
   
Title:
   
 
Tax identification number  
75-0953004
   
 

56

      Purchaser Name   THE OHIO NATIONAL LIFE INSURANCE COMPANY Name in which to
register Note(s)  
THE OHIO NATIONAL LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-21; $3,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
U.S. Bank N.A.
5th & Walnut Streets
Cincinnati, OH 45202
ABA #042-000013
For credit to The Ohio National Life
Insurance Company Account No. 910-275-7
Ref: “Accompanying information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Due date and application (as among
principal, interest and Make-Whole
Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
Fax: 513-794-4506
   
 
Address / Fax # for all other
notices  
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
Fax: 513-794-4506
   
 
Instructions re Delivery of Notes  
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Attention: Jed R. Martin
   
 
Signature Block  
THE OHIO NATIONAL LIFE INSURANCE COMPANY
By:      
Name: Jed R. Martin
Title: Vice President, Private Placements
   
 
Tax identification number  
31-0397080
   
 

      Purchaser Name   MONTGOMERY RE, INC. Name in which to register Note(s)  
MONTGOMERY RE, INC.
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-22; $1,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
U.S. Bank N.A.
5th & Walnut Streets
Cincinnati, OH 45202
ABA #042-000013
For credit to Montgomery Re, Inc.
Account No. ***
Ref: “Accompanying information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Due date and application (as among
principal, interest and Make-Whole
Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
Fax: 513-794-4506
   
 
Address / Fax # for all other
notices  
Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
Fax: 513-794-4506
   
 
Instructions re Delivery of Notes  
Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242
Attention: Jed R. Martin
   
 
Signature Block  
MONTGOMERY RE, INC.
By:      
Name:
   
Title:
   
 
Tax identification number  
26-3791519
   
 

57

      Purchaser Name   MONTGOMERY RE, INC. Name in which to register Note(s)  
MONTGOMERY RE, INC.
   
 
Note Registration Number(s);
Principal Amount(s)  
RN-12; $2,500,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
U.S. Bank N.A.
5th & Walnut Streets
Cincinnati, OH 45202
ABA #042-000013
For credit to Montgomery Re, Inc.
Account No. ***
Ref: “Accompanying information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among
principal, interest and Make-Whole
Amount) of the payment being made:
   
 
Address / Fax # for notices related
to payments  
Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
Fax: 513-794-4506
   
 
Address / Fax # for all other
notices  
Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department
Fax: 513-794-4506
   
 
Instructions re Delivery of Notes  
Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242
Attention: Jed R. Martin
   
 
Signature Block  
MONTGOMERY RE, INC.
By:      
Name:
   
Title:
   
 
Tax identification number  
26-3791519
   
 

      Purchaser Name   ASSURITY LIFE INSURANCE COMPANY Name in which to register
Note(s)   ASSURITY LIFE INSURANCE COMPANY Note Registration Number(s);   RN-13;
$2,000,000 Principal Amount(s)     Payment on account of Note(s)   Federal Funds
Wire Transfer Method   US Bank National Association Account Information   13th
and M Streets     Lincoln, NE 68508     ABA Number 104000029     Account of:
Assurity Life Insurance Company     General Fund Account #1-494-0092-9092    
Ref: “Accompanying information” below Accompanying Information   Name of
Company: CHS INC.     Description of Security: 4.67% Series N Senior Notes due
June 9,     2023    
PPN: 12542R C#5
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
Address for Notices Related to
Payments  
Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attn: Investment Division
Fax: 402-458-2170
Address for all other Notices  
Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attn: Victor Weber
Phone: 402-437-3682
Fax: 402-458-2170
Email: vweber@assurity.com
   
 
Instructions for Delivery of Notes  
Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attn: Victor Weber
   
 
Signature Block  
ASSURITY LIFE INSURANCE COMPANY
By:     
Name:
   
Title:
   
 
Tax Identification Number  
38-1843471
   
 

58

      Purchaser Name   THE UNION CENTRAL LIFE INSURANCE COMPANY Name in which to
register Note(s)  
CUDD & CO. AS NOMINEE FOR THE UNION CENTRAL
LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-23; $2,000,000
RN-14; $2,000,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
JPMorgan Chase Bank
ABA #021000021
DDA Clearing Account: 9009002859
Further Credit — Custody Fund P72228 (The
Union Central Life Insurance Company)
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among principal,
interest and Make-Whole Amount) of the
payment being made:
   
 
Address / Fax # for notices
related to payments  
The Union Central Life Insurance Company
1876 Waycross Rd
Cincinnati, Ohio 45240
Attention: Treasury Department
Fax: (513) 674-5275
   
 
Address / Fax # for all other
notices  
The Union Central Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
   
 
Instructions re Delivery of Notes  
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72228
REF: The Union Central Life Insurance Company
   
 
Signature Block  
THE UNION CENTRAL LIFE INSURANCE COMPANY
By: Summit Investment Advisors, Inc., as Agent
By:      
Name:
   
Title:
   
 
Tax identification number  
31-0472910
   
 

      Purchaser Name   AMERITAS LIFE INSURANCE CORP. - CLOSED BLOCK Name in
which to register Note(s)  
CUDD & CO. AS NOMINEE FOR AMERITAS LIFE INSURANCE
CORP. — CLOSED BLOCK
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-24; $1,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
JPMorgan Chase Bank
ABA #021000021
DDA Clearing Account: 9009002859
Further Credit — Custody Fund *** (Ameritas Life
Insurance Corp. — Closed Block)
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M Senior
Notes due June 9, 2021
PPN: 12542R C@7
Due date and application (as among principal,
interest and Make-Whole Amount) of the payment
being made:
   
 
Address / Fax # for notices
related to payments  
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970
   
 
Address / Fax # for all other
notices  
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
   
 
Instructions re Delivery of Notes  
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account ***
REF: Ameritas Life Insurance Corp. — Closed Block
   
 
Signature Block  
AMERITAS LIFE INSURANCE CORP. — CLOSED BLOCK
By: Summit Investment Advisors, Inc., as Agent
By:      
Name:
   
Title:
   
 
Tax identification number  
47-0098400
   
 

      Purchaser Name   AMERITAS LIFE INSURANCE CORP. Name in which to register
Note(s)   CUDD & CO. AS NOMINEE FOR AMERITAS LIFE INSURANCE CORP. Note
Registration Number(s);   RN-15; $1,000,000 Principal Amount(s)     Payment on
account of Note(s)   Federal Funds Wire Transfer Method   JPMorgan Chase Bank
Account information   ABA #021000021     DDA Clearing Account: 9009002859    
Further Credit - Custody Fund P72220 (Ameritas Life Insurance Corp.)     Ref:
“Accompanying Information” below Accompanying information   Name of Company: CHS
INC.     Description of Security: 4.67% Series N Senior Notes due June 9,    
2023    
PPN: 12542R C#5
Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970
   
 
Address / Fax # for all other
notices  
Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
   
 
Instructions re Delivery of Notes  
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72220
REF: Ameritas Life Insurance Corp.
   
 
Signature Block  
AMERITAS LIFE INSURANCE CORP.
By: Summit Investment Advisors, Inc., as Agent
By:      
Name:
   
Title:
   
 
Tax identification number  
47-0098400
   
 

59

      Purchaser Name   ACACIA LIFE INSURANCE COMPANY Name in which to register
Note(s)  
CUDD & CO. AS NOMINEE FOR ACACIA LIFE
INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-25; $1,000,000


   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
JPMorgan Chase Bank
ABA #021000021
DDA Clearing Account: 9009002859
Further Credit — Custody Fund P72216 (Acacia
Life Insurance Company)
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Due date and application (as among
principal, interest and Make-Whole Amount)
of the payment being made:
   
 
Address / Fax # for notices
related to payments  
Acacia Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
Fax: 402-467-6970
   
 
Address / Fax # for all other
notices  
Acacia Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505
   
 
Instructions re Delivery of Notes  
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
ATTN: Physical Receive Department
REF: Account P72216
REF: Acacia Life Insurance Company.
   
 
Signature Block  
ACACIA LIFE INSURANCE COMPANY
By: Summit Investment Advisors, Inc., as
Agent
By:      
Name:
   
Title:
   
 
Tax identification number  
53-0022880
   
 

60

      Purchaser Name   ING LIFE INSURANCE AND ANNUITY COMPANY Name in which to
register Note(s)  
ING LIFE INSURANCE AND ANNUITY COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-26; $2,500,000
RN-16; $7,900,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York Mellon
ABA#: 021000018
Account: IOC 566/INST’L CUSTODY (for
scheduled principal and interest payments)
or
Account: 565/INST’L CUSTODY (for all
payments other than scheduled principal and
interest)
For further credit: ILIAC/ Acct. No. 216101
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among
principal, interest and Make-Whole Amount)
of the payment being made:
   
 
Address / Fax # for notices
related to payments  
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-5316
   
 
Address / Fax # for all other
notices  
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
   
 
Instructions re Delivery of Notes  
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Ref: ILIAC /Acct. 216101
Cc: Lindy Freitag, Esq.
   
 
Signature Block  
ING LIFE INSURANCE AND ANNUITY COMPANY
By: ING Investment Management LLC, as Agent
By:     
Name:
   
Title:
   
 
Tax identification number  
71-0294708
   
 

61

      Purchaser Name   ING USA ANNUITY AND LIFE INSURANCE COMPANY Name in which
to register Note(s)  
ING USA ANNUITY AND LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-27; $3,200,000
RN-17; $10,100,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York Mellon
ABA#: 021000018
Account: IOC 566/INST’L CUSTODY (for
scheduled principal and interest payments)
or
Account: IOC 565/INST’L CUSTODY (for all
payments other than scheduled principal and
interest)
For further credit: ING USA/Acct. No. 136373
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among
principal, interest and Make-Whole Amount)
of the payment being made:
   
 
Address / Fax # for notices
related to payments  
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-5316
   
 
Address / Fax # for all other
notices  
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
   
 
Instructions re Delivery of Notes  
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Ref: ING USA /Acct. 136373
Cc: Lindy Freitag, Esq.
   
 
Signature Block  
ING USA ANNUITY AND LIFE INSURANCE COMPANY
By: ING Investment Management LLC, as Agent
By:     
Name:
   
Title:
   
 
Tax identification number  
41-0991508
   
 

62

      Purchaser Name   RELIASTAR LIFE INSURANCE COMPANY Name in which to
register Note(s)  
RELIASTAR LIFE INSURANCE COMPANY
   
 
Note Registration Number(s);
Principal Amount(s)  
RM-28; $4,300,000
RN-18; $14,000,000
   


Payment on account of Note(s)
Method
Account information  
Federal Funds Wire Transfer
The Bank of New York Mellon
ABA#: 021000018
Account: IOC 566/INST’L CUSTODY (for
scheduled principal and interest payments)
or
Account: IOC 565/INST’L CUSTODY (for all
payments other than scheduled principal and
interest)
For further credit: RLIC/Acct. No. 187035
Ref: “Accompanying Information” below
   
 
Accompanying information  
Name of Company: CHS INC.
Description of Security: 4.52% Series M
Senior Notes due June 9, 2021
PPN: 12542R C@7
Description of Security: 4.67% Series N
Senior Notes due June 9, 2023
PPN: 12542R C#5
Due date and application (as among
principal, interest and Make-Whole Amount)
of the payment being made:
   
 
Address / Fax # for notices
related to payments  
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-5316
   
 
Address / Fax # for all other
notices  
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5342
   
 
Instructions re Delivery of Notes  
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Ref: RLIC /Acct. 187035
Cc: Lindy Freitag, Esq.
   
 
Signature Block  
RELIASTAR LIFE INSURANCE COMPANY
By: ING Investment Management LLC, as Agent
By:     
Name:
   
Title:
   
 
Tax identification number  
41-0451140
   
 

SCHEDULE B
DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Notes” is defined in Section 1.2.

“Adjusted Consolidated Funded Debt” means Consolidated Funded Debt, plus the net
present value of all rentals payable under operating leases of the Company and
its Subsidiaries as discounted by a rate of 10% per annum.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Interests, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement, this” is defined in Section 17.3.

“Anti-Money Laundering Laws” is defined in Section 5.17(c).

“Blocked Person” is defined in Section 5.17(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capitalized Lease Obligation” means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.

“Change in Control” means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of the Company.

“CoFina” means collectively, Cofina Financial, LLC, and each of its
Subsidiaries.

“CoFina Debt” means, on any date of determination, Debt owing by CoFina in
connection with the sale or financing of CoFina Loan Assets, and in respect of
which neither the Company nor any of its other Subsidiaries has any obligation
(including, without limitation, any indemnification obligation) or liability.

“CoFina Loan Assets” means loan assets owned and loan commitments made by CoFina
or a Wholly-Owned Subsidiary in the ordinary course of business.

“Closing” is defined in Section 3.

“CoBank” means Co-Bank, ACB, a United States Agricultural Credit Bank.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph hereof.

“Confidential Information” is defined in Section 20.

“Consolidated Cash Flow” means for any period the sum of (a) earnings before
income taxes of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, plus (b) the amounts that have been
deducted in the determination of such earnings before income taxes for such
period for (i) interest expense for such period, (ii) depreciation for such
period, (iii) amortization for such period and (iv) extraordinary non-cash
losses for such period, minus (c) the amounts that have been included in the
determination of such earnings before income taxes for such period for
(i) one-time gains, (ii) extraordinary income, (iii) non-cash patronage income,
and (iv) non-cash equity earnings in joint ventures.

“Consolidated Funded Debt” means as of any date of determination, the total of
all Funded Debt of the Company and its Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Members’ and Patrons’ Equity” means, with respect to the Company
and its Subsidiaries, the amount of equity accounts, plus (or minus in the case
of a deficit) the amount of surplus and retained earnings accounts of the
Company and its Subsidiaries, plus (or minus in the case of a deficit), to the
extent not included in such equity accounts, the minority interests in
Subsidiaries; provided that the total amount of intangible assets of the Company
and its Subsidiaries (including, without limitation, unamortized debt discount
and expense, deferred charges and goodwill) included therein shall not exceed
$30,000,000 (and to the extent such intangible assets exceed $30,000,000, they
will not be included in the calculation of Consolidated Members’ and Patrons’
Equity); all as determined on a consolidated basis in accordance with GAAP
consistently applied.

“Consolidated Net Worth” means as of any date, total equity of the Company and
its Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means at any time, the total assets of the Company
and its Subsidiaries that would be shown on a consolidated balance sheet of the
Company and its Subsidiaries at such time prepared in accordance with GAAP.

“Debt” means with respect to any Person

(a) all obligations of such Person for borrowed money (including all obligations
for borrowed money secured by any Lien with respect to any property owned by
such Person whether or not such Person has assumed or otherwise become liable
for such obligations),

(b) all obligations of such Person for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to such
property),

(c) all Capitalized Lease Obligations of such Person,

(d) the aggregate amount of CoFina Loan Assets subject to a sale or financing
arrangement, and

(e) all Guaranties of such Person with respect to liabilities of the type
described in clause (a), (b), (c) or (d) of any other Person,

provided that (i) Debt of a Subsidiary of the Company shall exclude such
obligations and Guaranties of such Subsidiary if owed or guaranteed by such
Subsidiary to the Company or a Wholly-Owned Subsidiary of the Company, (ii) Debt
of the Company shall exclude such obligations and Guaranties if owed or
guaranteed by the Company to a Wholly-Owned Subsidiary of the Company and
(iii) Debt of the Company shall exclude any unfunded obligations which may exist
now and in the future in the Company’s pension plans.

“Debt Prepayment Application” is defined in Section 10.7(c).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2% over the rate of interest publicly announced by The Bank of
New York in New York, New York as its “base” or “prime” rate.

“Designated Portion” is defined in Section 10.7(b).

“Disclosure Documents” is defined in Section 5.3.

“Disposition Value” is defined in Section 10.7(c).

“Distribution” means, in respect of any corporation, association or other
business entity:

(a) dividends or other distributions or payments on capital stock or other
equity interests of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and

(b) the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Transfers” is defined in Section 10.7(a).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell, respectively).

“Form 10-Q” is defined in Section 7.1(a).

“Form 10-K” is defined in Section 7.1(b).

“Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person, and (d) any Guaranty of such Person with respect to
Funded Debt of another Person. Notwithstanding anything to the contrary
contained herein, any Debt outstanding under a revolving credit or similar
agreement providing for borrowings where no amount of such Debt is outstanding
for a period of 30 consecutive days during each 12 month period (and which has
not been refinanced with other Debt which does not constitute Funded Debt) will
not be deemed to constitute Funded Debt.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor;

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, the “holder” shall also
include the beneficial owner of such Note.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date of the Closing.

“Incorporated Provision” is defined in Section 1.2(e).

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.7.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“NCRA” means National Cooperative Refinery Association, a Kansas cooperative
association.

“Net Proceeds Amount” is defined in Section 10.7(c).

“Notes” is defined in Section 1.2.

“OFAC” is defined in Section 5.17(a).

“OFAC Listed Person” is defined in Section 5.17(a).

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Ordinary Course Transfer” is defined in Section 10.7(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Primary Bank Facility” means an agreement, guaranty or other instrument (or
agreements, guaranties or other instruments to the extent such agreements,
guaranties or other instruments were entered into in concert in one or a series
of transactions): (i) entered into by the Company in connection with the
provision of recourse credit in the form of revolving loans, term loans, letters
of credit or other extensions of credit commonly provided under syndicated bank
credit agreements to the Company or any of its Subsidiaries and (ii) under which
the aggregate amount of credit extended (whether in the form of loans or
commitments) to the Company or for which the Company is obligated as a guarantor
or otherwise is $150,000,000 or more.

“Priority Debt” means, at any time, without duplication, the sum of

(a) all then outstanding Debt of the Company or any Subsidiary secured by any
Lien on any property of the Company or any Subsidiary (other than Debt secured
only by Liens permitted under paragraphs (a) through (j) of Section 10.6);
provided that any CoFina Debt in an aggregate amount not to exceed $500,000,000
secured by any Lien on any CoFina Loan Asset, will not be deemed to constitute
Priority Debt, plus

(b) all Funded Debt of Subsidiaries of the Company.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.2(a).

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the introductory paragraph hereof.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Ratable Portion” is defined in Section 10.7(c).

“Reinvested Transfer” is defined in Section 10.7(b).

“Required Holders” means, at any time, the holders of a majority in aggregate
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series” means any one or more Series of Notes issued hereunder or pursuant to
any Supplement.

“Series L Notes” is defined in Section 1.1(a).

“Series M Notes” is defined in Section 1.1(b).

“Series N Notes” is defined in Section 1.1(c).

“Series O Notes” is defined in Section 1.1(d).

“Source” is defined in Section 6.2.

“Subsidiary” shall mean, with respect to any Person, any other Person greater
than 50% of the total combined voting power of all classes of Voting Interests
of which shall, at the time as of which any determination is being made, be
owned by such first Person either directly or through other Subsidiaries of such
first Person.

“Substantial Portion” is defined in Section 10.7(c).

“Supplement” is defined in Section 1.2.

“Surviving Corporation” is defined in Section 10.2(b)(i).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“2011 Notes” is defined in Section 1.1.

“Transfer” is defined in Section 10.7(c)(v).

“USA PATRIOT Act” means United States Public Law 107-56, United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001.

“Voting Interests” shall mean (a) with respect to any stock corporation, any
shares of stock of such corporation whose holders are entitled under ordinary
circumstances to vote for the election of directors of such corporation or
persons performing similar functions (irrespective of whether at the time stock
of any other class or classes shall have or might have voting power by reason of
the happening of any contingency), and (b) with respect to the Company or any
other entity, membership or other ownership interests in the Company or such
other entity whose holders are entitled under ordinary circumstances to vote for
the election of the directors of the Company or such other entity or persons
performing similar functions (irrespective of whether at the time membership or
other ownership interests of any other class or classes shall have or might have
voting power by reasoning of the happening of any contingency).

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

SCHEDULE 4.9
CHANGES IN CORPORATE STRUCTURE

None.

SCHEDULE 5.3
DISCLOSURE MATERIALS
None.SCHEDULE 5.4
SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK
DOMESTIC

                                                                               
                                  Date CHS Interest           State/   Foreign/
      State   Contributed   Investment         Active/ Inactive   Name   Address
  Type   Business Description   Ownership By   Division   Incorp. Date  
Acquired   Date Dissolved   Fiscal End   Country of Incorp.   Domestic   Fed ID
#   ID #   Capital   11/30/09                         Lease & operate ADM      
                                                          5500 Cenex Drive      
Facilities at Havre                                                            
    PO Box 64089       & Big Sandy, MT and                                      
                          St. Paul,       CHS Facilities at                    
                                    A   ADM/CHS, LLC   MN 55164   LLC   Havre &
Rudyard, MT   55% ADM; 45% CHS   Country Operations   6/5/2000   6/5/2000      
31-Dec   Delaware   D   81-0535982       $585,000.00   $2,243,041              
              50% CHS, 50%                                                      
                  Central Valley Ag                                            
            Advanced Energy   1007 County Road O       Energy products  
Cooperative,                                                     A   Fuels, LLC
  Oakland, NE 68045   LLC   sales and services   Nonstock   Country Operations  
10/26/2009   10/26/2009       31-Aug   Nebraska   D   27-1989938      
$1,200,000.00                     5500 Cenex Drive                              
                                          Ag States Agency of   PO Box 64089    
                                                                A   Montana,
Inc.   St. Paul, MN 55164   Corp   Insurance Agency   100% CHS   Business
Solutions   10/11/1977   10/11/1977       31-Dec   Montana   D   81-0372838  
1504-LLC           $-   8/28/1995             5500 Cenex Drive                  
                                                      A   Ag States Agency,
LLC   PO Box 64089
St. Paul, MN 55164   LLC  
Independent
insurance agency
  100% by CHS (Eff.
4/21/05)  
Business Solutions  
12/27/1994  
12/27/1994  
 
31-Aug  
Minnesota  
D  
41-1795536  
 
$7,000,000.00  
$10,329,394  

 

               
 
                                                         
 
A   Ag States
Reinsurance
Company, IC   1090 Vermont Avenue
NW
Washingotn, DC
20005   Corp  
Cell Captive
Insurer of Impact
Risk Funding, Inc.,
PCC
 

100% Impact Risk
Funding, Inc.  


Business Solutions  


8/24/2010  


8/24/2010  


 


31-Aug  


Washington DC  


D  


 


 


 


$400,000  



 



               
 
                                                         
 
A   Agriliance LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164
3315 North Oaks
Trafficway Kansas
City, MO 64116  


LLC  



Sale of fertilizer
and agronomy
products
 


50% LOL; 50% UCB
(UCB owned 100% by
CHS)  




Ag Business  




1/5/2000  




1/5/2000  




 




31-Aug  




Delaware  




D  




41-1961003  




 




 




$37,381,865  





 





               
 
                                                         
 
A   Agro Distribution,
LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC  
Formed to acquire
various Terra
facilities in 31
states
 

100% Agriliance  

Ag Business  

6/4/1999  

6/4/1999  

 

31-Aug  

Delaware  

D  

41-1941923  

 

$50,000,000 by each
member  



 



 



               
 
                                                 
 
 
A   AgXML, LLC   Suite 2000
666
Grand Avenue
Des Moines, IA
50309-2510   LLC  
Organized for the
purpose of
achieving
efficiencies by
establishing
standards for grain
& oilseed
industries in
electronic commerce
 






CHS — 1,200
Membership Units  







Ag Business  







4/9/2001  







4/9/2001  







 







 







Iowa  







D  







42-6619123  







251946  








 








 








 








               
 
                                         
 
 
 
A   Allied Agronomy
Limited Liability
Company   P.O. Box 346
Edgeley, North
Dakota 58433   LLC  
Agronomy Business
  71.72% Allied
Energy and 28.28%
CHS   Country Operations   1/1/2001   1/1/2001       31-Aug   North Dakota   D  
45-045933       $ 312,837.00     $ 1,272,061         LLC
Formed
without
Corporate
Office’s Knowledge                
 
                                                                A   Battle
Creek/CHS,
LLC (d/ba
Progressive
Nutrition)   PO Box 56
Norfolk, NE
68702-0056   LLC  
Retail feed business
  50% CHS; 50% Battle
Creek Farmers
Cooperative
(Consolidated on
CHS Financials)  



Country Operations  



3/7/2001  



3/7/2001  



 



31-Aug  



Delaware  



D  



39-2021496  



 



 



$730,470  




 




               
 
                                                         
 
A   Beverage Franchise
LLC   2120 Third Ave.
No., Billings, MN
59101   LLC  
Serves as
franchisor for
Partnered Beverages
LLC
 

100% Partnered
Beverages LLC  


Energy  


3/29/2007  


3/29/2007  


 


 


Montana  


D  


 


C167608  



 



 



 



               
 
                                         
 
 
 
A   CENEX AG, Inc.
(formerly FUCEI-E,
Inc.) We need to
keep this alive
since we still have
a balance sheet due
to environmental
matters  




5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  





Corp  






Sale of feed and
seed products.
 






100% CHS  






 






10/23/1974  






10/23/1974  






 






31-Aug  






Delaware  






D  






41-1248837  






 






 






$145,555  







 







               
 
                                                         
 
A   Cenex Petroleum,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Retail sales and
distribution of
petroleum and other
related products.
 


100% CHS  


Energy  


7/11/1996  


7/11/1996  


 


 


Minnesota  


D  


41-1847046  


MN 9G-315  


 


$1,866,268  



 



               
 
                                                         
 


63

                                                                             
5500 Cenex DrivePO       Operating                                              
              Box 64089St. Paul,       Subsidiary for                          
                          A   CENEX Pipeline, LLC   MN 55164   LLC   pipeline
operations   100% CHS   Energy   5/4/1998   5/4/1998           Minnesota   D    
          $49,831,214                     Owning and                            
                                Highway 191 North       operating a propane  
CHS 53.38% and                                                     Central
Montana   Box 22 Lewistown,       wholesale and   Moore Farmers Oil            
                                    A   Propane, LLC   Montana59457   LLC  
resale operatintion   Company 46.62%   Country Operations   9/16/1997   3/1/2000
      31-Aug   Montana   D   81-0513866           $665,498                    
Operates locations                                                              
      at Aneta, Coutenay,                                                      
              Cooperstown,                                                      
  Central Plains Ag   PO Box 306, Ulen,       Hannaford, McVille   50% CHS; 50%
                                                A   Services LLC   MN 56585  
LLC   and Walum, ND   Triangle Ag, LLC   Country Operations   6/2/2008  
6/2/2008       31-Jul   Minnesota   D   26-2740740           $3,522,311        
            Carrying on a                                                      
              supply business, as                                              
                      a cooperative,                                            
                        engaging in any                                        
            A   CHS-Hamilton, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Corp  
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
 





100% CHS  





Country Operations  





3/14/2011  





3/14/2011  





 





31-Aug  





Michigan  





D  





45-0974098  






 






 






 






               
 
                                     
 
 
 
A   CHS — Holdrege, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Coop  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
 









100% CHS  









Country Operations  









11/14/2008  









11/14/2008  









 









31-Aug  









Nebraska  









D  









26-3845820  









 









 









$26,297  










               
 
                                                 
A   CHS Holdings, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Rail at Joliette,
ND; formerly owned
CHS Inc. interest
in Agro
Distribution LLC
 



100% CHS  



Country Operations  



4/20/1999  



4/20/1999  



 



31-Aug  



Minnesota  



D  



41-1947300  



 



$10.00  



$-  




               
 
                                                 
A   CHS Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Self  
Combined
Corporation (Cenex
and HSC)
 

100% CHS  

Corporate  

7/15/1936  

7/15/1936  

 

 

Minnesota  

D  

41-0251095  

MN Corp.  


 


 


               
 
                                         
 
 
A   CHS-Blackfoot, Inc.   477 West Highway
26, Blackfoot, ID
83221   Corp  
Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
the Idaho Business
Corporations Act.
 






100% CHS  






Country Operations  






3/30/2006  






3/30/2006  






 






31-Aug  






Idaho  






D  






30-0357896  






 






 






$4,722,155  







               
 
                                                 
A   CHS-Brush, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul,
MN 55164   Corp  
Any and all lawful
business of which
corporations may be
incorporated under
the Colorado
Business
Corporations Act
 





100% CHS  





Country Operations  





10/9/2007  





10/9/2007  





 





31-Aug  





Colorado  





D  





26-1297271  





 





 





$295,005  






               
 
                                                 
A   CHS-Chokio   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  


Coop  




 


100% CHS  


Country Operations  


7/28/2006  


7/28/2006  


 


31-Aug  


Minnesota  


D  


33-1148125  


 


 


$2,836,831  



               
 
                                                 
A   CHS-Corsica   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Coop  
Farm Supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.
 







100% CHS  







Country Operations  







6/25/2007  







6/25/2007  







 







31-Aug  







South Dakota  







D  







35-2303251  







 







 







$1,266,985  








               
 
                                                 
A   CHS-Fairdale   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
 





100% CHS  





Country Operations  





8/29/2006  





8/29/2006  





 





31-Aug  





North Dakota  





D  





33-1148124  





 





 





$951,663  






               
 
                                                 
A   CHS-Farmco, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
Chapter 17 of the
KSA
 






100% CHS  






Country Operations  






3/13/2006  






3/13/2006  






 






31-Aug  






Kansas  






D  






61-1501377  






3909926  






 






$863,537  







               
 
                                                 
A   CHS-FUCOC   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying
on a supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
 











100% CHS  











Country Operations  











8/14/2008  











8/14/2008  











 











31-Aug  











Minnesota  











D  











26-3210249  











 











 











$2,154,725  












               
 
                                                 
               
 
                                  45-0974098  
 
 
 
               
 
                                     
 
 
 
A   CHS-Hinton Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Coop  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
 









100% CHS  









Country Operations  









4/8/2009  









5/18/2009  









 









 









Oklahoma  









D  









26-4708332  









 









 









$118,505  










               
 
                                                 
A   CHS-M&M, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077  

Corp  



 

100% CHS  

Country Operations  

3/23/2007  

3/23/2007  

 

31-Aug  

Colorado  

D  

20-8704763  

 

 

$4,213,150  


               
 
                                                 
A   CHS-Mitchell   1320 West Havens
Mitchell, SD 57301   Coop  
Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.
 







100% CHS  







Country Operations  







4/18/2005  







4/18/2005  







 







31-Aug  







South Dakota  







D  







75-3192388  







 







 







$4,495,748  








               
 
                                                 
A   CHS-Napoleon   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
 





100% CHS  





Country Operations  





11/21/2007  





11/21/2007  





 





31-Aug  





North Dakota  





D  





26-1503181  





 





 





$1,608,394  






               
 
                                                 
A   CHS-Oklee   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying
on a grain and
supply business, as
a coopertive,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural supply
products.
 












100% CHS  












Country Operations  












2/19/2009  












2/19/2009  












 












31-Aug  












Minnesota  












D  












26-4399913  












 












 












$2,472,967  













               
 
                                                 
A   CHS-SLE Land, LLC   278 E. Ravenna
Road, Belle Chasse,
LA 70037   LLC  
Owns Tract E-2 in
Plaquemines Parish,
LA
  50% CHS; 50% South
Louisiana Ethanol,
LLC  

Ag Business  

7/24/2007  

7/24/2007  

 

31-Aug  

Louisiana  

D  

 

365-3244K  

 

$129,260  


               
 
                                                 
A   CHS-St. John, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Corp  
The transaction of
any and all lawful
business for which
associations may be
ncorporated under
this Chapter.
 




100% CHS  




Country Operations  




1/20/2009  




1/20/2009  




 




31-Aug  




Washington  




D  




26-4192534  




 




 




$967,806  





               
 
                                                 
A   CHS-SWMN   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purposes of
carrying on a grain
and supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural supply
products.
 













100% CHS  













Country Operations  













8/14/2008  













8/14/02008  













 













31-Aug  













Minnesota  













D  













26-3210249  













 













 













$3,084,308  














               
 
                                                 
A   CHS-Walla Walla,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Grain and supply
business as a
cooperative
 

100% CHS  

Country Operations  

11/27/2007  

11/27/2007  

 

31-Aug  

Washington  

D  

26-1715243  

 

 

$2,770,760  


               
 
                                                 
A   CHS-Wallace County,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Corp  
The transaction of
any and all lawful
business of which
corporations may be
incorporated under
Chapter 17 of the
Kansas Statutes
Annotated.
 






100% CHS  






Country Operations  






2/17/2005  






2/17/2005  






 






31-Aug  






Kansas  






D  






43-2079564  






 






 






$1,846,535  







               
 
                                                 
A   CHS-White Lake   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
agronomy and energy
products.
 








100% CHS  








Country Operations  








11/3/2008  








11/3/2008  








 








31-Aug  








South Dakota  








D  








26-3723196  








 








 








$1,105,433  









               
 
                                                 
A   CHS-Winger   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a grain
and supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural suppy
products
 











100%CHS  











Country Operations  











4/24/2009  











4/24/2009  











 











31-Aug  











Minnestoa  











D  











26-4833913  











 











 











$626,506  












               
 
                                                 
A   Circle Land
Management, Inc.   PO Box 909; Laurel,
MT 59044   Corp  
Land Mgt. for
property around
Laurel MT refinery
 

100% CHS  

Energy  

5/5/1993  

5/5/1993  

 

 

Minnesota  

D  

41-1750051  

 

 

$1,485,328  


               
 
                                                 
A   Clear Creek
Transportation, LLC   c/o Marathon Oil
Co. 539 S. Main
Street Findlay,
Ohio 45840  

LLC  


Transporter of
crude oil
 


100% NCRA  


Energy  


7/21/1958  


Unknown  


 


 


Kansas  


D  



 



 



 



 



               
 
                                 
 
 
 
 
A   Cofina Financial,
LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
Lending Services
  100% CHS (8/31/08);
previously CHS 49%;
Cenex Finance
Association 51%  


Business Solutions  


2/9/2005  


2/9/2005  


 


31-Aug  


Minnesota  


D  


20-2409352  


1224194-2  


 


$82,721,540  



               
 
                                                 
A   Cofina Funding, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077  
LLC  

Lending Services
 
100% Cofina
Financial LLC  

Business Solutions  

8/9/2005  

8/9/2005  

 

31-Aug  

Delaware  

D  


 


 


 


 


               
 
                                 
 
 
 
 
A   Cofina ProFund LLC   5400 Cenex Drive
Inver Grove Heights,
MN 55077  
LLC  


 
100% Cofina
Financial LLC  

Business Solutions  

10/11/2010  

10/11/2010  

 

31-Aug  

Minnesota  

D  


 


 


 


 


               
 
                                 
 
 
 
 
A   CoGrain   560 W. Grain
Terminal Rd.,
Pasco, WA 99301   Coop  
 
  Ritzville Warehouse
Company 7.273%; CHS
54.5%; Pendleton
Grain Growers
1.818%; Odessa
Union Warehouse
Co-op 36.364%  




Country Operations  




9/21/1990  




6/1/1996  




 




 




Washington  




D  




 




 




 




$25000Invest
$75000Loan  






               
 
                                                 
A   Colorado Retail
Ventures Services,
L.L.C.   1020 W. Main,
Sterling, CO 80751   LLC  
 
  CHS-M&M
Cooperative-18.63%,
CHS-Farmco — 12.2%,
CHS Common
Controlled Entities
30.8%, other  




Country Operations  




1/17/1996  




 




 




 




Colorado  




D  




 




 




 




$1,691,487  





               
 
                                                 
A   Cooperative
Agronomy Services   110 East Aspen
Avenue, Groton, SD   Coop  
Dry and liquid
fertilizer company
(15000 tons)
  CHS 23.33 (3500
tons); 4 Seasons
53.33 (8000 tons);
Chelsea 1333 (2000
tons); Ellendale -
10.00 (1500 Tons)  

Ag Business  

 

9/4/2007 — CHS
acquired
Agriliances
interest  




 




1-Jun  




South Dakota  




D  




 




 




 




$168,498  





               
 
                                                 
A   Cornerstone Ag, LLC
(Acquired with
merger with Farmco,
Inc. — Tribune, KS)   2148 Country Road
Q, Colby, KS 67701   LLC  
Acquisition and
Operation of
Cargill, Inc. grain
origination crop
input, feed & fuel
facilities in
Colby, KS
 

CHS (was Farmco,
Inc.) 33.65%,
Cargill 50%,
Frontier Equity
Exchange 16.35%  





Country Operations  





6/1/2000  





11/16/2006  





 





31-Jan  





Delaware  





D  





43-1890627  





3237434  





 





$4,459,877  






               
 
                                                 
A   Country Hedging,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Full service
commodity futures
and option
brokerage
 


100% CHS  


Business Solutions  


8/20/1986  


8/20/1986  


 


31-Aug  


Delaware  


D  


41-1556399  


 


 


$875,000  



               
 
                                                 
A   Crestline Crop
Nutrients LLC   2025 W State Street
Fremont, OH 43420   LLC  
Fertilizer
warehousing,
handling and
distribution
services.
 

     % CHS;       
Sunrise
Cooperative, Inc.  



Crop Nutrients  



12/16/2010  



12/16/2010  



 



 



Ohio  



D  



 



1983481  




 




 




               
 
                                         
 
 
A   Dakota Agronomy
Partners, L.L.C.   2550 Valley Street
Minot, ND 58701   LLC  
An agronomy LLC
that includes our
SunPrairie Grain
division (Minot)
and 1 local coops
  50% CHS (Sun
Prairie Grain), 50%
FUOC Minot
(consolidated on
CHS financials)  



Country Operations  



2/1/1999  



2/1/1999  



 



31-Dec  



North Dakota  



D  



45-0452261  



 



 



$2,808,199  




               
 
                                                 
A   Dakota Quality
Grain Cooperative,
LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
Ag business;
selling crop inputs
and marketing grain
  50% CHS; 50% Dakota
Quality Grain
Cooperative  

Business Solutions  

4/10/2006  

4/10/2006  

 

 

Minnesota  

D  

20-4830381  

1795977-2  

 

$3,240,000  


               
 
                                                 
A   Energy Partners, LLC   4570 N. Reserve
Street Missoula, MT
59808   LLC  
Joint Venture
related to energy
  50% CHS; 50%
Missoula Electric
Cooperative  

Country Operations  

8/28/2000  

8/28/2000  

 

31-Aug  

Montana  

D  

81-0535898  

 

$1,700,000.00  

$3,259,557  


               
 
                                                 
A   Fin-Ag, Inc.   4001 South Westport
Avenue
P.O. Box 88808
Sioux Falls, SD
57105   Corp  
Provides cattle
feeding and swine
financing loans;
facility financing
loans; crop
production loans,
and consulting
services
 






100% CHS  






Country Operations  






12/17/1987  






12/17/1987  






 






31-Aug  






South Dakota  






D  






46-0398764  






 






 






$150,000  







               
 
                                                 
A   Five Valleys Gas
Company   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
formed to acquire
and operate the
assets of Seeley
Lake Gas
Company(propane
Fuel Sales) in
Seeley Lake, MT
 



Energy Partners,
LLC (CHS owns 50%
of Energy Partners)  



Country Operations  



11/15/2002  



11/15/2002  



 



31-Aug  



Montana (was a MN
corporation prior
to this)  





D  





41-1943236  






 






 






 






               
 
                                     
 
 
 
A   Front Range
Pipeline, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC  
To own and operate
the Front Range
Pipeline
 

100% CHS  

Energy  

3/23/1999  

3/23/1999  

 

 

Minnesota  

D  

41-1935715  

 

 

$54,337,365  


               
 
                                                 
A   Genetic Marketing
Group, LLC   29768 S.R. 231
North Reardon, WA
99029   LLC  
Seed Partner with
BASF;
  Pendleton Grain
Growers, Inc.,
Central Washington
Grain Growers,
Inc.,Cooperative
Agricultural
Produces, Inc.,
Reardon Seed
Company, Inc.,
Primeland
Cooperatives a div.
Of CHS, Mid
Columbia Producers,
Inc, and Northwest
Grain Growers, Inc.
(each own 14.286%)  














Country Operations  














1/18/2002  














 














 














31-Dec  














Washington  














D  














91-2173968  














 














 














$21,231  















               
 
                                                 
A   Green Bay Terminal
Corporation   c/o Marathon Oil
Co. 539 S. Main
Street Findlay,
Ohio 45840  
Corp  

Terminal storage
facility for
petroleum
 

CHS — 33.3%; 66%
Marathon  


Energy  


2/24/1953  


2/24/1953  


 


31-Dec  


Wisconsin  


D  


 


 


$90,000.00  


$387,276  



               
 
                                                 
A   Horizon Milling L.P.   15407 McGinty Road
West
Wayzata, MN 55391   Limited Part.  
Cross border
trading between US
and Canada of wheat
flour and
byproducts
  24% CHS Inc.
(limited partner);
75% Cargill Flour,
Inc. (limited
partner); 1%
Cargill Flour, Inc.
(general partner)  





Processing  





9/22/2006  





9/22/2006  





 





31-May  





Delaware  





D  





 





 





 





IncludedinHorizonMillingGP  






               
 
                                                 
A   Horizon Milling, LLC   15407 McGinty Road
West
Wayzata, MN 55391  

LLC  


Flour Milling joint
venture
 

24% CHS
76% Cargill  


Processing  


12/19/2001  


12/19/2001  


 


 


Delaware  


D  


 


 


 


$49,940,295  



               
 
                                                 
A   Impact Risk Funding
Inc., PCC   1090 Vermont Avenue
NW
Washingotn, DC
20005  

Corp  


Captive Insurance
Company
 

100% Ag States
Agency, LLC  


Business Solutions  


8/24/2010  


8/24/2010  


 


31-Aug  


Washington DC  


D  


 


 


 


$400,000  



               
 
                                                 
A   Impact Risk
Solutions, LLC   5500 Cenex Drive,
Inver Grove
Heights, MN 55077  
LLC  

Insurance agency
 
100% Ag States
Agency  

Business Solutions  

6/20/2007  

6/20/2007  

 

31-Aug  

Minnesota  

D  

26-0390110  

 

 

$(3,980,728)  


               
 
                                                 
A   Imperial Valley
Terminal, LLC   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   LLC  
Grain storage and
handling.
  50% CHS, 50%
Sunrise Ag Service
Company  

Ag Business  

3/14/2007  

3/14/2007  

 

 

Illinois  

D  

45-0555333  

 

 

$2,279,008  


               
 
                                                 
A   La Canasta of
Minnesota, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Corp  
Sold assets 5/31/05
to Gruma. Still
own company
  Acquired with
Sparta Foods,
wholly owned
subsidiary of
Sparta Foods  



Processing  



11/18/1980  



6/1/2000  



 



 



Minnesota  



D  



 



 



 



$-  




               
 
                                                 
A   Latty Grain, Ltd       Invest  
Crop Nutrients
storage and
handling facility
  Acquired 40% of the
Membership interest
on 8/31/09  
Wholesale Crop
Nutrients  

 

8/31/2009  

 

 

Ohio  

D  

 

 

$1,200,000.00  

$1,200,000  


               
 
                                                 
A   Marshall Insurance
Agency, Inc.   5500 Cenex Driver
Inver Grove Heights
MN 55077  

Corp  


Insurance Agency
 

100% CHS  

Country Operations  

4/1/2005  

4/1/2005  

 

 

Minnesota  

D  

83-0428017  

 

 

$-  


               
 
                                                 
A   Midwest Ag
Supplements, LLC   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164  
LLC  


 
CHS Inc. 50%, Form
A Feed-25%, John
Pollock 25%  


Country Operations  


7/13/2010  


7/13/2010  


 


31-Aug  


Minnesota  


D  


27-3096794  



 



 



 



               
 
                                     
 
 
 
A   Millennium Seeds
USA, LLC   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164   LLC  
Engage in the
business of
testing, producing
and marketing
hybrid sunflower
seeds
 

50% Seeds 2000 50%
CHS Inc.
(consolidated on
CHS financials)  




Country Operations  




8/10/2009  




8/10/2009  




 




 




Delaware  




D  




27-1110737  




 




 




$25,000  





               
 
                                                 
A   Morgan County
Investors LLC   405 E. Edison,
Brush, CO 80723   LLC  
Any legal and
lawful purpose
pursuant to the
Colorado Limited
Liabiity Company
Act
 



50% CHS; 50: Howard
Wickham  




Country Operations  




10/18/2002  




3/25/2008  




 




 




Colorado  




D  




06-1652477  




 




$75,000.00  




$17,972  





               
 
                                                 
A   Mountain Country,
LLC   PO Box 459,
Rexburg, iD 83440   LLC  
Supplying retail
propane & related
services in Idaho,
Wy, and MT
 

CHS 50%, Valley
Wide Coop, Inc. 50%  


Country Operations  


7/29/1999  


8/30/2006  


 


31-Aug  


Idaho  


D  


82-0513938  


 


 


$536,298  



               
 
                                                 
A   Mountain View of
Montana LLC   5500 Cenex Drive
PO Box 64089
St. Paul MN
55164   LLC  
Construct, own and
lease to Mountain
View Co-op an
elevator facility
in Teton County, MT
 



51% — MVC; 49% CHS  



Ag Business  



9/19/2000  



9/18/2000  



 



30-Jun  



Delaware  



D  



41-1984143  



 



$9,800(CHS)  



$1,496,657  




               
 
                                                 
A   National
Cooperative
Refinery
Association (NCRA)   2000 South Main
Mcpherson, KS 67460
(620) 241-2340   Corp.  
Manufacturer,
marketing, and
wholesale
distribution of
petroleum products.
 

CHS — 74.5%, 25.5
Growmark and MFA  

Energy  

7/7/1943  

7/7/1943  

 

30-Sep  

Kansas  

D  

48-0348003  

 

$41,349,902.00  

$687,999,895
(450,449)
ProfinInvt  




               
 
                                                 
A   Norick Risk Funding
Concepts, LLC       LLC  
Soliciting and
providing insurance
coverage, risk
management services
and alternative
funding concepts
for commercial
business.
 





Norick, Inc. 50%;
CHS Inc. 50%  






Business Solutions  






5/6/2004  






5/6/2004  






 






31-Aug  






Minnesota  






D  






20-2642040  






 






 






$1,860,029  







               
 
                                                 
A   Northern Illinois
Co-op Alliance, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
 
  CHS; Elburn
Co-operative
Company  

Grain Marketing  

3/24/2006  

3/24/2006  

 

 

Illinois  

D  

 

 

 

$-  


               
 
                                                 
A   Northern Montana
Oil Spill
Cooperaive, LLC   PO Box 909; Laurel,
MT 59044   LLC  
Purpose to to make
available
materials,
equipment, response
locations and
information to
members
 


Front Range
Pipeline is one of
4 members in the
LLC  





Energy  





12/11/2002  





 





 





 





Montana  





D  






 






 






 






 






               
 
                                 
 
 
 
 
A   Northwest Iowa
Agronomy, LLC   1505 Midwest
Avenue, Alton, IA
51003   LLC  
Purpose is to own
and operative a
wholesale/retail
crop nutrient
facility
  CHS 34.3%, Midwest
Farmers Coop
(20.4%), Farmers
Coop Society (17%),
Farmers Elevator
Coop (16.2%),
Farmers Cooperative
Co (12.1%)  



Wholesale Crop
Nutrients  



8/6/2004  



9/4/2007 CHS
acquired
Agriliance’s
interest  






 






 






Iowa  






D  






11-3724349  






 






 






$271,238  







               
 
                                                 
A   Partnered
Beverages, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
Sale of coffee
through Mountain
Mud stores
  75% CHS, 25%
Seaside Properties,
LLC 100% CHS eff.
3/31/08  


Energy  


10/11/2006  


10/11/2006  


 


31-Aug  


Minnesota  


D  


20-5706238  


 


 


$(2,706,373)  



               
 
                                                 
A   PGG/HSC Feed
Company, L.L.C.   300 West Feedville
Road
Hermiston, OR 97838   LLC  
Feed Manufacturer
  80% — CHS and 20%
Pendleton Grain
Growers  

Country Operations  

10/26/1994  

10/26/1994  

 

31-May  

Oregon  

D  

93-1156470  

 

$0.00  

$1,021,068  

7/10/2000                
 
                                                    A   PLC Insurance
Agency, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  


Corp.  



Insurance Sales
 


100% CHS  


Country Operations  


9/30/2009  


9/30/2009  


 


 


Minnesota  


D  


27-1031913  



 



 



 



               
 
                                     
 
 
 
A   Pro-Tect Insurance
Agency, LLC   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  
LLC  

Insurance Agency
 
50% CHS Inc, 50% Ag
Insurance Services,
Inc.  


Country Operations  


4/1/2005  


4/1/2005  


 


31-Aug  


Minnesota  


D  


83-0428019  


 


 


$-  



               
 
                                                 
A   Provista Renewable
Fuels Marketing,
LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077   LLC  
Biofuels marketing
joint venture
  100% CHS (Eff.
4/1/08) Prior
ownership was 50% -
CHS; 50% US
BioEnergy
Corporation  




Energy  




11/4/2003  




3/31/2006  




 




31-Aug  




Kansas  




D  




20-0364520  




 




 




IncludedinEnergyDivision  





               
 
                                                 
A   Quality Farm and
Ranch Center, LLC   700 E. 8th Ave.,
Yuma, CO 80759   LLC  
Acquired ownership
via merger w M&M
3/3/07
  50% CHS-M&M, 50%
Quality Investment
Group, LLC  

Country Operations  

10/17/2003  

8/28/2007  

 

31-Dec  

Colorado  

D  

42-1606221  

 

$991,568.00  

$1,160,895  


               
 
                                                 
A   Red Rock
Cooperative
Association  
Country Operations
file  

Coop  


contract feeder
 

31.68% CHS  

Country Operations  

10/26/1999  

10/26/1999  

 

31-Dec  

South Dakota  

D  

46-0454249  

 

$135,000.00  

$-  


               
 
                                                 
A   Russell Consulting
Group, L.L.C.   11146 Q Street,
Omaha, NE 68137   LLC  
to provide
agricultural
consulting to
customers
  As of 12/15/10
Country Hedging,
Inc. owns 2/3 ,
Russell Consulting,
Inc. owns 1/3, J&J
Cattle Co. each
owning 33 1/3 %
shares  






Business Solutions  






12/30/1999  






6/29/2007  






 






31-Dec  






Nebraska  






D  






 






 






 






$1,313,407  







               
 
                                                 
A   Southwest Crop
Nutrients, LLC   710 West Trail,
Dodge City, Kansas
67801   LLC  
to own and operate
a wholesale/retail
crop nutrient
facility on
property located at
Ensign, KS
  CHS 58.6025%, Dodge
City Coop Exchange
33.33%, The Plains
Equity Exchange and
Co-operative Union
3.2258%, The
Elkhart Cooperative
1.6129%, The
Offerle Cooperative
Grain and Supply Co
1.6129%, Sublette
Cooperative 1.6129%  







Wholesale Crop
Nutrients  







9/9/2004  







9/4/2007 CHS
acquired
Agriliance’s
interest  










 










 










Kansas  










D  










20-1074703  










 










 










$153,506  











               
 
                                                 
A   Sparta Foods, Inc.
(Keep active
through 8/31/11 to
make sure any
potential claims
have surfaced)  
920 Second Avenue
South, Suite 1100,
Minneapolis, MN
55402  
Corp  

Production and
distribution of
tortilla and
value-added
tortilla products
 

100% CHS (Acquired
Stock 6/1/00).
Sold assets to
Gruma 5/31/05.  




Corporate  




7/7/1988  




6/1/2000  




 




 




Minnesota  




D  




41-1618240  




 




$2,624,875.00  




$-  





               
 
                                                 
A   St. Hilaire Ag
Insurance, Inc.   Box 128, St.
Hilaire, MN 56754  
Corp  

Insurance Company
 
100% CHS  
Country Operations  
2/20/1990  
8/9/1996  
 
 
Minnesota  
D  
41-1659238  

 

 

 

               
 
                                     
 
 
 
A   St. Paul Maritime
Corporation       Corp  
Company provides
stevedoring
services at Myrtle
Grove Terminal, and
charters vessels.
 



100% CHSC  



Ag Business  



8/18/1995  



8/18/1995  



 



31-Aug  



Minnesota  



D  



 



 



 



$-  




               
 
                                                 
A   TEMCO, LLC   222 SW Columbia
Street
Koin Tower, Suite
1100
Portland, OR 97201  
LLC  

Export of feed
grains and oilseeds
 
50%-CHS, 50% Cargill  
Ag Business  
9/15/1992;
Converted from a WA
Ptsp to a DE LLC
8/26/02  



9/15/1992  



 



31-May  



Delaware  



D  



93-1092741  



 



$2,093,301.00  



$36,491,553  




               
 
                                                 
A   The Farmer’s
Elevator Company of
Lowder   5500 Cenex Drive
PO Box 64089
St. Paul,
MN 55164   Corp  
CHS-Lowder, Inc.
merged into The
Farmer’s Elevator
Company of Lowder
 


100% CHS  


Country Operations  


12/20/1905  


8/9/2010  


 


 


Illinois  


D  


37-0268925  



 



 



 



               
 
                                     
 
 
 
A   The Purchasing
Group, LLC   101 S. Detroit
Yuma, CO   LLC  
Acquired via merger
with M&M 3/3/07
  25% CHS, 25%
Stratton Equity
Coop, 25% Frontier
Equity, 25% Stones
Farm Supply  



Country Operations  



1/9/2003  



8/28/2007  



 



31-Aug  



Colorado  



D  



48-1293486  



 



 



$1,000  




               
 
                                                 
A   United Country
Brands LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164
and 3315 North Oak
Trafficway Kansas
City, MO 64116  

LLC  


Holding Company for
membership
interests in
Agriliance LLC
 




100% CHS  




Ag Business  




1/5/2000  




1/5/2000  




 




31-Aug  




Delaware  




D  




41-1961040  




 




 




IncludedinAgriliance  





               
 
                                                 
A   United Harvest, LLC   200 Southwest
Market Street
Suite 1780
Portland, OR
97201-6281   LLC  
To lease and
operate the
Vancouver, Kalama
and other grain
elevators and
facilities; to
purchase, sell and
export wheat and
other grain
 






50% CHS 50% United
Grain Corp.  







Ag Business  







8/14/1998  







8/14/1998  







 







31-Aug  







Delaware  







D  







93-1252385  







 







$125,000.00  







$8,909,479  








               
 
                                                 
A   Ventura Foods LLC   14840 E. Don Julian
Boulevard
Industry, CA 91746  
JV  

Food processing and
packaging
 
50% CHS; 50% Mitsui
& Co.  

Processing  

7/15/1996  

7/15/1996  

 

31-Dec  

Delaware  

D  

95-4589254  

 

$38,490,680.00  

$251,702,844  


               
 
                                                 
A   Wabash Valley
Grain, LLC   5500 Cenex Drive
Inver Grove Hgts,
MN 55077
901 North Main
Street
Huntingburg, IN
47542  


LLC  



Procurement and
marketing of grain
(primarily corn and
soybeans)
 


50% CHS; 50%
Superior Ag
Resources CO-OP,
Inc.  





Ag Business  





8/4/2008  





8/4/2008  





 





31-Aug  





Indiana  





D  





26-4775576  





 





$4,000,000.00  





$3,951,860  






               
 
                                                 
A   Western Feed, LLC   Western Feed, LLC 
P.O. Box 426 
Morrill, NE  69358   LLC  
Feed Business
  50% CHS; 50%
Western Cooperative
Company  

Country Operations  

2/28/2008  

2/28/2008  

 

 

Minnesota  

D  

26-2111198  

 

 

$750,000  


               
 
                                                 
A   Western Kansas
Liquid Fertilizer
Terminal   Midwest
Cooperative, 2nd
and Gove, P.O. Box
366, Quinter, Gove
County, KS 67752   JV  
To jointly own and
operate a liquid
fertilizer storage
plant
  25% Decatur
Cooperative
Association, 25%
Cooperative
Agricultural
Services, Inc., 25%
Midwest
Cooperative, and
25% CHS Wallace
County  



Country Operations  



Joint venture
formed 10-3-98.
CHS acquired this
on 9-7-05 as part
of the CHS Wallace
County merger  








9/7/2005  








 








 








Kansas  








D  









 









 









 









 









               
 
                                 
 
 
 
 
A   Whitesville Crop
Nutrients LLC   3997 E. Ladoga
Road,
Crawfordsville, IN
47933   LLC  
to engage in the
business of storage
and handling of
agriculture
products
 

Ceres Solutions,
LLP 68%, CHS Inc.
32%  


Wholesale Crop
Nutrients  



12/1/2010  



12/1/2010  



 



 



Indiana  



D  




 




 




 




 




               
 
                                 
 
 
 
 
A   WHYHAP Properties,
LLC   1020 W Main Street,
Sterling, CO 80751   LLC  
Acquired ownership
via merger w M&M
3/3/07
  33.33% CHS-M&M, 50%
Grainland Co-op,
16.67% Peetz
Farmers Coop  


Country Operations  


6/23/2000  


8/28/2007  


 


30-Jun  


Colorado  


D  


 


 


 


$52,384  



               
 
                                                 


64

FOREIGN

                                                                               
              Date CHS Interest       State/   Foreign/                 Active/
Inactive   Name   Address   Type   Business Description   Ownership By  
Division   Incorp. Date   Acquired   Fiscal End   Country of Incorp.   Domestic
  Fed ID #   State ID #   Contributed Capital   Investment 11/30/09        
Avenue des Morgines 12       Swiss project company                              
        CHF 6'130'000             1213 Petit-Lancy/       involved in the   50%
CHS Europe SA;                                   (Equiv.     A   ACG Trade S.A.
  Switzerland   Corp.   Agrico Project   50% Agrico   Ag Business   5/15/2009  
5/15/2009   31-Aug   Switzerland   F   CH-660-115000977       $5,873,536.07)  
$89,320         Flat/office 205,                                                
            Chanteclair Building,                                              
              2nd Floor, 2 Sofouli                                              
              Street, 1096 Nicosia,                                            
        A   Agri Point Ltd.   Cyprus   Corp.       100% CHS Europe SA   Ag
Business       1/10/2011       Republic of Cyprus   F   HE 40301                
    114/1, Starokubanskaya                                                      
      Ulitsa       Russian Operating                                            
    Agromarket Export   Krasnodar, 350058,       Company involved in            
                                A   Krasnodar   Russian Federation   LLC   the
Agrico Project   100% Oregana   Ag Business   3/24/2009   12/22/2009   31-Dec  
Russian Federation   F   1092312002122       $294.00             93, Prospekt K.
Marksa,       Russian Operating                                             A  
Agromarket Export
Stavropol  
Stavropol, 355006,
Russian Federation
  LLC   Company involved in
the Agrico Project  
100% Oregana  
Ag Business  
3/24/2009  
12/22/2009  
31-Dec  
Russian Federation  
F  
1092635003636  
 
$294.00  

       
 
                                                 
A   Agromarket Servis
LLC  
11, Rubin Ulitsa
Novorossiysk,
Krasnodarsky
Krai, 353900, Russian
Federation
 

LLC  

Russian Operating
Company involved in
the Agrico Project  

70% Agromarket
Export Krasnodar;
30% Agromarket LLC  



Ag Business  



6/29/2009  



12/22/2009  



31-Dec  



Russian Federation  



F  



1092642000208  



 



$322.00  




       
 
                                                 
A   Agromarket, LLC  
11, Rubin Ulitsa
Novorossiysk,
Krasnodarsky
Krai, 353900, Russian
Federation
 

LLC  

Russian Operating
Company involved in
the Agrico Project  


100% Aktican
Holdings, Ltd.  



Ag Business  



3/24/2009  



12/22/2008  



31-Dec  



Russian Federation  



F  



1092315001404  



 



$294.00  




       
 
                                                 
A   Aktican Holdings,
Ltd.  
Egypt St. 12 P.C. 1097
Nicosia, Cyprus
  Corp   Part of Agrico Project   50% CHS Europe SA;
50% Agrico or
Martinico  

Ag Business  

 

 

 

Republic of Cyprus  

F  

HE 261993  

 

Pending  


       
 
                                                 
A   CHS (Shanghai)
Trading Co., Ltd.  
Room 6K
New Shanghai
International Tower,
No. 360
South Pudong Road
Shanghai, China
  Corp   Import, export,
wholesale and
commission agency
service (exclusive of
auction) of cereals,
oil seeds and
oleaginous fruits,
animal or vegetable
fats and oils and
their cleavage
products, prepared
edible fats and oils,
sugars, ethanol,
residues and waste
from the food
industries, cotton
and fertilizers.  














100% CHS Hong Kong
Limited  















Ag Business  















1/6/2009  















1/6/2009  















 















China  















F  















 















 















$2,000,000.00  















$-        
 
                                                    A   CHS Agritrade
Bulgaria EOOD  
16, Fr. Jolio Kuriy
Str. Block 155, 2nd
floor, apt 16, Iztok
district, 1113 Sofia,
Bulgaria
 



Corp  



 



100% CHE Europe SA  



Ag Business  



 



 



 



Sofia, Bulgari  



F  




 




 




 




       
 
                                     
 
 
 
A   CHS Agritrade
Hungary Ltd.  
H-1011 Budapest, Fo
utca 14-18, Hungary
 
 
 
100% CHS Europe SA  
Ag Business  
 
 
 
Budapest, Hungary  
F  
Cg.01-09-164850  

 

 

       
 
                                         
 
 
A   CHS Agritrade
Romania SRL  
Piata Romana Nr. 5, et.
1, Section 1,
Bucuresti, Romania
 

 

 

100% CHS Europe SA  

Ag Business  

 

 

 

Bucharest, Romania  

F  

J40/10617/29.10.2009  


 


 


       
 
                                         
 
 
A   CHS Agritrade
Serbia D.O.O.  
Francuska 6, Belgrade,
Serbia
 
 
 
100% CHS Europe SA  
Ag Business  
 
 
 
Novi Sad, Servia  
F  

 

 

 

       
 
                                     
 
 
 
A   CHS Canada, Inc.  
80 Dufferin Avenue
London, Ontario N6A4G4
  Corp   Holding Company for
investment in Horzion
Milling GP  

100% CHS  

Processing  

7/18/2006  

7/18/2006  

31-Aug  

Ontario  

F  

Canadian 2108362  

 

 

$15,554,761        
 
                                                    A   CHS de Argentina  
San Martin 323
Floor 17th
Buenos Aires
Argentina
 
Corp  
Origination and
marketing of grains
and oilseeds  

99.94% CHS; .06%
CHS-Farmco, Inc.  


Ag Business  


9/30/2009  


9/30/2009  


31-Dec  


Argentina  


F  


 


 


 


$250,000        
 
                                                    A   CHS do Brasil Ltda.  
Avenida Santo Amaro
48, 3rd Floor
Vila Nova Conceicao
Sao Paulo, Brazil
04506-000
  LLC   Origination and
marketing of grains
and oilseeds.
Distribution of
fertilizers.  


100% CHS  


Ag Business  


2/1/2003  


2/1/2003  


31-Dec  


Sao Paulo
Brazil  


F  


Brazil
05.492.968/0001-04  



 



 



$11,750,000        
 
                                                    A   CHS DU (Australia)
Pty Ltd  
c/o Holman Fenwick
Willan
Level 39
600 Bourke Street
Melbourne, Victoria
3000
 



Corp  



 



100% CHS  



Ag Business  



6/29/2009  



6/29/2009  



31-Aug  



New South Whales,
Australia  



F  



ACN 137 965 121
ABN 19 137 965 121  




 




 




$-        
 
                                                    A   CHS Energy Canada,
Inc. (name was
Cenex Canada Inc.
and changed to new
name on 9/30/03)  


5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164
 


Corp  


Petroleum; does no
business  


100% CHS Inc.  


Energy  


6/12/1987  


6/12/1987  


31-Aug  


Alberta, Canada  


F  


868230301-RC0001
Canadian 8874 8884  


Corp Access No.
20367786  



 



$68,951        
 
                                                    A   CHS Europe SA  
Av. Des Morgines 12
1213 Petit-Lancy
Switzerland
  Corp   Develop financial,
trading,
merchandising,
carriage, freight,
representation,
agency, consulting &
service activity in
Switzerland and in
Europe  



Eff. 6/28/2010 -
84.33% CHS Inc.;
15.67 CHSIH SA
(Prev. 100% CHSIH
SA)  





Ag Business  





8/2/2007  





8/2/2007  





31-Aug  





Switzerland  





F  





Fed. No.:
CH-660-1876007-7
Ref: 09993/2007  





 





CHF 38’300’000
(equiv
$35,216,116.73)  







$29,990,715        
 
                                                    A   CHS Hong Kong
Limited  
Flat/RM 5705, 57/F
The Center
99 Queen’s Road
Central, Hong Kong
  Corp   Holding Company for
the PRC Investment;
Execution and Trading
for Asia Pacific
Region  



100% CHSIH SA  



Ag Business  



6/11/2008  



6/11/2008  



31-Aug  



Hong Kong  



F  



 



 



 



$-        
 
                                                    A   CHS Inc. de Mexico  
Mexico City, Mexico
  Corp       99% CHS; 1% St.
Paul Maritime
Corporation  

Ag Business  

2/20/2006  

2/20/2006  

31-Dec  

Mexico  

F  

CIM060208N22  

 

 

$2,632,662        
 
                                                    A   CHS UKRAINE, LLC  
67 Prospect Peremohy
Ave.
Kyiv, 03062, Ukraine
  LLC   Purchasing,
transporting,
shipping, storing,
manufacturing,
processing, and
selling cereals,
legumes, oil crops,
seeds, sugar
products, other
agricultural products
and their processed
products; Part of
Olimpex Project  







Eff. 6/22/10, 99.9%
CHS Europe SA; .1%
CHS VOSTOK
(Previously .1%
CHSIH SA)  











Ag Business  











2/12/2008  











2/12/2008  











31-Aug  











Kyiv, Ukraine  











F  











35704808  











 











$100,000.00  












       
 
                                                 
A   CHSIH SARL (name
changed from CHSIH
SA and converted to
LLC 2/21/2011)
(name changed from
CHSIH AG on
12/17/07)  




Av. Des Morgines 12
1213 Petit-Lancy
Switzerland
 



LLC (was formerly a
Corp)  



Holding Company for
interest in new
Multigrain JV  




100% CHS  




Ag Business  




9/19/2006  




9/19/2006  




31-Dec  




Geneva, Switzerland  




F  




 




 




CHF 3’000’000
(equiv $2,413,995)  





$7,713,992        
 
                                                    A   CHSINC. Ibe ´rica
S.L.  
World Trade Center Moll
de Barcelona Edificio
Norte-Planta 3 08039
Barcelona Spain
 
Corp  
Marketing grains
toward Iberian
Peninsula  

100% CHS Europe SA  

Ag Business  

8/3/2009  

8/3/2009  

31-Aug  

Barcelona,
Catanuna, Spain  

F  

ESB 65162455  

 

EURO 99,990 (equiv
$144,135.59)  



       
 
                                                 
A   Global Agri  
67/69 Otamana
Golovatogo Street
Odessa 65003 Ukraine
  Corp   Ukranian Company held
by the Cyprus Holding
Company Serseris;
part of Olimpex
Project  


100% Serseris
Holdings Limited  



Ag Business  



 



 



31-Aug  



Odessa, Ukraine  



F  



36613151  




 




 




       
 
                                         
 
 
A   Harvest States
Cooperatives Europe
B.V.  
Dienstenstraat 15
NL 3161 GN Rhoon
The Netherlands
 

LLC  

Grain Marketing  

100% CHS  

Ag Business  

5/9/2001  

5/9/2001  

31-Aug  

Netherland  

F  

 

 

EUR 18,000  

$-        
 
                                                    A   Horizon Milling G.P.  
Ontario, Canada
  Gen. Ptnsp   Flour Milling joint
venture   24% CHS Canada, Inc.
76% Cargill Canada
Holdings III (2006)
Inc.  


Processing  


7/19/2006  


7/19/2006  


31-May  


Ontario, Canada  


F  


 


 


 


$19,174,583        
 
                                                    A   M Ta ´rha ´z
Rakta ´roza ´si e ´s
Szolga ´ltato ´
Korla ´tolt
Felelosse ´gu
Ta ´rsasa ´g
(M-Ta ´rha ´z Kft)  





H-1011 Budapest, Fo
utca 14-18, Hungary
 




Corp  




 




100% S.C. Silotrans
S.R.L.  





Ag Business  





 





1/10/2011  





 





Hungary  





F  





Cg.01-09-677949  






 






 






       
 
                                         
 
 
A   MCIC AG  
c/o Dr. Martin Neese
Baarerstrasse 12
Zug, Switzerland
 
Corp  
Financing  
100% CHSIH SA (Eff.
9/1/10)  
Ag Business  
10/9/2006  
10/9/2006  
 
Zug, Switzerland  
F  
 
 
CHF 2’600’000
(equiv $2,085,000)  

$4,612,756        
 
                                                           
 
          Effective 3/8/10:  
 
 
 
 
 
 
 
 
 
A   Multigrain AG  
c/o Dr. Martin Neese
Baarerstrasse 12
Zug, Switzerland
  Corp       10.08% PMG; 44.95%
CHSIH AG; 44.95%
Multigrain Denmark  
Ag Business  
10/9/2006  
10/9/2006  
 
Zug, Switzerland  
F  
 
 
 
$139,024,435
(Includes Xingu)        
 
                                                    A   Omega Terminal S.A.  
Boulevard de Perolles 55
Case postale 144,
1705 Fribourg,
Switzerland
 
Corp  
Swiss Company
involved in Olimpex
Project  
100% CHS Europe SA
(soon to be bact
26%-pledge)  


Ag Business  


2/25/1999  


6/5/2009  


31-Dec  


Switzerland  


F  


CH-217.1.000.078-4  


 


CHF 2’500’000  



       
 
                                                 
A   Oregana Co., Ltd.  
Orfeos 3A
P.C. 1070
Nicosia, Cyprus
  Corp   Cyprus Holding
Company involved in
the Agrico Project  
50% CHS Europe SA;
50% Agrico  

Ag Business  

10/13/2008  

12/22/2009  

31-Dec  

Republic of Cyprus  

F  

HE 239728  

 

$4,022,827  


       
 
                                                 
A   RosAgroInvest LLC  
11, Rubina Street,
City of Novorossijsk,
Krasnodar Territory,
353900, Russian
Federation
  LLC   Russian Operating
Company involved in
the Agrico Project
(owner of 3 handling
terminals-Blagodarniy
HT, Stavropol-Belaya
Glina HT,
Krasnodar-Timashevsk
HT, Krasnodar)  



99% Oregana; 1%
Novorossijskiy
Transportniy
Holding (100%
Oregana in April)  






Ag Business  






3/13/2009  






12/22/2009  






31-Dec  






Russian Federation  






F  






1092315001184  






 






 






$4,880,000 as per
appraisal        
 
                                                    A   S.C. Silotrans
S.R.L.  
Incinta Port Constanta
- Sud, Mol 1,
Constanta, Judetul
Constanta, Romania
  Corp.       95.4% Agri Point
Ltd.; 4.06%
S.C.Schenker
Romtrans S.A.  


Ag Business  


00/00/1997  


1/10/2011  


 


Romania  


F  


J13/1763/1997  



 



 



       
 
                                         
 
 
A   S.C. Soyaplus S.R.L.  
Incinta Port Constanta
Sud, Mol 1, Constanta,
Judetul Constanta,
Romania
 

Corp  

 

100% S.C. Silotrans
S.R.L.  


Ag Business  


 


1/10/2011  


 


Romania  


F  


J13/1201/2000  



 



 



       
 
                                         
 
 
A   S.C. Transporter
S.R.L.  
Str. Portului Nr. 1,
Zona Libera, Giurgiu -
Siloz Baza, Giurgiu,
Judetul Giurgiu,
Romania
 
Corp.  
 
50% S.C. Silotrans
S.R.L.; 50% S.C.
Perfect Casa De
Comenzi S.R.L.  



Ag Business  



 



1/10/2011  



 



Romania  



F  



J52/95/2004  




 




 




       
 
                                         
 
 
A   Serseris Holdings
Limited  
12 Egypt Street,
P.C. 1097
Nicosia, Cyprus
  Corp   Cyprus Holding
Company, part of
Olimpex Project   26% CHS Europe SA;
74% G.N. Terminal
Enterprises Ltd.  

Ag Business  

 

 

31-Dec  

Republic of Cyprus  

F  

248357  

 

$2,417,100.77  


       
 
                                                 
A   Xingu AG  
 
  JV       100% Multigrain AG   Ag Business               Switzerland   F      
        Combined with
Multigrain        
 
                                                    DELETE   Temizhbekskiy
Elevator  
Yubileingaya Street,
Temizhbekskiy Village,
Novoaleksandrovskiy
District,
Stavropol Territory,
356018, Russian
Federation
 



LLC  



Russian Operating
Company involved in
the \Agrico Project  





100% Oregana  





Ag Business  





3/30/2004  





 





 





Russian Federation  





F  





1042600550574  






 






 






       
 
                                         
 
 
I   CHS Vostok, LLC  
25 Tramvainaya Str.,
Office 55, Krasnodar,
Russia 350911
  LLC   Russian Operating
Company, currently
dormant  

100% CHS Europe SA  

Ag Business  

6/2/2008  

6/2/2008  

31-Dec  

Russian Federation  

F  

2308146084  

 

$424.47  


       
 
                                                 


                      CHS INC.   STATE OF INCORPORATION   Minnesota       DATE
OF INCORPORATION   7/15/36       LAST UPDATED   3/1/11         DIRECTORS  
ADDRESS   ADDRESS   CITY/STATE/ZIP   POSITION                   Michael Toelle  
RR 1, Box 190       Browns Valley, MN
56219   Chairman                   Robert Bass   E6391 Bass Road      
Reedsburg, WI 53959   1st Vice Chairman                   Jerry Hasnedl   12276
150th Avenue SE       St. Hilaire, MN 56754-9776   Secretary-Treasurer          
        Curt Eischens   2153 330th Street North       Minneota, MN
56264-1880   2nd Vice Chairman                   Randy Knecht   40193 112th
Street       Houghton, SD 57449   Asst. Secretary-Treasuer                  
Bruce Anderson   13500 42nd Street NE       Glenburn, ND
58740-9564   Director                   Donald Anthony   43970 Road 758      
Lexington, NE
68850-3745   Director                   David Bielenberg   16425 Herigstad Rd NE
      Silverton, OR 97381   Director                   C. J. Blew   16304 S.
Fall Street       Hutchinson, KS 67501   Director                   Dennis
Carlson   3255 50th Street       Mandan, ND 58554   Director                  
Steve Fritel   2851 77th Street NE       Barton, ND 68384   Director            
      David Kayser   42046 257th Street       Alexandria, SD 57311   Director  
                Greg Kruger   N49494 County Road Y       Eleva, WI 54738  
Director                   Michael Mulcahey   8109 360th Avenue       Waseca, MN
56093   Director                   Richard Owen   PO Box 129   1591 Hawarden
Road   Geraldine, MT 59446   Director                   Steve Riegel   12748
Ridge Road   PO Box 7   Ford, KS 67842   Director                   Dan Schurr  
3009 Wisconsin Street       LeClaire, IA 52753   Director                      
              OFFICERS   ADDRESS   ADDRESS   CITY/STATE/ZIP   POSITION          
        Carl M. Casale   5500 Cenex Drive       Inver Grove
Heights, MN 55077   President and CEO                   Josiah C. Blaisdell  
5500 Cenex Drive       Inver Grove
Heights, MN 55077   Vice President
Corporate Compliance                   Richard H. Browne   5500 Cenex Drive    
  Inver Grove
Heights, MN 55077   Senior Vice President
Grain Marketing                   Jay D. Debertin   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Executive Vice President/COO Energy and Foods              
    Theresa M. Egan   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Vice President,
Accounting/Corporate
Controller                   Anwer Hussain   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Senior Vice President
Lubricants                   Lynden Johnson   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Senior Vice President
Business Solutions                   David A. Kastelic   5500 Cenex Drive      
Inver Grove
Heights, MN 55077   Executive Vice President and Chief Financial Officer        
          Patrick M. Kluempke   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Executive Vice President
Corporate Administration                   Nanci L. Lilja   5500 Cenex Drive    
  Inver Grove
Heights, MN 55077   Assistant Secretary                   Esther I. Longseth  
5500 Cenex Drive       Inver Grove
Heights, MN 55077   Assistant Secretary                   Robert Looney   1745
Jefferson Davis
Highway   Suite 404   Arlington, VA 22202   Vice President
Public & Government
Affairs                   John McEnroe   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Senior Vice President
Country Operations                   Thomas R. Medd   5500 Cenex Drive      
Inver Grove
Heights, MN 55077   Vice President Business
Assessment                   Beth Nordin   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Vice President
Information Technology                   Don Olson   5500 Cenex Drive      
Inver Grove
Heights, MN 55077   Senior Vice President
Refined Fuels                   Daniel Ostendorg   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Vice President
Controller, Energy                   Mark L. Palmquist   5500 Cenex Drive      
Inver Grove
Heights, MN 55077   Executive Vice President/COO Ag Business and Processing    
              Stefano Rettore   Avenida Santo Amaro 48,
3rd Floor Vila Nova
Conceicao       Sao Paulo, Brazil
04506-000   Senior Vice President,
South America                   Manuel San Miguel   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Vice President Finance and Business Planning                
  Claudio Scarrozza   Av. Des Morgines 12 1213 Petit-Lancy       Geneva,
Switzerland   Senior Vice President,
Europe                   Cheryl K. Schmura   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Vice President
Crop Nutrients                   Linda S. Tank   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Vice President
Marketing &
Communications                   Melodie Thostenson   5500 Cenex Drive      
Inver Grove
Heights, MN 55077   Vice President
Administration &
Accounting                   Thomas L. Traub   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Vice President
Human Resources                   Dennis Wendland   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Senior Vice President
Oilseed Processing                   Brad Wiggins   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Vice President
Insurance Risk
Management                   Kevin Williams   5500 Cenex Drive       Inver Grove
Heights, MN 55077   Senior Vice President
Energy Sales &
Transportation                   Lisa A. Zell   5500 Cenex Drive       Inver
Grove
Heights, MN 55077   Senior Vice President and General Counsel                  
Robert Zimmerman   216 - 16 St. Mall   Suite 950   Denver, CO 80202   Vice
President
Raw Material Supply                  

SCHEDULE 5.5
FINANCIAL STATEMENTS



1.   Consolidated Balance Sheets, Income Statement, and Statements of Operations
and Cash Flows for 8-months ended April 30, 2011.



2.   Capital Expenditures and Corporate Expense Summary for 8-months ended
April 30, 2011.



3.   Operating Statements for Energy, Ag Business, and Corporate and Other
Segments for 8-months ended April 30, 2011.

SCHEDULE 5.6
RESTRICTIONS ON DEBT



  1.   $225,000,000 6.81% Series A Notes due June 19, 2013 issued pursuant to
Note Agreement dated as of June 19, 1998 among the Company and each of the
investors listed on the Purchase Schedule attached thereto.



  2.   $115,000,000 4.96% Series D Senior Notes due October 18, 2012 and
$60,000,000 5.60% Series E Senior Notes due October 18, 2017, issued pursuant to
Note Purchase Agreement dated as of October 18, 2002 among the Company and each
of the investors listed on the Purchase Schedule attached thereto.



  3.   $125,000,000 5.25% Series H Senior Notes due September 21, 2014, issued
pursuant to Note Purchase Agreement dated as of September 21, 2004 among the
Company and each of the investors listed on the Purchase Schedule attached
thereto.



  4.   $400,000,000 6.18% Series I Senior Notes dated October 4, 2007 due
October 4, 2017, issued pursuant to Note Purchase Agreement dated as of
October 4, 2007 among the Company and each of the investors listed on the
Purchase Schedule attached thereto.



  5.   $50,000,000 5.78% Series J Notes dated February 8, 2008 due February 8,
2018 issued pursuant to Note Purchase and Private Shelf Agreement dated as of
April 13, 2004 among the Company and The Prudential Insurance Company and
certain affiliates thereof (the “Shelf Agreement”) and $150,000,000 Private
Shelf Facility established thereunder, including all amendments thereto.



  6.   $100,000,000 4.00% Series K Notes dated November 23, 2010 due
November 23, 2020 issued pursuant to the Shelf Agreement.



  7.   Credit Agreement ($150,000,000 Term Loan) dated as of December 12, 2007
by and between CoBank, ACB, et al. and CHS Inc., including all Amendments
thereto.



  8.   2010 Credit Agreement ($900,000,000 Revolving Loan), dated as of June 2,
2010, by and between CoBank, ACB, the Syndication Parties party thereto, and CHS
Inc.



  9.   2010 364-Day Credit Agreement ($1,300,000,000 Revolving Loan) dated as of
November 23, 2010 by and between CoBank, ACB, the Syndication Parties party
thereto, and CHS Inc.



  10.   Revolving Loan Agreement ($120,000,000 Revolving Loan) dated as of
November 30, 2010 between CHS Inc. and European Bank for Reconstruction and
Development.



  11.   Term Loan Agreement ($32,642,400 Term Loan) dated as of January 5, 2011
between CHS Inc. and European Bank for Reconstruction and Development.

SCHEDULE 5.12
INTELLECTUAL PROPERTY

None.

SCHEDULE 5.16
EXISTING DEBT > $10 million

CHS Inc. & Subsidiaries

                  Short-term Notes                
 
          (represents commitment - actual drawn was $190,000,000 on
CHS 5 yr Revolver
    900,000,000       5/31/11 )
 
          (represents commitment - actual drawn was $340,000,000 on
CHS 364-day Revolver
    1,300,000,000       5/31/11 )
 
          (represents commitment - actual drawn was $40,000,000 on
CHS Sumitomo Revolver
    40,000,000       5/31/11 )
CHS 3 yr Revolver (EBRD)
    40,000,000     (represents commitment - actual drawn was -0- )
 
          ($125,000,000 commitment reduces availability of 5 yr
Commercial Paper
    0     revolver - actual drawn was -0- on 5/31/11)
NCRA’s Revolver
    15,000,000     (represents commitment - actual drawn was -0- on 5/31/11 )
Trade Finance — Geneva
    34,598,847     (uncommitted - represents drawn balance on 5/31/11)
Trade Finance — Brazil
    0     (uncommitted - no drawn balance as of 4/30/11)
Trade Finance — CN
    18,242,906     (uncommitted - represents drawn balance as of 6/3/11)
 
    2,347,841,753          
 
               
Private Placements
               
 
               
Private Placement series A- jun ‘98
    112,500,000          
Private Placement series D&E- oct ’02
    86,538,461          
Private Placement series H- sept ‘04
    100,000,000          
Private Placement series I- oct ‘07
    400,000,000          
Prudential PP series J- feb ‘08
    50,000,000          
Prudential PP series K- nov ‘10
    100,000,000          
 
               
 
               
 
    849,038,461          
 
               
Farm Credit Banks - 10 yr Term
    150,000,000          
 
               
European Bank for Rec & Dev — Term
    31,882,475          
 
               
Guarantee for ACG Trade joint venture
    15,000,000     (exposure on 5/31/11 was -0- no drawn balance)
Guarantee for Temco joint venture
    60,000,000     (exposure on 5/31/11 was -0- no drawn balance)
Guarantee for Cofina Financial -
    20,500,000     (exposure on 5/31/11 was $19,185,031)
loans sold to other lenders-
               
(not part of commercial paper progam)
               
Consolidated Total
  3,378,762,689        
 
               

EXHIBIT 1.1(a)
[FORM OF SERIES L SENIOR NOTE]

CHS INC.

4.08% SERIES L SENIOR NOTE DUE JUNE 9, 2019

      No. RL-[      ]
$[      ]  
[Date]
PPN: [      ]

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [      ], or registered assigns, the principal sum of
[      ] DOLLARS ($[      ]) (or so much thereof as shall not have been prepaid)
on June 9, 2019, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.08% per
annum from the date hereof, payable semiannually, on the 9th day of June and
December in each year, commencing with the June or December next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.08% or (ii) 2% over the rate of interest publicly
announced by The Bank of New York from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 4.08% Series L Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement, dated as of
June 9, 2011 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (a) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

CHS INC.

By:
Name:
Title:


EXHIBIT 1.1(b)
[FORM OF SERIES M SENIOR NOTE]

CHS INC.

4.52% SERIES M SENIOR NOTE DUE JUNE 9, 2021

      No. RM-[      ]
$[      ]  
[Date]
PPN: [      ]

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [      ], or registered assigns, the principal sum of
[      ] DOLLARS ($[      ]) (or so much thereof as shall not have been prepaid)
on June 9, 2021, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.52% per
annum from the date hereof, payable semiannually, on the 9th day of June and
December in each year, commencing with the June or December next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.52% or (ii) 2% over the rate of interest publicly
announced by The Bank of New York from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 4.52% Series M Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement, dated as of
June 9, 2011 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (a) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

CHS INC.

By:
Name:
Title:


EXHIBIT 1.1(c)
[FORM OF SERIES N SENIOR NOTE]

CHS INC.

4.67% SERIES N SENIOR NOTE DUE JUNE 9, 2023

      No. RN-[      ]
$[      ]  
[Date]
PPN: [      ]

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [      ], or registered assigns, the principal sum of
[      ] DOLLARS ($[      ]) (or so much thereof as shall not have been prepaid)
on June 9, 2023, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.67% per
annum from the date hereof, payable semiannually, on the 9th day of June and
December in each year, commencing with the June or December next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.67% or (ii) 2% over the rate of interest publicly
announced by The Bank of New York from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 4.67% Series N Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement, dated as of
June 9, 2011 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (a) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

CHS INC.

By:
Name:
Title:


EXHIBIT 1.1(d)
[FORM OF SERIES O SENIOR NOTE]

CHS INC.

4.82% SERIES O SENIOR NOTE DUE JUNE 9, 2026

      No. RO-[      ]
$[      ]  
[Date]
PPN: [      ]

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [      ], or registered assigns, the principal sum of
[      ] DOLLARS ($[      ]) (or so much thereof as shall not have been prepaid)
on June 9, 2026, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.82% per
annum from the date hereof, payable semiannually, on the 9th day of June and
December in each year, commencing with the June or December next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.82% or (ii) 2% over the rate of interest publicly
announced by The Bank of New York from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of 4.82% Series O Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement, dated as of
June 9, 2011 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (a) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

CHS INC.

By:
Name:
Title:


FORM OF SUPPLEMENT
CHS INC.

[ ] SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT

Dated as of [_________], 20[__]

Re: $[__________] [___]% Series [ ] Senior Notes
due

CHS INC.
5500 Cenex Drive
Inver Grove Heights, MN 55077

[ ] SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT
DATED AS OF [_________], 2011

Dated as of [ ]

TO EACH OF THE PURCHASERS LISTED
IN THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

This [Number] Supplement to Master Note Purchase Agreement (the “[ ] Supplement”
or “this Agreement”) is among CHS Inc., a nonstock agricultural cooperative
corporation organized under the laws of the State of Minnesota (the “Company”),
and the institutional investor[s] named on the attached Schedule A (the
“Purchaser[s]”).

Reference is hereby made to the Master Note Purchase Agreement dated as of
[      ], 2011 (the “Note Purchase Agreement”) among the Company and the
purchasers listed on Schedule A thereto. Capitalized terms not otherwise defined
herein shall have the meanings ascribed in the Note Purchase Agreement.
Reference is further made to Section 1.2 of the Note Purchase Agreement, which
provides that each series of Additional Notes will be issued pursuant to a
Supplement.

The Company agrees with the Purchaser[s] as follows:

1. Authorization of the New Series of Additional Notes. The Company has
authorized the issue and sale of $[ ] aggregate principal amount of Notes to be
designated as its [ ]% Series [ ] Senior Notes due [ ], [ ] (the “Series [ ]
Notes”). The Series [ ] Notes, together with the 2011 Notes [and the Series [ ]
Notes] heretofore issued pursuant to the Note Purchase Agreement and each series
of Additional Notes that may from time to time hereafter be issued pursuant to
the provisions of Section 1.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series [ ] Notes shall be substantially in the form set out in Exhibit 1 to
this [ ] Supplement, with such changes therefrom, if any, as may be approved by
the Purchaser[s] and the Company.

2. Sale and Purchase of Series [ ] Notes. Subject to the terms and conditions
herein and in the Note Purchase Agreement, the Company will issue and sell to
each Purchaser and each Purchaser will purchase from the Company, at the [ ]
Supplemental Closing provided for in Section 3, Series [ ] Notes in the
principal amount specified opposite such Purchaser’s name in the attached
Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of the Purchasers are several and not joint obligations and each
Purchaser shall have no liability to any Person for the performance or
non-performance by any other Purchaser hereunder.

3. Closing. The sale and purchase of the Series [ ] Notes to be purchased by the
Purchasers shall occur at the offices of [ ] at 9:00 a.m., [ ] time, at a
closing (the “[ ] Supplemental Closing”) on [ ], [ ] or on such other Business
Day thereafter on or prior to [ ], [ ] as may be agreed upon by the Company and
the Purchasers. At the [ ] Supplemental Closing, the Company will deliver to
each Purchaser the Series [ ] Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Series [ ] Notes in
denominations of at least $500,000 as such Purchaser may request) dated the date
of the [ ] Supplemental Closing and registered in such Purchaser’s name (or in
the name of its nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [      ] at [Name and Address of Bank], ABA No. [ ].
If at the [ ] Supplemental Closing the Company fails to tender such Series [ ]
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

4. Conditions to [ ] Supplemental Closing. Each Purchaser’s obligation to
purchase and pay for the Series [ ] Notes to be sold to such Purchaser at the [
] Supplemental Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the [ ] Supplemental Closing, of the
following conditions:

(a) [Representations and Warranties.

Each of the representations and warranties of the Company set forth in Schedule
4 attached hereto shall be correct when made and as of the date of the [ ]
Supplemental Closing.]

[Insert here additional conditions to [ ] Supplemental Closing]

5. [Insert here special payment provisions for Series [ ] Notes including
prepayment provisions].

(a) [Required Prepayments] [Maturity].

[As provided therein, the entire unpaid principal balance of the Series [ ]
Notes shall be due and payable on the stated maturity date thereof.]

[On [      ], 20[      ] and on each [      ] thereafter to and including
[      ], 20[      ]the Company will prepay $[      ] principal amount (or such
lesser principal amount as shall then be outstanding) of the Series [ ] Notes at
par and without payment of the Make-Whole Amount or any premium, provided that
upon any partial prepayment of the Series [ ] Notes pursuant to Section 8.3 of
the Note Purchase Agreement, the principal amount of each required prepayment of
the Series [ ] Notes becoming due under this Section [ ] on and after the date
of such prepayment shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Series [ ] Notes is reduced as a result of such
prepayment.]

6. Representations of the Purchasers. Each Purchaser represents and warrants
that the representations and warranties set forth in Section 6 of the Note
Purchase Agreement are true and correct on the date hereof with respect to the
purchase of the Series [ ] Notes by such Purchaser.

7. Applicability of Note Purchase Agreement. Except for those terms and
provisions set forth on Schedule 7 attached hereto the Company and each
Purchaser agree to be bound by and comply with the terms and provisions of the
Note Purchase Agreement as fully and completely as if such Purchaser were an
original signatory to the Note Purchase Agreement.

8. References. All references in the Note Purchase Agreement and all other
instruments, documents and agreements relating thereto, or entered into in
connection therewith, shall be deemed to refer to the Note Purchase Agreement,
as supplemented by this [ ] Supplement.

9. Notices. All notices and communications provided to any Purchasers under this
[ ] Supplement or the Note Purchase Agreement shall be in writing and sent in
the manner specified in Section 18 of the Note Purchase Agreement to such
Purchaser or its nominee (as applicable) at the address specified for such
communications in Schedule A to this [ ] Supplement, or at such other address as
such Purchaser or its nominee shall have specified to the Company in writing.

10. Governing Law. This [ ] Supplement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

11. Additional Provisions.

[Here insert any additional provisions].

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

Very truly yours,

CHS INC.

By:
Name:
Title:


The foregoing is agreed to as of the date thereof.

[ADD PURCHASER SIGNATURE BLOCKS]

[CONFIRMATION

Each of the undersigned acknowledges receipt of the foregoing [ ] Supplement to
Master Note Purchase Agreement dated as of [      ], 2011 and confirms the
continuing validity and enforceability against such undersigned of the Guaranty
to which such undersigned is a party.]1



[ADD SIGNATURE BLOCKS FOR EACH GUARANTOR]

Schedule A
INFORMATION RELATING TO PURCHASERS

      Name and Address of Purchaser  
Principal Amount of Series [ ] Notes to be
Purchased
   
 

Register Notes in name of.

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, premium, or interest

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

(2) All notices of payments and written confirmations of such wire transfers:

(3) Original notes delivered to:

(4) All other communications:

(5) Tax ID No.

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Purchaser that, except as
hereinafter set forth in this Schedule 4, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct in all material respects as of the date hereof with respect to the
Series [ ] Notes with the same force and effect as if each reference to “2011
Notes” set forth therein was modified to refer to the “Series [ ] Notes” and
each reference to “this Agreement” therein was modified to refer to the Note
Purchase Agreement as supplemented by the [ ] Supplement. The Section references
hereinafter set forth correspond to the similar sections of the Note Purchase
Agreement that are supplemented hereby:

[Add any additional Sections as appropriate at the time the Series [ ] Notes are
issued and any exceptions to the representations and warranties]

FORM OF SERIES [ ] NOTE

EXHIBIT 4.4(a)
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY

June 9, 2011

Each of the Purchasers identified on Schedule 1 hereto



      Re: CHS Inc. Master Note Purchase Agreement

Ladies and Gentlemen:

We have acted as special counsel to CHS Inc., a cooperative corporation formed
under the laws of the State of Minnesota (the “Company”), in connection with the
documents listed on Schedule 2 attached hereto (the “Transaction Documents”).
This opinion is being delivered to each of the purchasers identified on
Schedule 1 hereto (each, a “Purchaser” and collectively, the “Purchasers”) at
the request of the Company pursuant to Section 4.4(b) of the Note Purchase
Agreement (as defined on Schedule 2 hereto). Capitalized terms defined in this
opinion and in the schedules and exhibits hereto are used herein and therein as
so defined. Capitalized terms used in this opinion and in the schedules and
exhibits hereto that are not defined herein or therein shall have the meanings
given such terms in the Note Purchase Agreement.

In connection with this opinion, we have examined the Transaction Documents and
the following documents:



  (i)   a copy of the articles of incorporation of the Company certified as of
June 7, 2011 as a true copy by the Minnesota Secretary of State, and a copy of
the bylaws of the Company certified as of June 9, 2011 as a true copy by the
Secretary of the Company (collectively, the “Constituent Documents”);



  (ii)   a certificate of good standing concerning the Company from the
Minnesota Secretary of State issued June 7, 2011 (the “Good Standing
Certificate”); and



  (iii)   a certificate of an officer of the Company certifying as to a copy of
resolutions of the Board of Directors of the Company adopted May 4, 2011,
incumbency with respect to officers of the Company, and certain other matters.

We have also examined such other documents, and have reviewed such questions of
law, as we have considered necessary and appropriate for the purposes of this
opinion. In addition, as to questions of fact material to the opinions
hereinafter expressed, we have, when relevant facts were not independently
established by us, relied upon certificates of officers of the Company and of
public officials and the Offeree Letter attached hereto as Annex A, and we have
assumed that all such facts are true and correct as of the date of this opinion.
We have not independently examined the records of any court or public office in
any jurisdiction (other than as specifically identified in items (i) and
(ii) above), and our opinion is subject to matters which examination of such
records would reveal. Without limiting the generality of the foregoing, we have
relied, as to factual matters, upon certificates of officers of the Company
referenced in items (i) and (iii) above and the representations contained
therein, and we have assumed that all such representations are true and correct
as of the date of this opinion.

Our opinions expressed below as to certain factual matters are qualified as
being limited “to our actual knowledge” or by other words to the same or similar
effect. Such words, as used herein, mean that prior to or during the course of
this firm’s representation of the Company in connection with the specific
transactions contemplated by the Transaction Documents, no contrary information
came to the attention of David Swanson, Steven Khadavi or Harriet Bildsten, the
attorneys in our firm who have represented the Company in connection with the
transactions contemplated by the Transaction Documents and the preparation of
this opinion. Our opinions in clause (i) of Paragraph 3 and Paragraph 4 below
are limited to (x) our actual knowledge, if any, of the specifically regulated
business activities and properties of the Company based solely upon an officer’s
certificate in respect of such matters and without any independent investigation
or verification on our part and (y) laws and regulations normally applicable to
transactions of the type contemplated in the Transaction Documents and do not
extend to licenses, permits and approvals necessary for the conduct of the
Company’s business. In rendering such opinions, we have not conducted any
independent investigation of the Company or consulted with other attorneys in
our firm with respect to the matters covered thereby. No inference as to our
knowledge with respect to the factual matters upon which we have so qualified
our opinions should be drawn from the fact of our representation of the Company.

In rendering the opinions expressed below, we have assumed, without
verification, that:



  (A)   Each of the parties to the Transaction Documents, other than the
Company, is organized, validly existing and in good standing in its respective
state of organization.



  (B)   Each of the parties to the Transaction Documents, other than the
Company, has the full corporate or similar power and authority to enter into and
perform its respective obligations described in the Transaction Documents.



  (C)   Each of the Transaction Documents has been executed and delivered by the
appropriate parties, other than the Company, and all necessary steps have been
taken to authorize the execution, delivery and performance by such parties
(other than the Company) of the Transaction Documents.



  (D)   The representations and warranties of each of the parties contained in
the Transaction Documents with respect to factual matters are true and correct
as of the date of this opinion and all other statements of fact contained in the
Transaction Documents are true, but no statements as to law or conclusions of
law in the Transaction Documents which are expressly addressed by this opinion
are assumed to be true.



  (E)   All signatures on the Transaction Documents are genuine, all documents
submitted to us as originals, if any, are authentic and all copies submitted to
us conform to original documents which are themselves authentic original
documents.



  (F)   Each Transaction Document constitutes the valid, binding and enforceable
obligations of each of the parties thereto, other than the Company, and each of
the parties thereto, other than the Company, has the legal capacity to enter
into and be bound by such Transaction Document.



  (G)   All natural persons executing and delivering the Transaction Documents
have the legal capacity for all purposes relevant hereto to do so.



  (H)   The execution and delivery of the Transaction Documents, the performance
and consummation of the transactions described therein or contemplated thereby,
and compliance with the terms and observance of the conditions thereof will not
conflict with, result in a breach or violation of, constitute a default under,
or violate any of the terms, provisions or conditions of (i) the articles of
incorporation or other similar constitution document of any party thereto, other
than the Company, or (ii) any material indenture, mortgage, deed of trust,
lease, document, agreement or other instrument to which any party thereto,
including the Company, or by which any of them or their properties are bound,
including, without limitation, the documents, agreements and other instruments
relating to any material financing transaction to which any party thereto is a
party, including the Company (other than, to the extent covered by our opinions
in paragraph 3 below, the agreements and instruments of the Company set forth on
Schedule 3 hereto).



  (I)   All conditions precedent to the effectiveness of the Transaction
Documents have been satisfied or waived.

Based upon the foregoing and upon such investigation as we have deemed
necessary, and subject to the qualifications set forth below, we are of the
opinion that:

1. Based solely on the Good Standing Certificate, the Company is a cooperative
corporation that is validly existing and in good standing under the laws of the
State of Minnesota.

2. The Company has the corporate power to execute, deliver and perform each of
the Transaction Documents executed by it, and has taken all requisite corporate
action to authorize the execution, delivery and performance of each of the
Transaction Documents executed by it. Each of the Transaction Documents has been
duly executed and delivered by the Company.

3. The execution, delivery and performance of the Transaction Documents by the
Company do not and will not (i) violate or cause a breach of any statute of the
United States or the States of Minnesota or New York, or any rule or regulation
of any governmental authority or regulatory body of the United States or the
States of Minnesota or New York (including without limitation, Regulations T, U
or X of the Board of Governors of the Federal Reserve System) or (ii) violate or
cause a breach of, or constitute a default under, (A) any provision of the
Constituent Documents or (B) the agreements and instruments of the Company set
forth on Schedule 3 hereto (other than violations of any financial covenant,
financial test or any other provision requiring calculations or applications of
formulas to determine compliance contained in such agreements and instruments,
as to which we give no opinion).

4. No consent, approval, authorization of, or registration or filing with, any
State of Minnesota or New York or federal governmental authority is required to
be obtained or made by the Company to make valid and legally binding the
execution, delivery and performance by the Company of its agreements under any
Transaction Document to which the Company is a party, except such as have been
obtained or made.

5. Each of the Transaction Documents executed by the Company constitutes the
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with its terms.

6. Assuming the representations made by the Company and the Purchasers set forth
in the Note Purchase Agreement are true and correct, and subject to the
compliance of the Company and the Purchasers with applicable securities laws and
regulations, the offer, sale, issuance and delivery of the Notes to the
Purchasers, in the manner contemplated by the Note Purchase Agreement, is exempt
from the registration requirements of the Securities Act of 1933.

7. The Company is not required to register as an “investment company” under the
Investment Company Act of 1940, as amended.

8. It was not necessary in connection with the offering, sale and delivery of
the Notes purchased by the Purchasers at the Closing, under the circumstances
contemplated by the Note Purchase Agreement, to qualify an indenture in respect
of the Notes under the Trust Indenture Act of 1939, as amended.

SCOPE OF OPINION

Our opinions set forth above are further subject to the following additional
qualifications:

(a) Our opinions expressed above are limited to the laws of the States of
Minnesota and New York and the federal laws of the United States of America. We
assume no responsibility as to the applicability to this transaction, or the
effect thereon, of the laws of any other jurisdiction.

(b) Our opinions are subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent transfer, statutes of
limitation, or other similar laws and judicial decisions affecting or relating
to the rights of creditors generally, and are further subject to the effect of
general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, estoppel, election of
remedies and other similar doctrines affecting the enforcement of agreements
generally (regardless of whether enforcement is considered in a proceeding at
law or in equity). In addition, the availability of specific performance,
injunctive relief, the appointment of a receiver, marshalling of assets, stay or
other equitable remedies is subject to the discretion of the tribunal before
which any proceeding therefor may be brought, unless such discretion is limited
by an applicable statute.

(c) Our opinions are further subject to other laws and judicial decisions
affecting the rights of creditors and secured creditors generally, including,
without limitation, that the enforceability of the remedies, covenants or other
provisions of the Transaction Documents and the availability of equitable
remedies may be limited where the enforcement of specific rights under a
Transaction Document may require a judgment or decree of a court of competent
jurisdiction after prior notice to the Company and an opportunity for the
Company to be heard by an appropriate tribunal.

(d) We express no opinion as to the enforceability of provisions of any
Transaction Document to the extent it contains:

(i) choice of law or forum selection provisions, or any provision which purports
to confer jurisdiction upon any court or other tribunal;

(ii) waivers by the Company of any statutory or constitutional rights, defenses
or remedies, or the right to recover certain types of damages, or the right to
impose counterclaims, or of statutes of limitation or the tolling thereof;

(iii) cumulative remedies to the extent such cumulative remedies purport to
compensate, or would have the effect of compensating, the party entitled to the
benefits thereof in an amount in excess of the actual loss suffered by such
party;

(iv) provisions requiring the Company to pay any default interest rate, early
termination fee or other form of liquidated damages, if the payment of such
interest rate, fee or damages may be construed as unreasonable in relation to
actual damages or disproportionate to actual damages suffered by the Purchaser
as a result of such prepayment, default or termination;

(v) provisions requiring the Company to pay a prepayment premium upon payment in
full of the indebtedness after an acceleration thereof for default or in
connection with the payment of any amount due in redemption;

(vi) provisions to the effect that the terms of any document may not be waived
or modified orally or by course of conduct;

(vii) provisions which purport to establish evidentiary standards;

(viii) provisions which purport to grant powers of attorney to any Person;

(ix) provisions which excuse any Person or entity from liability for, or require
any Person or entity to indemnify any other Person or entity against, the
indemnified Person’s or entity’s negligence or willful misconduct, or any other
indemnification agreement which may be contrary to public policy.

(e) Except as set forth in Paragraphs 3, 4 and 6, we express no opinion as to
compliance or the effect of noncompliance by the Company with any state or
federal laws or regulations applicable to the Company in connection with the
transactions described in the Transaction Documents.

(f) We express no opinion as to compliance or the effect of noncompliance by the
Purchasers with any state or federal laws or regulations applicable to the
Purchasers in connection with the transactions described in the Transaction
Documents.

(g) In rendering our opinion in Paragraph 4, we are only opining as to consents,
approvals, authorizations, registrations, declarations and filings necessary for
the Company to execute, deliver and perform its obligations under the
Transaction Documents, and we express no opinion with respect to any consent,
approval, authorization from, or any registration, declaration or filing with,
any governmental authority or agency required generally in connection with the
day-to-day business or operations of the Company.

(h) We express no opinion regarding any federal securities laws (except as set
forth in Paragraph 6), or the securities or “Blue Sky” laws of any state.

65

This opinion is solely for the benefit of the Purchasers (and successors and
assigns permitted under the terms of the Note Purchase Agreement) in connection
with the transaction described in this letter, may not be relied upon for any
other purpose, and may not be relied upon or used by, nor may copies hereof be
delivered to, any other person or entity without our prior written consent;
except that this opinion may be disclosed to, but not relied upon by, the
National Association of Insurance Commissioners. No use of or reliance on this
opinion by any party, including, without limitation, the Purchasers, shall
establish or imply an attorney-client relationship between such party and this
firm with respect to the Transaction Documents or the transactions contemplated
by the Transaction Documents, and such party by using or relying on our opinion
disclaims any such attorney-client relationship with respect to the Transaction
Documents or the transactions contemplated by the Transaction Documents for any
purpose without our prior written approval. We disclaim any obligation to update
this opinion letter for events occurring or coming to our attention, or any
changes in the law taking effect, after the date hereof.



      Very truly yours,

      DPS/SK
Attachments:  

Schedule 1 – Purchasers
Schedule 2 – Transaction Documents
Schedule 3 – Agreements and Instruments
Annex A – Offeree Letter

Schedule 1
Opinion of Dorsey & Whitney LLP
June 9, 2011

Purchasers

The Variable Annuity Life Insurance Company
c/o AIG Asset Management
2929 Allen Parkway
Houston, Texas 77019

New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account (BOLI 30C)

c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account (BOLI 3-2)

c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202

The Northwestern Mutual Life Insurance Company for

its Group Annuity Separate Account

720 East Wisconsin Avenue
Milwaukee, WI 53202

Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115

C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115

MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115

Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street
Des Moines, IA 50309

Royal Neighbors of America
c/o Aviva Investors North America, Inc.
215 10th Street
Des Moines, IA 50309

Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
55 Greens Farms Road
Westport, Connecticut 06881

Unum Life Insurance Company of America
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402

Provident Life and Accident Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402

Provident Life and Casualty Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402

Hartford Life Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, CT 06105

Hartford Life and Annuity Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, CT 06105

Physicians Life Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, CT 06105

USAA Life Insurance Company
9800 Fredericksburg Road
San Antonio, TX 78288

Casualty Insurance Company
9800 Fredericksburg Road
San Antonio, TX 78288

Catastrophe Reinsurance Company
9800 Fredericksburg Road
San Antonio, TX 78288

American Fidelity Assurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    American-Amicable Life Insurance Company of Texas

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Vantis Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    Occidental Life Insurance Company of North Carolina

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    American Republic Insurance Company

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    Trustmark Insurance Company

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    GuideOne Specialty Mutual Insurance Company

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    GuideOne Property & Casualty Insurance Company

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Catholic United Financial
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Industrial Alliance Pacific Insurance and Financial Services, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    MTL Insurance Company

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    Fort Dearborn Life Insurance Company

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101



    New Era Life Insurance

c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111

Phoenix Life Insurance Company
One American Row
Hartford, CT 06102

PHL Variable Life Insurance Company
One American Row
Hartford, CT 06102

Modern Woodmen of America
1701 1st Ave
Rock Island, IL  61201

The Phoenix Insurance Company
c/o The Travelers Companies, Inc.
385 Washington St.
St. Paul, MN 55102

Travelers Casualty and Surety Company of America
c/o The Travelers Companies, Inc.
385 Washington St.
St. Paul, MN 55102

Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604

The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242

Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508

The Union Central Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

Ameritas Life Insurance Corp. – Closed Block
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

Acacia Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

ING Life Insurance and Annuity Company

c/o ING Investment Management LLC

5780 Powers Ferry Road NW
Atlanta, GA 30327

ING USA Annuity and Life Insurance Company

c/o ING Investment Management LLC

5780 Powers Ferry Road NW
Atlanta, GA 30327

ReliaStar Life Insurance Company

c/o ING Investment Management LLC

5780 Powers Ferry Road NW
Atlanta, GA 30327

Schedule 2
Opinion of Dorsey & Whitney LLP
June 9, 2011

Transaction Documents



1.   Master Note Purchase Agreement dated as of June 9, 2011, among CHS Inc. and
each of the purchasers party thereto (“Note Purchase Agreement”).



2.   The following 4.08% Series L Senior Notes due June 9, 2019, issued by the
Company and described below (the “Series L Notes”):

                  Notes   Purchaser   Aggregate Amount (RL-1 through RL-21)    
        RL-1  
New York Life Insurance Company
  $ 27,500,000          
 
        RL-2  
New York Life Insurance and Annuity
  $ 38,500,000          
Corporation
               
 
        RL-3  
New York Life Insurance and Annuity
  $ 3,000,000          
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30C)
               
 
        RL-4  
New York Life Insurance and Annuity
  $ 1,000,000          
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 3-2)
               
 
        RL-5  
Aviva Life and Annuity Company
  $ 8,000,000          
 
        RL-6  
Hartford Life Insurance Company
  $ 5,000,000          
 
        RL-7  
Hartford Life Insurance Company
  $ 5,000,000          
 
        RL-8  
Hartford Life Insurance Company
  $ 5,000,000          
 
        RL-9  
Hartford Life Insurance Company
  $ 2,000,000          
 
        RL-10  
Hartford Life and Annuity Insurance
  $ 5,000,000          
Company
               
 
        RL-11  
Hartford Life and Annuity Insurance
  $ 1,000,000          
Company
               
 
        RL-12  
Physicians Life Insurance Company
  $ 500,000          
 
        RL-13  
Physicians Life Insurance Company
  $ 500,000          
 
        RL-14  
USAA Life Insurance Company
  $ 12,000,000          
 
        RL-15  
Casualty Insurance Company
  $ 5,000,000          
 
        RL-16  
Catastrophe Reinsurance Company
  $ 3,000,000          
 
        RL-17  
American Republic Insurance Company
  $ 1,300,000          
 
        RL-18  
Blue Cross and Blue Shield of
  $ 900,000          
Florida, Inc.
               
 
        RL-19  
GuideOne Specialty Mutual Insurance
  $ 900,000          
Company
               
 
        RL-20  
GuideOne Property & Casualty
  $ 900,000          
Insurance Company
               
 
        RL-21  
The Phoenix Insurance Company
  $ 4,000,000          
 
       



3.   The following 4.52% Series M Senior Notes due June 9, 2021, issued by the
Company and described below (the “Series M Notes”):

                  Notes   Purchaser   Aggregate Amount (RM-1 through RM-28)    
        RM-1  
The Variable Annuity Life
  $ 70,000,000          
Insurance Company
               
 
        RM-2  
The Northwestern Mutual Life
  $ 24,000,000          
Insurance Company
               
 
        RM-3  
The Northwestern Mutual Life
  $ 1,000,000          
Insurance Company for its Group Annuity Separate Account
               
 
        RM-4  
Massachusetts Mutual Life
  $ 17,800,000          
Insurance Company
               
 
        RM-5  
C.M. Life Insurance Company
  $ 1,500,000          
 
        RM-6  
MassMutual Asia Limited
  $ 700,000          
 
        RM-7  
Vantis Life Insurance Company
  $ 1,500,000          
 
        RM-8  
Catholic United Financial
  $ 750,000          
 
        RM-9  
Industrial Alliance Pacific
  $ 750,000          
Insurance and Financial Services, Inc.
               
 
        RM-10  
Fort Dearborn Life Insurance
  $ 500,000          
Company
               
 
        RM-11  
Fort Dearborn Life Insurance
  $ 500,000          
Company
               
 
        RM-12  
Fort Dearborn Life Insurance
  $ 500,000          
Company
               
 
        RM-13  
Fort Dearborn Life Insurance
  $ 500,000          
Company
               
 
        RM-14  
Fort Dearborn Life Insurance
  $ 500,000          
Company
               
 
        RM-15  
New Era Life Insurance
  $ 500,000          
 
        RM-16  
Great-West Life & Annuity
  $ 3,500,000          
Insurance Company
               
 
        RM-17  
Great-West Life & Annuity
  $ 500,000          
Insurance Company
               
 
        RM-18  
Modern Woodmen of America
  $ 6,000,000          
 
        RM-19  
Travelers Casualty and Surety
  $ 4,000,000          
Company of America
               
 
        RM-20  
Life Insurance Company of the
  $ 7,000,000          
Southwest
               
 
        RM-21  
The Ohio National Life Insurance
  $ 3,000,000          
Company
               
 
        RM-22  
Montgomery Re, Inc.
  $ 1,000,000          
 
        RM-23  
The Union Central Life Insurance
  $ 2,000,000          
Company
               
 
        RM-24  
Ameritas Life Insurance Corp. -
  $ 1,000,000          
Closed Block
               
 
        RM-25  
Acacia Life Insurance Company
  $ 1,000,000          
 
        RM-26  
ING Life Insurance and Annuity
  $ 2,500,000          
Company
               
 
        RM-27  
ING USA Annuity and Life
  $ 3,200,000          
Insurance Company
               
 
        RM-28  
Reliastar Life Insurance Company
  $ 4,300,000          
 
       



4.   The following 4.67% Series N Senior Notes due June 9, 2023, issued by the
Company and described below (the “Series N Notes”):

                  Notes   Purchaser   Aggregate Amount (RN-1 through RN-18)    
        RN-1  
The Northwestern Mutual Life
  $ 21,000,000          
Insurance Company
               
 
        RN-2  
Massachusetts Mutual Life Insurance
  $ 19,500,000          
Company
               
 
        RN-3  
C.M. Life Insurance Company
  $ 1,700,000          
 
        RN-4  
MassMutual Asia Limited
  $ 800,000          
 
        RN-5  
Aviva Life and Annuity Company
  $ 12,000,000          
 
        RN-6  
Allianz Life Insurance Company of
  $ 17,000,000          
North America
               
 
        RN-7  
Trustmark Insurance Company
  $ 1,000,000          
 
        RN-8  
MTL Insurance Company
  $ 500,000          
 
        RN-9  
Great-West Life & Annuity Insurance
  $ 10,000,000          
Company
               
 
        RN-10  
Phoenix Life Insurance Company
  $ 4,000,000          
 
        RN-11  
Modern Woodmen of America
  $ 3,000,000          
 
        RN-12  
Montgomery Re, Inc.
  $ 2,500,000          
 
        RN-13  
Assurity Life Insurance Company
  $ 2,000,000          
 
        RN-14  
The Union Central Life Insurance
  $ 2,000,000          
Company
               
 
        RN-15  
Ameritas Life Insurance Corp.
  $ 1,000,000          
 
        RN-16  
ING Life Insurance and Annuity Company
  $ 7,900,000          
 
        RN-17  
ING USA Annuity and Life Insurance
  $ 10,100,000          
Company
               
 
        RN-18  
Reliastar Life Insurance Company
  $ 14,000,000          
 
       



5.   The following 4.82% Series O Senior Notes due June 9, 2026, issued by the
Company and described below (the “Series O Notes” and collectively with the
Series L Notes, the Series M Notes and the Series N Notes, the “Notes”):

                  Notes   Purchaser   Aggregate Amount (RO-1 through RO-11)    
        RO-1  
Aviva Life and Annuity Company
  $ 17,000,000          
 
        RO-2  
Royal Neighbors of America
  $ 3,000,000          
 
        RO-3  
Allianz Life Insurance Company of
  $ 20,000,000          
North America
               
 
        RO-4  
Unum Life Insurance Company of America
  $ 10,000,000          
 
        RO-5  
Provident Life and Accident Insurance
  $ 10,000,000          
Company
               
 
        RO-6  
Provident Life and Casualty Insurance
  $ 10,000,000          
Company
               
 
        RO-7  
American Fidelity Assurance Company
  $ 1,800,000          
 
        RO-8  
American-Amicable Life Insurance
  $ 1,800,000          
Company of Texas
               
 
        RO-9  
Occidental Life Insurance Company of
  $ 1,400,000          
North Carolina
               
 
        RO-10  
PHL Variable Insurance Company
  $ 4,000,000          
 
        RO-11  
PHL Variable Insurance Company
  $ 1,000,000          
 
       

Schedule 3
Opinion of Dorsey & Whitney LLP
June 9, 2011

Agreements and Instruments



1.   Limited Liability Company Agreement for Wilsey-Holsum Foods, LLC, dated
July 24, 1996



2.   Limited Liability Company Agreement for United Harvest, LLC dated
November 9, 1998



3.   Note Agreement dated June 19, 1998 ($225,000,000 6.81% Series A Senior
Notes due June 19, 2013)



  a.   First Amendment to the Note Agreement (undated)



4.   2003 Amended and Restated Credit Agreement (2 Year Revolving Loan) dated
December 16, 2003



  a.   First Amendment to the 2003 Amended and Restated Credit Agreement dated
December 2005



  b.   Second Amendment to the 2003 Amended and Restated Credit Agreement dated
June 30, 2006



  c.   Third Amendment to the 2003 Amended and Restated Credit Agreement dated
December 13, 2006



  d.   Fourth Amendment to the 2003 Amended and Restated Credit Agreement dated
September 17, 2007



  e.   Fifth Amendment to the 2003 Amended and Restated Credit Agreement dated
November 7, 2007



  f.   Sixth Amendment to the Credit Agreement dated December 12, 2008



  g.   Seventh Amendment to the 2003 Amended and Restated Credit Agreement dated
December 16, 2009



5.   Limited Liability Company Agreement dated August 26, 2002, between Cenex
Harvest States Cooperatives and Cargill, Inc., with respect to TEMCO



6.   Note Purchase Agreement dated October 18, 2002 ($115,000,000 4.96% Series D
Senior Notes due October 18, 2012, $60,000,000 5.60% Series E Senior Notes due
October 18, 2017)



7.   Note Purchase and Private Shelf Agreement dated April 13, 2004 ($15,000,000
4.08% Series F Senior Notes due April 13, 2010, $15,000,000 4.39% Series G Notes
due April 13, 2011, $70,000,000 Private Shelf Facility)



  a.   Amendment No. 1 to the Note Purchase and Private Shelf Agreement dated
April 9, 2007



  b.   Amendment No. 2 to the Note Purchase and Private Shelf Agreement dated
January 18, 2008



  c.   Amendment No. 3 to the Note Purchase and Private Shelf Agreement dated
November 1, 2010



8.   Note Purchase Agreement dated September 21, 2004 ($125,000,000 5.25%
Series H Senior Notes due September 21, 2014)



9.   Purchase and Sale Agreement between Cofina Funding, LLC and Cofina
Financial, LLC dated August 10, 2005



  a.   Lockbox Agreement dated August 10, 2005



  b.   Custodian Agreement between Cofina Funding, LLC, U.S. Bank National
Association as Trustee, and U.S. Bank National Association, as Custodian, dated
August 10, 2005



  c.   Servicing Agreement between Cofina Funding, LLC, Cofina Financial, LLC,
and U.S. Bank National Association as Trustee dated August 10, 2005



  d.   Note Purchase Agreement between Cofina Funding, LLC, Bank Hapoalim B.M.
and the Committed Purchasers, dated August 10, 2005



  e.   Amended and Restated Base Indenture between Cofina Funding, LLC and U.S.
Bank National Association dated December 23, 2010



  i.   Series 2005-A Supplement to the Base Indenture dated August 10, 2005



  ii.   Omnibus Amendment and Agreement between Cofina Funding, LLC, Cofina
Financial LLC, Cenex Finance Association, Inc., Bank Hapoalim B.M., and U.S.
Bank National Association, dated August 30, 2005



  iii.   Series 2005-B Supplement to the Base Indenture dated November 18, 2005



  iv.   Series 2006-A Supplement to the Base Indenture dated February 21, 2006



  v.   Omnibus Amendment and Agreement dated May 11, 2006

     
vi.
vii.
viii.
ix.
  Series 2006-B Supplement to the Base Indenture dated May 16, 2006
Omnibus Amendment and Agreement No. 2, dated October 1, 2007
Omnibus Amendment and Agreement No. 3 dated May 16, 2008
Series 2008-A Supplement to the Base Indenture dated November 1, 2008



  x.   Amendment No. 3 to Series 2008-A Supplement to the Base Indenture dated
November 12, 2010



  xi.   Series 2010-A Supplement dated December 23, 2010



  f.   Note Purchase Agreement between Cofina Funding, LLC, Venus Funding
Corporation, and Bank Hapoalim, B.M. and committed purchasers, dated
November 18, 2005



  i.   First Amendment to the Note Purchase Agreement dated November 6, 2008



  g.   Note Purchase Agreement between Cofina Funding, LLC, Venus Funding
Corporation, and Bank Hapoalim B.M. dated February 21, 2006



  i.   First Amendment to the Note Purchase Agreement dated February 20, 2007



  ii.   Second Amendment to the Note Purchase Agreement dated February 19, 2008



  h.   Note Purchase Agreement between Cofina Funding, LLC, Voyager Funding
Corporation, Bank Hapoalim B.M., and the Committed Purchasers dated May 16, 2006



  i.   First Amendment to the Note Purchase Agreement dated May 15, 2007



  ii.   Second Amendment to the Note Purchase Agreement dated May 13, 2008



  i.   Amended and Restated Loan Origination and Participation Agreement between
AgStar Financial Services, PCA d/b/a ProPartners Financial, CHS Inc. and Cofina
Financial, LLC dated October 31, 2006



  i.   Amendment to the Amended and Restated Loan Origination Agreement



  ii.   Amendment to the Amended and Restated Loan Origination Agreement



  iii.   Amendment to the Amended and Restated Loan Origination Agreement



  j.   Note Purchase Agreement between Cofina Funding, LLC, Victory Receivables
Corporation, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and the
Committed Purchasers dated November 21, 2008



  i.   Amendment No. 1 to the Note Purchase Agreement (Series 2008-A) dated
February 25, 3009



  ii.   Amendment No. 2 to the Note Purchase Agreement (Series 2008-A) dated
November 20, 2009



  iii.   Amendment No. 3 to the Note Purchase Agreement (Series 2008-A) dated
November 12, 2010



  k.   Note Purchase Agreement among Cofina Funding, LLC, Nieuw Amsterdam
Receivables Corporation, Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A.
“Rabobank Nederland”, New York Branch, and the Financial Institutions dated
December 23, 2010



10.   Commercial Paper Dealer Agreement between CHS Inc. and SunTrust Capital
Markets, Inc. dated October 6, 2006



11.   Commercial Paper Dealer Agreement between CHS Inc. and M&I Marshall &
Ilsley Bank dated October 30, 2006



12.   Bond Purchase Agreement between National Cooperative Refinery Association
and City of McPherson, Kansas, dated December 18, 2006



  a.   Taxable Industrial Revenue Bond Series 2006



  b.   Trust Indenture between City of McPherson, Kansas and Security Bank of
Kansas City, as Trustee



13.   Note Purchase Agreement dated October 4, 2007 ($400,000,000 6.18% Series I
Senior Notes due October 4, 2017)



14.   10 Year Term Loan Credit Agreement between CoBank, ACB and CHS Inc. dated
December 12, 2007



  a.   First Amendment to the Term Loan Credit Agreement dated May 1, 2008



  b.   Second Amendment to the Term Loan Credit Agreement dated June 2, 2010



15.   CHS Inc. $50,000,000 Private Shelf Facility Agreement dated August 11,
2008



16.   2010 Credit Agreement (Revolving Loan) between CHS Inc. and the
Syndication Parties dated June 2, 2010



17.   2010 364-Day Credit Agreement (Revolving Loan) between CHS Inc. and the
Syndication Parties dated November 24, 2010



18.   Revolving Loan Agreement between CHS Inc. and European Bank for
Reconstruction and Development dated November 30, 2010



19.   Revolving Credit Agreement ($40 million) between CHS Inc. and Sumitomo
Mitsui Banking Corporation dated December 22, 2010



20.   Loan Agreement (Term Loan) between CHS Inc. and European Bank for
Reconstruction and Development dated January 5, 2011

Offeree Letter

[See Attached]

EXHIBIT 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

June 9, 2011

To the Purchasers set forth
on Annex 1 hereto

Re: CHS Inc.



      $130,000,000 4.08% Series L Senior Notes due June 9, 2019



      $160,000,000 4.52% Series M Senior Notes due June 9, 2021



      $130,000,000 4.67% Series N Senior Notes due June 9, 2023



      $80,000,000 4.82% Series O Senior Notes due June 9, 2026

Ladies and Gentlemen:

We have acted as special counsel for each of the Purchasers named on Annex I
hereto (the “Purchasers”) in connection with that certain Master Note Purchase
Agreement dated as of June 9, 2011 (the “Note Purchase Agreement”) by and among
the CHS Inc., a Minnesota nonstock agricultural cooperative corporation (the
“Company”) and the Purchasers which provides, among other things, for the
issuance and sale by the Company of its (a) 4.08% Series L Senior Notes due
June 9, 2019 in the aggregate principal amount of One Hundred Thirty Million
Dollars ($130,000,000); (b) 4.52% Series M Senior Notes due June 9, 2021 in the
aggregate principal amount of One Hundred Sixty Million Dollars ($160,000,000);
(c) 4.67% Series N Senior Notes due June 9, 2023 in the aggregate principal
amount of One Hundred Thirty Million Dollars ($130,000,000); (d) 4.82% Series O
Senior Notes due June 9, 2026 in the aggregate principal amount of Eighty
Million Dollars ($80,000,000) (collectively, the “Notes”).

Capitalized terms used herein, and not defined herein, have the respective
meanings ascribed to them pursuant to the terms of the Note Purchase Agreement.
This opinion is delivered to you pursuant to Section 4.4(b) of the Note Purchase
Agreement. Our representation of the Purchasers has been as special counsel for
the purposes stated above.

In connection with this opinion, we have examined originals or copies of the
following documents:



  (i)   the Note Purchase Agreement;



  (ii)   the Notes;



  (iii)   a certificate of the Secretary of the Company, dated the date hereof,
delivered pursuant to Section 4.3(b) of the Note Purchase Agreement, certifying
that the copies attached thereto of the Company’s articles of incorporation and
by-laws (the “Company’s Governing Documents”) and those certain resolutions
passed by the Board of Directors of the Company authorizing participation in the
transactions contemplated by the Notes and the Note Purchase Agreement are true,
complete and correct copies thereof and are in full force and effect, and as to
the incumbency and specimen signatures of certain officers of the Company;



  (iv)   an Officer’s Certificate on behalf of the Company, dated the date
hereof and delivered pursuant to Section 4.3(a) of the Note Purchase Agreement,
with respect to the matters set forth therein;



  (v)   a cross receipt acknowledging payment and receipt of the purchase price
for the Notes (the “Cross Receipt”);



  (vi)   a letter from SunTrust Robinson Humphrey, Inc. and U.S. Bancorp
Investments, Inc., dated [      ], 2011, making certain representations with
respect to the manner in which the Notes were offered (the “Offeree Letter”);
and



  (vii)   the opinion of Dorsey & Whitney LLP, counsel for the Company, dated
the date hereof and delivered to the Purchasers pursuant to Section 4.4(a) of
the Note Purchase Agreement.

The Note Purchase Agreement and the Notes are sometimes referred to herein as
the “Financing Documents.” This opinion is based entirely on our review of the
documents listed in the preceding paragraph and we have made no other
documentary review or investigation for purposes of this opinion. Based on such
investigation as we have deemed appropriate, the opinion referred to in clause
(vii) above is satisfactory in form and scope to us, and, in our opinion, you
are justified in relying thereon.

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon (1) the representations and warranties of
the Company and the Purchasers set forth in the Note Purchase Agreement, (2) the
correctness of all statements set forth in the certificates described in
paragraphs (iii) and (iv) above, and (3) the Offeree Letter, and have assumed,
without independent inquiry, the accuracy of such representations, warranties,
certificates and letter.

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document and that each
Person executing the Financing Documents validly exists and is in good standing
under the laws of the jurisdiction in which it was organized, had and has the
power and authority to enter into and perform its obligations under the
Financing Documents under its governing organizational documents, applicable
enterprise legislation and other applicable law, and is qualified to do business
and is in good standing under the laws of each jurisdiction where such
qualification is required generally or necessary in order for such party to
enforce its rights under such documents. We have further assumed that such
documents have been duly authorized, executed and delivered by each Person
executing such documents and, as to Persons other than the Company, are binding
upon and enforceable against, such Persons. In addition, we have relied upon the
Offeree Letter without independent investigation.

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. Except to the extent addressed in paragraph 5 below, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (except for
federal and state tax, energy, utilities, agriculture, national security,
anti-money laundering, or antitrust laws, as to which we express no opinion),
and we express no opinion as to the laws of any other jurisdiction. Our opinion
in paragraph 2 below is based solely on a review of the Company’s Governing
Documents, and we have not made any analysis of the internal substantive law of
the jurisdiction of organization of the Company, including statutes, rules or
regulations or any interpretations thereof by any court, administrative body, or
other Governmental Authority. We express no opinion in paragraph 2 below as to
the internal substantive law of the Company’s jurisdiction of organization. We
note that the Financing Documents contain provisions stating that they are to be
governed by the laws of the State of New York (each, a “Chosen-Law Provision”).
Except to the extent addressed below in paragraph 5, no opinion is given herein
as to any Chosen-Law Provision, or otherwise as to the choice of law or internal
substantive rules of law that any court or other tribunal may apply to the
transactions contemplated by the Financing Documents. Except as set forth in
paragraph 4 below, we express no opinions as to any securities or “blue sky”
laws of any jurisdiction.

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

(a) We have assumed without any independent investigation (i) that the
execution, delivery and performance by each of the parties thereto of the
Financing Documents do not and will not conflict with, or result in a breach of,
the terms, conditions or provisions of, or result in a violation of, or
constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document other than the Governing
Documents of the Company (including, without limitation, applicable corporate
charter documents and by-laws), any order, judgment, arbitration award or
stipulation, or any agreement, to which any of such parties is a party or is
subject or by which any of the properties or assets of any of such parties is
bound, (ii) that the statements regarding delivery and receipt of documents and
funds referred to in the Cross Receipt between you and the Company are true and
correct, and (iii) that the Financing Documents are a valid and binding
obligation of each party thereto to the extent that laws other than those of the
State of New York are relevant thereto (other than the laws of the United States
of America, but only to the limited extent the same may be applicable to the
Company and relevant to our opinions expressed below).

(b) The enforcement of any obligations of any Person under any Financing
Document or otherwise may be limited by or subject to bankruptcy, insolvency,
reorganization, moratorium, marshaling or other laws and rules of law affecting
the enforcement generally of creditors’ rights and remedies (including such as
may deny giving effect to waivers of debtors’ or guarantors’ rights), and we
express no opinion as to the status under any fraudulent conveyance laws or
fraudulent transfer laws of any of the obligations of any Person under the
Financing Documents or otherwise.

(c) We express no opinion as to the availability of any specific or equitable
relief of any kind.

(d) The enforcement of any of the Purchasers’ rights may in all cases be subject
to an implied duty of good faith and fair dealing and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

(e) We express no opinion as to the enforceability of any particular provision
of any of the Financing Documents relating to (i) waivers of rights to object to
jurisdiction or venue, or consents to jurisdiction or venue, (ii) waivers of
rights to (or methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) exculpation or
exoneration clauses, clauses relating to rights of indemnity or contribution,
and clauses relating to releases or waivers of unmatured claims or rights or
(v) waivers or variations of legal provisions or rights which are not capable of
waiver or variation under applicable law.

(f) Our opinion in paragraph 3 below is based solely on a review of generally
applicable laws of the State of New York and the United States of America and
not on any search with respect to, or review of, any orders, decrees, judgments
or other determinations specifically applicable to the Company.

(g) We express no opinion as to the effect of events occurring, circumstances
arising, or changes of law becoming effective or occurring after the date hereof
on the matters addressed in this opinion letter, and we assume no responsibility
to inform you of additional or changed facts, or changes in law, of which we may
become aware.

Based on the foregoing, we are of the opinion that:

1. Each of the Note Purchase Agreement and the Notes constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms.

2. The execution and delivery by the Company of the Note Purchase Agreement and
the Notes, the issuance and sale of the Notes and performance by the Company of
its obligations under the Transaction Documents will not constitute a violation
of its Governing Documents.

3. No consents, approvals or authorizations of Governmental Authorities of the
State of New York or the United States of America are required under the laws of
the State of New York or the United States of America on behalf of the Company
in connection with (a) the execution and delivery by the Company of the
Financing Documents or (b) the offer, issuance, sale and delivery of the Notes
by the Company, on the date hereof.

4. It is not necessary either to register the offer and sale of the Notes to you
under the circumstances contemplated by the Transaction Documents under the
Securities Act of 1933, as amended, or to qualify an indenture in respect of the
issuance of the Notes to you under the Trust Indenture Act of 1939, as amended.

5. Each Chosen-Law Provision is enforceable in accordance with New York General
Obligations Law section 5-1401, as applied by a New York State court or a
federal court sitting in New York and applying New York choice of law
principles.

This opinion is delivered solely to the Purchasers and for the benefit of the
Purchasers in connection with the Note Purchase Agreement and may not be relied
upon by the Purchasers for any other purpose or relied upon by any other person
or entity (other than future holders of Notes acquired in accordance with the
terms of the Financing Documents) for any reason without our prior written
consent.

Very truly yours,

BINGHAM McCUTCHEN LLP

Annex 1

Purchasers

The Variable Annuity Life Insurance Company
c/o AIG Asset Management
2929 Allen Parkway
Houston, Texas 77019

New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account (BOLI 30C)

c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account (BOLI 3-2)

c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010

The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202

The Northwestern Mutual Life Insurance Company for

its Group Annuity Separate Account

720 East Wisconsin Avenue
Milwaukee, WI 53202

Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115

C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115

MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street
Springfield, MA 01115

Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
215 10th Street
Des Moines, IA 50309

Royal Neighbors of America
c/o Aviva Investors North America, Inc.
215 10th Street
Des Moines, IA 50309

Allianz Life Insurance Company of North America
c/o Allianz of America, Inc.
55 Greens Farms Road
Westport, Connecticut 06881

Unum Life Insurance Company of America
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402

Provident Life and Accident Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402

Provident Life and Casualty Insurance Company
c/o Provident Investment Management, LLC
One Fountain Square
Chattanooga, TN 37402

Hartford Life Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, CT 06105

Hartford Life and Annuity Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, CT 06105

Physicians Life Insurance Company
c/o Hartford Investment Management Company
55 Farmington Avenue
Hartford, CT 06105

USAA Life Insurance Company
9800 Fredericksburg Road
San Antonio, TX 78288

Casualty Insurance Company
9800 Fredericksburg Road
San Antonio, TX 78288

Catastrophe Reinsurance Company
9800 Fredericksburg Road
San Antonio, TX 78288

American Fidelity Assurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

American-Amicable Life Insurance Company of Texas
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Vantis Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Occidental Life Insurance Company of North Carolina
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Trustmark Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

GuideOne Specialty Mutual Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

GuideOne Property & Casualty Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Catholic United Financial
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Industrial Alliance Pacific Insurance and Financial Services, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

MTL Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Fort Dearborn Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

New Era Life Insurance
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, CO 80111

Phoenix Life Insurance Company
One American Row
Hartford, CT 06102

PHL Variable Life Insurance Company
One American Row
Hartford, CT 06102

Modern Woodmen of America
1701 1st Ave
Rock Island, IL  61201

The Phoenix Insurance Company
c/o The Travelers Companies, Inc.
385 Washington St.
St. Paul, MN 55102

Travelers Casualty and Surety Company of America
c/o The Travelers Companies, Inc.
385 Washington St.
St. Paul, MN 55102

Life Insurance Company of the Southwest
c/o National Life Insurance Company
One National Life Drive
Montpelier, VT 05604

The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242

Montgomery Re, Inc.
One Financial Way
Cincinnati, OH 45242

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508

The Union Central Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

Ameritas Life Insurance Corp.
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

Ameritas Life Insurance Corp. – Closed Block
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

Acacia Life Insurance Company
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, NE 68505

ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW
Atlanta, GA 30327

ING USA Annuity and Life Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW
Atlanta, GA 30327

ReliaStar Life Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road NW
Atlanta, GA 30327

66